 1   QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
 2   Charles K. Verhoeven (Bar No. 170151)
     charlesverhoeven@quinnemanuel.com
 3   David Perlson (Bar No. 209502)
     davidperlson@quinnemanuel.com
 4   Jonathan Tse (Bar. No. 305468)
     jonathantse@quinnemanuel.com
 5   50 California Street, 22nd Floor
     San Francisco, CA 94111
 6   Telephone: (415) 875-6600
     Facsimile: (415) 875-6700
 7
     Deepa Acharya (Bar No. 267654)
 8   deepaacharya@quinnemanuel.com
     1300 I Street, NW, Suite 900
 9   Washington, DC 20005
     Telephone: (202) 538-8000
10   Facsimile: (202) 538-8100

11   Attorneys for Defendant

12   (ADDITIONAL COUNSEL IN
     SIGNATURE BLOCKS)
13

14

15                              UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                    OAKLAND DIVISION

18 UNILOC 2017 LLC,                           Case Nos.: 4:20-cv-04355-YGR;
                                              4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
19         Plaintiff,                         4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
                                              4:20-cv-05340-YGR; 4:20-cv-05341-YGR;
20         v.                                 4:20-cv-05342-YGR; 4:20-cv-05343-YGR;
                                              4:20-cv-05344-YGR; 4:20-cv-05345-YGR;
21 GOOGLE LLC,                                4:20-cv-05346-YGR

22         Defendant.                         DEFENDANT GOOGLE LLC’S
                                              RENEWED MOTION TO DISMISS FOR
23                                            LACK OF STANDING
24

25

26

27

28

                                                       DEFENDANT GOOGLE LLC’S RENEWED
                                                  MOTION TO DISMISS FOR LACK OF STANDING
 1                                                 TABLE OF CONTENTS
                                                                                                                                             Page
 2

 3 I.     INTRODUCTION ..................................................................................................................1

 4 II.    STATEMENT OF ISSUES TO BE DECIDED (L.R. CV-7(A)(1)) ......................................2

 5 III.   FACTUAL BACKGROUND ................................................................................................2

 6        A.        The Parties ..................................................................................................................2

 7        B.        Google’s Motion to Dismiss ......................................................................................2

 8 IV.    UNILOC LACKS STANDING TO SUE ..............................................................................2

 9        A.        Uniloc 2017 Lacks the Exclusionary Rights Required for Standing .........................2

10                  1.         Uniloc 2017’s Predecessor-In-Interest Granted Fortress an
                               Irrevocable Right to Sublicense the Patents-in-Suit .......................................3
11
                    2.         Fortress’s Irrevocable Sublicensing Right Survived the Termination
12                             of the Fortress License Agreement.................................................................5

13                  3.         Fortress’s Irrevocable Sublicensing Right Was Not Restricted .....................6

14                  4.         Fortress Never Waived Any Rights Under the RSA, and Uniloc
                               Never Cured Any Defaults .............................................................................7
15
          B.        Uniloc 2017 Does Not Hold All Substantial Rights in the Patents-in-Suit ................9
16
                    1.         Uniloc 2017 Relinquished All Rights to Sue and Recover Damages ............9
17
                    2.         CF Uniloc Controls Enforcement and Disposition of the Patents-in-
18                             Suit ...............................................................................................................11
19 V.     CONCLUSION ....................................................................................................................11

20

21

22

23

24

25

26

27

28
                                                                        -i-
                                                                                      DEFENDANT GOOGLE LLC’S RENEWED
                                                                                 MOTION TO DISMISS FOR LACK OF STANDING
 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                     Page
 3                                                                    Cases

 4 Acceleration Bay LLC v. Activision Blizzard, Inc.,
          No. CV 16-453-RGA, 2017 WL 3668597 (D. Del. Aug. 24, 2017) ................................... 6
 5
   Alfred E. Mann Found. For Sci. Research v. Cochlear Corp.,
 6
          604 F.3d 1354 (Fed. Cir. 2010) ......................................................................................... 10
 7
   Bakalis v. Bakalis,
 8        88 N.Y.S.3d 899 (N.Y. App. Div. 2018)............................................................................. 8

 9 Bank of New York Mellon Trust Co., Nat. Ass’n v. Solstice ABS CBO II, Ltd.,
          910 F. Supp. 2d 629 (S.D.N.Y. 2012) ............................................................................. 7, 8
10
   Cafferty v. Scotti Bros. Records, Inc.,
11        969 F. Supp. 193 (S.D.N.Y. 1997) ...................................................................................... 6
12
   Enviro Noise Control Corp. v. Stealth Acoustical & Emission Control Corp.,
13        No. 07-CV-02555-EWN-KLM, 2008 WL 11363360 (D. Colo. July 9, 2008) ................. 10

14 Fairchild Semiconductor Corp. v. Power Integrations, Inc.,
           630 F. Supp. 2d 365 (D. Del. 2007) .................................................................................. 10
15
   In re Provider Meds, L.L.C.,
16         907 F.3d 845 (5th Cir. 2018) ............................................................................................... 6
17
   In re Taddeo,
18         685 F.2d 24 (2d Cir. 1982) .................................................................................................. 7

19 Lone Star Silicon Innovations LLC v. Nanya Tech. Corp.,
          925 F.3d 1225 (Fed. Cir. 2019) ..................................................................................... 9, 11
20
   Lujan v. Defenders of Wildlife,
21        504 U.S. 555 (1992) ............................................................................................................ 3
22 Luminara Worldwide, LLC v. Liown Elecs. Co.,

23       814 F.3d 1343 (Fed. Cir. 2016) ........................................................................................... 6

24 Metro. Life Ins. Co. v. RJR Nabisco, Inc.,
          906 F.2d 884 (2d Cir. 1990) ................................................................................................ 8
25
   Morrow v. Microsoft Corp.,
26        499 F.3d 1332 (Fed. Cir. 2007) ................................................................................. 1, 3, 10
27 Prima Tek II, LLC v. A-Roo Co.,
         222 F.3d 1372 (Fed. Cir. 2000) ........................................................................................... 5
28
                                                                         -ii-
                                                                                      DEFENDANT GOOGLE LLC’S RENEWED
                                                                                 MOTION TO DISMISS FOR LACK OF STANDING
 1 Propat Int’l Corp. v. Rpost, Inc.,
          473 F.3d 1187 (Fed. Cir. 2007) ......................................................................................... 11
 2
   WiAV Solutions LLC v. Motorola, Inc.,
 3        631 F.3d 1257 (Fed. Cir. 2010) ................................................................................... 3, 6, 7
 4
   Wittman v. Personhuballah,
 5       136 S. Ct. 1732 (2016) ........................................................................................................ 3

 6 STATUTES

 7 35 U.S.C. § 281 ........................................................................................................................... 1, 9

 8 OTHER AUTHORITIES

 9 Federal Rule of Civil Procedure 12(b)(1) ................................................................................... 1, 2

10 Federal Rule of Civil Procedure 12(b)(3) ....................................................................................... 1

11
      Federal Rules of Civil Procedure 12(b)(6) .................................................................................. 1, 2
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                            -iii-
                                                                                          DEFENDANT GOOGLE LLC’S RENEWED
                                                                                     MOTION TO DISMISS FOR LACK OF STANDING
 1 I.       INTRODUCTION
 2          Pursuant to Federal Rules of Civil Procedure 12(b)(1), (b)(3), and (b)(6), Defendant

 3 Google LLC (“Google”) is moving to dismiss five pending complaints filed by Uniloc 2017 LLC

 4 (“Uniloc 2017”) in December 2018 (the “December Complaints”)1 for lack of standing.

 5          First, Uniloc 2017 lacks Article III standing because its predecessor-in-interest, Uniloc

 6 Luxembourg, S.A. (“Uniloc Lux”), granted a third party, Fortress Credit Co LLC (“Fortress”), an

 7 “irrevocable” license that is “transferrable” and “sub-licensable” at Fortress’s “sole and absolute

 8 discretion”—including to Google. See Morrow v. Microsoft Corp., 499 F.3d 1332, 1338 (Fed.

 9 Cir. 2007) (holding that a plaintiff for patent infringement lacks standing if it does not have the

10 right to exclude the defendant from practicing the patents). Uniloc 2017 acquired the patents-in-

11 suit subject to Fortress’s irrevocable rights. Further, Uniloc 2017 lacks standing under 35 U.S.C.

12 § 281, because Uniloc 2017 does not have “all substantial rights” in order to sue. Shortly after

13 acquiring the patents-in-suit, Uniloc 2017 granted Uniloc Licensing LLC (“Uniloc Licensing”) an

14 “exclusive” right to sue for infringement. Uniloc 2017 also ceded control over settlement and

15 assignment decisions to a Fortress-controlled entity, CF Uniloc Holdings LLC (“CF Uniloc”).

16          The division of patent rights here goes far beyond the typical case. Standing often turns on

17 the division of rights between two entities—the assignor/licensor and the assignee/licensee. But

18 here, the rights are divided among at least four different entities—a licensee with an irrevocable
19 right to grant sublicenses (Fortress), a licensee with a right to sue but no standing to do so (Uniloc

20 Licensing), a patent owner with exclusionary rights but no right or power to enforce them (Uniloc

21 2017), and a corporate parent with rights to control enforcement and assignment but no

22 exclusionary rights or rights to sue (CF Uniloc). This is exactly the kind of scheme that Morrow

23 suggests could deprive all entities of standing.

24
        1
25        The parties conducted discovery on standing after initially briefing the issues addressed in
   this motion. The facts relating to lack of standing are sufficiently similar that an identical motion
26 is being filed across Uniloc’s cases filed in late December 2018 (the 548-554 cases). Google is
   filing motions addressed to different factual circumstances in Uniloc’s cases filed in November
27 2018 (the 491-504 cases), with the only substantive variation among the motions in the November

28 2018 cases being particular arguments as to Uniloc’s failure to allege acts of infringement in this
   District in the 491, 492, 495, 497, 500, 503, and 504 cases.
                                                       -1
                                                                  DEFENDANT GOOGLE LLC’S RENEWED
                                                             MOTION TO DISMISS FOR LACK OF STANDING
 1

 2 II.      STATEMENT OF ISSUES TO BE DECIDED (L.R. CV-7(A)(1))
 3          1.     Should this case be dismissed under Federal Rule of Civil Procedure 12(b)(1)

 4 and/or 12(b)(6) because the plaintiffs lack standing to sue?

 5 III.     FACTUAL BACKGROUND
 6          A.     The Parties
 7          Uniloc 2017 LLC is a Delaware limited liability company. 2:18-cv-00552 Compl. ¶ 1.

 8 Various permutations of Uniloc entities (including Uniloc 2017, Uniloc USA, and Uniloc

 9 Licensing USA LLC) have sued telecommunications and mobile device companies for patent

10 infringement across the country, and have previously filed and dismissed several other complaints

11 against Google in this District. Meanwhile, the ownership of the patents-in-suit has shifted

12 alongside Uniloc’s changing corporate and capital structure. See infra Part IV.

13          B.     Google’s Motion to Dismiss
14          This Motion concerns five actions Uniloc 2017 filed against Google in December 2018.

15 On December 30, 2018, Uniloc 2017 sued Google in 2:18-cv-548. The next day, it sued Google in

16 cases ending -550, -551, -552, and -553. In these actions collectively, Uniloc alleges that

17 Google’s Cloud, Photos, Chromecast, and Featured Snippets products infringe six different

18 patents. See, e.g., 2:18-cv-00550 Compl. ¶ 19; 2:18-cv-00548 Compl. ¶ 17; 2:18-cv-00552
19 Compl. ¶ 17; 2:18-cv-00553 Compl. ¶ 17.

20          On June 19, 2019, Google filed a motion to dismiss for lack of standing. The Court

21 subsequently entered a scheduling order to govern additional discovery and briefing on the issues

22 raised in Google’s motion. A modified scheduling order followed, setting forth deadlines by

23 which Google would file a renewed motion to dismiss based on standing. This is the

24 contemplated renewed motion.

25 IV.      UNILOC LACKS STANDING TO SUE
26          A.     Uniloc 2017 Lacks the Exclusionary Rights Required for Standing
27          The plaintiff bears the burden of establishing that it has Article III standing. Lujan v.

28 Defenders of Wildlife, 504 U.S. 555, 561 (1992). “A party has standing only if he shows that he
                                                       -2
                                                                  DEFENDANT GOOGLE LLC’S RENEWED
                                                             MOTION TO DISMISS FOR LACK OF STANDING
 1 has suffered an ‘injury in fact’ . . . .” Wittman v. Personhuballah, 136 S. Ct. 1732, 1736 (2016)

 2 (“The need to satisfy [this] requirement[] persists throughout the life of the lawsuit.”) (citations

 3 omitted). Article III standing requires that a plaintiff have suffered an injury-in-fact from a

 4 violation of its exclusionary rights in the patent. Morrow, 499 F.3d at 1340–41 (Fed. Cir. 2007).

 5          Article III standing in a patent case requires that the plaintiff have the “exclusive” right to

 6 control the use of the patents-in-suit. If a third party has the right to license the defendant’s

 7 allegedly infringing activities, the plaintiff lacks the requisite exclusionary rights. See WiAV

 8 Solutions LLC v. Motorola, Inc., 631 F.3d 1257, 1266 (Fed. Cir. 2010). In such a case, the

 9 plaintiff suffers no injury-in-fact from the defendant’s acts, because the plaintiff lacks the right to

10 exclude the defendants from using the patents in the first place. Such is the situation here: Uniloc

11 2017 lacks exclusionary rights in the patents-in-suit because a third party—Fortress—has the right

12 to license those patents to Google.

13                  1.      Uniloc 2017’s Predecessor-In-Interest Granted Fortress an Irrevocable
                            Right to Sublicense the Patents-in-Suit
14
            In 2014, Fortress loaned money to Uniloc Lux and Uniloc USA. On December 30, 2014,
15
     Uniloc Lux, Uniloc USA, and Fortress entered into several agreements, including: (1) a Revenue
16
     Sharing and Note and Warrant Purchase Agreement (“RSA”) (Ex. D); and (2) a Patent License
17
     Agreement (“Fortress License Agreement”) (Ex. E).
18
            The Fortress License Agreement granted Fortress extensive rights in all of Uniloc Lux’s
19
     and Uniloc USA’s intellectual property “following an Event of Default,” as defined in the RSA.
20
     Id. § 2.1; Ex. D § 2.8; Ex. F, 66:22-25; Ex. G, 27:9-15. Once an Event of Default occurred,
21
     Fortress’s right to use its license would become “irrevocable.”:
22
            Subject to the terms and conditions herein and in the Purchase Agreement, Licensor
23          hereby grants to Licensee a non-exclusive, transferrable, sub-licensable, divisible
            irrevocable, fully paid-up, royalty-free, and worldwide license to the Licensed
24          Patents, including, but not limited to, the rights to make, have made, market, use,
            sell, offer for sale, import, export and distribute the inventions disclosed in the
25          Licensed Patents and otherwise exploit the Licensed Patents in any lawful manner
            in Licensee’s sole and absolute discretion solely for the benefit of the Secured
26          Parties (“Patent License”), provided that Licensee shall only use the Patent License
            following an Event of Default.
27

28
                                                        -3
                                                                   DEFENDANT GOOGLE LLC’S RENEWED
                                                              MOTION TO DISMISS FOR LACK OF STANDING
 1 Ex. E, § 2.1 (emphasis added). Accordingly, once an Event of Default occurred, Fortress could

 2 use its “irrevocable” license to grant sublicenses in its “sole and absolute discretion,” “without

 3 restriction,” and “without consent of [Uniloc Lux or Uniloc USA].” Id. §§ 2.2, 8.

 4          The parties to the RSA defined “Event[] of Default” broadly. Ex. D, § 7.1. An Event of

 5 Default would occur, for instance, if Uniloc Lux or Uniloc USA failed to perform any of the

 6 covenants or agreements contained in the RSA. Id. § 7.1.2, Article VI. An Event of Default

 7 would also occur if Uniloc Lux or Uniloc USA made any representations that were materially

 8 false on the date on which the representation was made. Id. § 7.1.3.

 9          By the time Uniloc 2017 acquired the patents-in-suit, at least three Events of Default had

10 already occurred, each itself sufficient to remove the sole condition on Fortress’s “irrevocable”

11 license. One Event of Default occurred on March 31, 2017, when Uniloc Lux and Uniloc USA

12 failed to realize at least $20 million in revenue for the four-quarter period ending on that date, as

13 required by § 6.2.2 of the RSA. Id., §§ 6.2.2, 7.1.2. Uniloc Lux and Uniloc USA managed to

14 realize only approximately $14,608,000 in revenue during that period—a fact confirmed by Uniloc

15 Lux’s financial records and the deposition testimony of its Chief Financial Officer, Drake Turner.

16 Ex. D, Schedule 4.5(a); Ex. G, 72:22-25. A second Event of Default occurred under the same

17 provision of the RSA when Uniloc Lux and Uniloc USA received only $14,360,989 in revenue for

18 the four-quarter period ending June 30, 2017—again short of the $20 million that the RSA
19 required. Ex. H; Ex. G, 66:4-67:6, 68:15-18.2

20          A third Event of Default occurred when Uniloc Lux and Uniloc USA breached a covenant

21 requiring certain representations to be true. See Ex. D, § 7.1.3. Article IV of the RSA contains

22 representations that Uniloc Lux and Uniloc USA made “[i]n order to induce [Fortress]” to enter

23 that agreement. (Id. Art. IV.) These representations were first made as of the original closing date

24 of December 30, 2014, and they were reaffirmed upon the RSA’s amendment on May 15, 2017.

25 Ex. I, § 3.02 (“The representations and warranties of [Uniloc] contained in the Agreement being

26 true and correct in all material respects . . . each on and as of [May 15, 2017.]”). Uniloc Lux and

27

28
        2
           Notably, Uniloc 2017’s 30(b)(6) witness testified he did not know these revenue figures,
     even though Google had listed them as a deposition topic. Ex. P, 139:15-141:1; Ex. V, 8-9.
                                                     -4
                                                                  DEFENDANT GOOGLE LLC’S RENEWED
                                                             MOTION TO DISMISS FOR LACK OF STANDING
 1 Uniloc USA represented that “[a]ll of the Patents . . . have not been adjudged invalid or

 2 unenforceable, in whole or in part, and none of the Patents [is] at this time . . . subject to any

 3 challenge to their validity or enforceability. Ex. D, § 4.5. Uniloc Lux and Uniloc USA further

 4 represented that they had “no notice of any lawsuits, actions or opposition, cancellation,

 5 revocation, re-examination to reissue proceedings commenced or threatened with reference to any

 6 of the Patents.” Id. These statements were false. By May 15, 2017, at least seven Uniloc patents

 7 had already “been adjudged invalid or unenforceable, in whole or in part”, and at least nine more

 8 were subject to re-examination proceedings, challenging their validity or enforceability. Id. § 4.5.3

 9                  2.      Fortress’s Irrevocable Sublicensing Right Survived the Termination of
                            the Fortress License Agreement
10
             On March 28, 2018, Uniloc Lux agreed to assign the patents-in-suit to Uniloc 2017 and
11
     terminate both the Lux-to-USA License and the Fortress License Agreement. Ex. L, § 2.7(b)(iii),
12
     (vi), (xvi). On May 3, 2018, the agreements were terminated (Ex. M; Ex. N), and Uniloc Lux
13
     assigned all of its right, title, and interest to the patents-in-suit to Uniloc 2017. Ex. O, § 1(a). By
14
     this point, however, Fortress already possessed the irrevocable right to sublicense the patents-in-
15
     suit. So Uniloc Lux did not have an unfettered exclusionary right to assign to Uniloc 2017. See
16
     Prima Tek II, LLC v. A-Roo Co., 222 F.3d 1372, 1382 (Fed. Cir. 2000) (explaining that “an owner
17
     or licensee of a patent cannot convey that which it does not possess”).
18
             The Fortress License Agreement makes clear that Fortress’s license, which included the
19
     right to sublicense, is “irrevocable.” Its use of this word is unambiguous. Further, the agreement
20
     expressly provides for the survival of certain rights following termination. In the section titled
21
     “Survival,” it provides that “[a]ny rights . . . which by their nature survive and continue after any .
22
     . . termination of this Agreement will survive and continue and will bind the Parties and their
23
     successors and assigns.” Ex. E § 6. An “irrevocable” right is inherently among those that “by
24
     their nature survive.” This is true not only as a matter of plain meaning, but also as a matter of
25

26
       3
          See Doak Decl. Uniloc Lux and Uniloc USA’s representations were also false when first
27 made on December 30, 2014. By that date, at least one Uniloc patent had already been ruled

28 invalid in part, and at least two other patents were subject to pending invalidity challenges. Ex. J;
   Ex. K.
                                                       -5
                                                                    DEFENDANT GOOGLE LLC’S RENEWED
                                                               MOTION TO DISMISS FOR LACK OF STANDING
 1 law. See, e.g., In re Provider Meds, L.L.C., 907 F.3d 845, 856 (5th Cir. 2018) (explaining that the

 2 term “irrevocable . . . indicates that the license may not be revoked for any reason”);Cafferty v.

 3 Scotti Bros. Records, Inc., 969 F. Supp. 193, 198–199 (S.D.N.Y. 1997) (holding under New York

 4 law that an “irrevocabl[e]” license survived the occurrence of events that a subsequent agreement

 5 stated would terminate the license).

 6          Because Fortress retained the right to sublicense or transfer its license to Google, Uniloc

 7 2017 lacks the absolute right to exclude Google from practicing the patents-in-suit. Without that

 8 right, Uniloc 2017 lacks constitutional standing to sue. See Luminara Worldwide, LLC v. Liown

 9 Elecs. Co., 814 F.3d 1343, 1348 (Fed. Cir. 2016) (“If [the patentee] could . . . license any entity . .

10 . [the licensee] would not have had exclusionary rights to the asserted patents.”); Acceleration Bay

11 LLC v. Activision Blizzard, Inc., No. CV 16-453-RGA, 2017 WL 3668597, at *3 (D. Del. Aug. 24,

12 2017) (third party’s ability to license the accused infringers deprived plaintiff of standing to sue).

13                  3.      Fortress’s Irrevocable Sublicensing Right Was Not Restricted
14          In analyzing whether a third party’s licensing rights defeat standing, the dispositive issue is

15 whether the right extends to licensing the accused infringer. Luminara, 814 F.3d at 1348; WiAV,

16 631 F.3d at 1267. Although the court found standing in Luminara and WiAV, it did so because the

17 licenses at issue allowed the third party to sublicense only to “affiliate[s],” and the accused

18 infringer did not so qualify. Luminara, 814 F.3d at 1349; WiAV, 631 F.3d at 1262-63. Fortress’s
19 right to sublicense has no similar restrictions. Once an Event of Default occurred, Fortress

20 obtained the right to grant any sublicenses in its “sole and absolute discretion.” Ex. E, § 2.1.

21 Fortress also obtained the right to transfer its rights to any third party without restriction and

22 consent from Uniloc Lux or Uniloc USA.” Id. § 8. Uniloc Lux and Uniloc USA knew how to

23 restrict a licensee’s right to sublicense when they intended to do so, but they chose not to do so

24 here.

25          Whether Fortress has taken any action based on these Events of Default is irrelevant.

26 Fortress did not need to do anything to obtain its rights in the patents-in-suit—they vested

27 automatically when the Events of Default occurred. Ex. D, §§ 6.2.2, 7.1.2. Nor does it matter that

28 Fortress has not granted a sublicense to Google. Google’s ability to obtain a license from a party
                                                        -6
                                                                   DEFENDANT GOOGLE LLC’S RENEWED
                                                              MOTION TO DISMISS FOR LACK OF STANDING
 1 other than Uniloc 2017 is what vitiates Uniloc 2017’s exclusionary right. See WiAV, 631 F.3d at

 2 1266 (“[A]n exclusive licensee lacks standing to sue a party who has the ability to obtain such a

 3 license from another party with the right to grant it.” (emphasis added)).

 4                  4.      Fortress Never Waived Any Rights Under the RSA, and Uniloc Never
                            Cured Any Defaults
 5
            Fortress never waived these or any other Events of Default, even though the RSA allowed
 6
     it to do so. Ex.D, § 7.3; Ex. F at 89:13-90:15; Ex. P, 142:6-143:10. The RSA requires all waivers
 7
     to be in writing; it expressly forbids implied waivers. (Ex. D, §§ 7.3(x), 9.4.). Uniloc 2017 has
 8
     not produced any evidence of an express, written waiver—evidence that presumably would have
 9
     been produced long ago if it existed—and Uniloc 2017’s corporate representative has testified that
10
     he is unaware of any such waiver. Ex. P, 142:6-143:10. Moreover, the May 2017 amendment to
11
     the RSA states affirmatively that it does not waive any of Fortress’s rights. Ex. I, Section 4.
12
            Nor is there any evidence that Uniloc Lux and Uniloc USA cured either Event of Default.
13
     The RSA does not define the term “cure.” Under New York law, which governs, undefined terms
14
     are given their plain meaning. Bank of New York Mellon Trust Co., Nat. Ass’n v. Solstice ABS
15
     CBO II, Ltd., 910 F. Supp. 2d 629, 648-49 (S.D.N.Y. 2012); In re Taddeo, 685 F.2d 24, 26-27 (2d
16
     Cir. 1982); see also Bank of New York Mellon, 910 F. Supp. 2d at 649 (“Curing a default
17
     commonly means taking care of the triggering event and returning to pre-default conditions.”).
18
            The RSA uses the term “cure” in accord with its plain meaning. Section 7.3(y) provides
19
     that an Event of Default shall continue until “[Uniloc Lux and Uniloc USA have] cured such
20
     Event of Default . . . or such Event of Default otherwise ceases to exist.” Ex. D, § 7.3(y). Thus, to
21
     fall within Section 7.3(y), the Event of Default must no longer exist, whether by Uniloc Lux’s and
22
     Uniloc USA’s action (“cured”) or by some other means (“otherwise”). The waiver provision of
23
     Section 7.3(x), in contrast, does not require that the Event of Default cease to exist. Instead, it
24
     requires action on the part of Fortress to waive an Event of Default in writing. Id. § 7.3(x). Bank
25
     of New York Mellon, 910 F. Supp. 2d at 649 (“waiver” and “cure” presumed to differ). A “cure”
26
     by Uniloc Lux and Uniloc USA is thus both separate and distinct from a waiver by Fortress.
27

28
                                                        -7
                                                                   DEFENDANT GOOGLE LLC’S RENEWED
                                                              MOTION TO DISMISS FOR LACK OF STANDING
 1          To have cured their defaults, Uniloc Lux and Uniloc USA would have needed to remedy

 2 both of their revenue shortfalls, as well as their misrepresentations, such that those shortfalls and

 3 misrepresentations no longer existed. Bakalis v. Bakalis, 88 N.Y.S.3d 899, 900 (N.Y. App. Div.

 4 2018) (“[T]he defendant . . . cured his default in payment . . . by making the required payment . . .

 5 on the cure date fixed by the plaintiff”). The RSA offers no guidance on how Uniloc Lux and

 6 Uniloc USA could have cured a default under Section 6.2.2 or by when they would have been

 7 required to do so. It provides for no cure period, and it gives Uniloc Lux and Uniloc USA no time

 8 to comply with Section 6.2.2 before a default is deemed to occur. A breach of that section is

 9 automatically a default, which suggests that Uniloc Lux and Uniloc USA had no opportunity to

10 cure their defaults at all. Metro. Life Ins. Co. v. RJR Nabisco, Inc., 906 F.2d 884, 890 (2d Cir.

11 1990) (court cannot modify the “right to cure that was bargained for”). Even assuming a cure

12 were possible, there is no evidence that Uniloc Lux and Uniloc USA effected one. Curing a

13 revenue shortfall presumably would have required, at a minimum, that they make up that shortfall.

14 But Uniloc Lux and Uniloc USA missed their March 31, 2017 target by $6 million, and they did

15 not make up that difference by the end of the next quarter, June 30, 2017, when they again fell far

16 short of their revenue target, resulting in a second breach. Ex. G, 70:7-72:25; Ex. H.

17          Nor did Uniloc Lux and Uniloc USA identify any plan to cure their breach. Section

18 6.5.1.2 of the RSA required them, upon learning of an Event of Default, to notify Fortress of
19 “what action [Uniloc] has taken, is taking or proposes to take” to rectify their default. Ex. D, §

20 6.5.1.2. But Uniloc Lux and Uniloc USA never provided such notice. Ex. F, 83:22-84:7. Indeed,

21 they apparently did not even realize they had defaulted—whether an Event of Default had

22 occurred did not “even cross[] the mind of anyone at Fortress or Uniloc Luxembourg.” Ex. Q, 11.

23 The fact that Uniloc admits that it did not realize the breach and never provided a plan to address it

24 confirms that Uniloc Lux and Uniloc USA never took any affirmative steps to cure.

25          In response to Google’s previous motion to dismiss, Uniloc submitted two declarations by

26 Fortress employee James Palmer in response to Google’s assertion that Uniloc defaulted under the

27 RSA. Mr. Palmer opined that any default by Uniloc had been cured to Fortress’s satisfaction. Ex.

28
                                                       -8
                                                                  DEFENDANT GOOGLE LLC’S RENEWED
                                                             MOTION TO DISMISS FOR LACK OF STANDING
 1 R. Mr. Palmer’s declarations ignore the legal meaning of a “cure,” conflict with the RSA’s use of

 2 the term, and contradict other, nontestimonial evidence.

 3          B.      Uniloc 2017 Does Not Hold All Substantial Rights in the Patents-in-Suit
 4          Uniloc 2017 also lacks standing under 35 U.S.C. § 281, which requires that a plaintiff hold

 5 “all substantial rights” to the patents-in-suit. See Lone Star Silicon Innovations LLC v. Nanya

 6 Tech. Corp., 925 F.3d 1225, 1229 (Fed. Cir. 2019). After acquiring the patents-in-suit, Uniloc

 7 2017 granted Uniloc Licensing the exclusive right to sue and recover damages for infringement.

 8 Uniloc 2017 also ceded to CF Uniloc the right to control enforcement and disposition of the

 9 patents-in-suit, effectively burning the candle at both ends. Although Uniloc 2017 might have

10 retained the right to exclude, it has no mechanism to enforce that right and no control over the

11 entity that does. This is another ground for dismissal.

12                  1.      Uniloc 2017 Relinquished All Rights to Sue and Recover Damages
13          Upon acquiring the patents-in-suit, Uniloc 2017 immediately granted another Uniloc

14 entity, Uniloc Licensing, the “exclusive” right to sue—but only the right to sue. Ex. S; Ex. T.

15 Uniloc Licensing holds a “non-assignable exclusive license . . . solely to enforce [the patents]

16 through litigation”; the license extends only to “licensing and enforcement” and “the planning and

17 management of litigation,” including the right to select counsel and consultants for use in these

18 actions. Ex. S, §§ 1.5, 2.1, 2.2, 3.1(c). The agreement also grants Uniloc Licensing “the exclusive
19 right to . . . manage and oversee any present suit for infringement . . . [and to] recover damages,

20 profits and awards of whatever nature for past and present infringement.” Id. § 3.1. Further, it

21 requires Uniloc Licensing to remit “100% of any proceeds received from any litigation or

22 settlement” to Uniloc 2017. Id. § 3.2. The agreement gives Uniloc Licensing no right, however,

23 to practice the patents-in-suit or to exclude others from doing so. To the contrary, it states that,

24 beyond the litigation rights above, “no license to, or right of Uniloc 2017 under, any patents . . . is

25 either granted or implied to Uniloc Licensing and all rights not expressly granted in this

26 Agreement are reserved by Uniloc 2017.” Id. § 2.4.

27          This transfer of rights failed to confer standing on Uniloc Licensing, but it did negate any

28 claim to standing by Uniloc 2017. The right to sue is “frequently” considered “the most important
                                                       -9
                                                                  DEFENDANT GOOGLE LLC’S RENEWED
                                                             MOTION TO DISMISS FOR LACK OF STANDING
 1 consideration” in the standing analysis. Alfred E. Mann Found. For Sci. Research v. Cochlear

 2 Corp., 604 F.3d 1354, 1361 (Fed. Cir. 2010). As the Federal Circuit warned in Morrow, “[w]hile

 3 parties are free to assign some or all patent rights as they see fit based on their interests and

 4 objectives, this does not mean that the chosen method of division will satisfy standing

 5 requirements.” 499 F.3d at 1341 n.8. Several district courts have applied Morrow in holding that

 6 when an entity with exclusionary rights in a patent relinquishes its right to sue, it lacks standing.

 7 In Fairchild Semiconductor Corp. v. Power Integrations, Inc., for example, the patent owner

 8 (Intersil) had granted a licensee (Fairchild) “the sole and exclusive right” to sue the accused

 9 infringer (Power Integrations) on the patents-in-suit. 630 F. Supp. 2d 365, 371 (D. Del. 2007).

10 The court held that the patent owner had contracted away its right to sue and lacked standing:

11          As for Intersil, the Court likewise concludes that Intersil lacks standing to maintain
            this action against Power Integrations. Intersil contracted away its right to sue
12          Power Integrations to Fairchild. That Fairchild lacks standing to take advantage of
            that right does not mean that Intersil regains it. Indeed, the Federal Circuit
13          recognized in Morrow . . . that the contractual division of patent rights may have
            the effect of defeating standing as to all relevant parties.
14
     Id. at 372–73. The court further concluded that, because the patent owner had no right to sue and
15
     the licensee had no Article III standing, the patent owner could not be added in order to cure the
16
     standing problem—and dismissed the action. Id. at 373. The reasoning in Fairchild applies here.
17
     Like the plaintiff in that case, Uniloc 2017 signed away its right to sue and recover damages for
18
     infringement. Ex. S, §§ 2.1, 3.1. See Fairchild, 630 F. Supp. 2d at 373. And Uniloc Licensing,
19
     like the licensee in Fairchild, is a bare licensee. Uniloc 2017 thus divided its rights such that
20
     neither it nor Uniloc Licensing has standing. See id. at 372–73.
21
            The court in Enviro Noise Control Corp. v. Stealth Acoustical & Emission Control Corp.
22
     reached a similar conclusion on similar facts. No. 07-CV-02555-EWN-KLM, 2008 WL 11363360
23
     (D. Colo. July 9, 2008). There, the licensee possessed exclusionary rights in the patents-in-suit,
24
     but the patent owner possessed the exclusive right to sue and recover damages. Id. at *7. The
25
     court concluded that the licensee had “no mechanism” to enforce its exclusionary rights and
26
     lacked standing. Id.. Similarly, although Uniloc 2017 might have theoretically retained its
27
     exclusionary right, it lacks any mechanism of enforcement.
28
                                                       -10
                                                                   DEFENDANT GOOGLE LLC’S RENEWED
                                                              MOTION TO DISMISS FOR LACK OF STANDING
 1                  2.      CF Uniloc Controls Enforcement and Disposition of the Patents-in-Suit
 2          Around the same time that Uniloc 2017 relinquished its right to sue, it entered a security

 3 agreement giving CF Uniloc control over the enforcement and disposition of the patents-in-suit.

 4 Ex. U, § 7.1. The agreement requires Uniloc 2017 to obtain the “prior written consent” of CF

 5 Uniloc before it can “sell, lease, transfer or otherwise dispose of . . . any” of its patents. Id. §

 6 7.1(d). This gives CF Uniloc substantial control over settlement and licensing decisions by Uniloc

 7 2017. Relatedly, the agreement requires Uniloc 2017 to pay the maintenance fees for its patents,

 8 which enables CF Uniloc to control whether patents lapse and inventions enter the public domain.

 9 Id. § 4.9(a). This right to control eliminates Uniloc 2017’s standing. See Propat Int’l Corp. v.

10 Rpost, Inc., 473 F.3d 1187, 1191 (Fed. Cir. 2007) (“The right to dispose of an asset is an important

11 incident of ownership, and . . . a restriction on that right is a strong indicator that the [patent

12 holder] does not [have] all substantial rights under the patent.”).

13          CF Uniloc’s control over the “alienation” of Uniloc 2017’s patents also “ensures that [CF

14 Uniloc] will always control how the patents are asserted” because licensing objectives necessarily

15 drive decisions about who, whether, and when to sue. See Lone Star, 925 F.3d at 1233. These

16 controls are “fundamentally inconsistent” with the notion that Uniloc 2017 possesses “all

17 substantial rights” in the patents-in-suit. See id. Uniloc 2017, therefore, does not have

18 standing.[The sections addressing Google’s motion to dismiss as to venue grounds are omitted]
19 V.       CONCLUSION
20          For these reasons, the Court should dismiss the actions for lack of standing.

21          Dated: October 18, 2019         Respectfully submitted:

22                                                  /s/ Michael E. Berta, with permission
                                                    by Michael E. Jones
23                                                  Michael A. Berta
                                                    (California Bar No. 194650
24                                                  Michael.berta@arnoldporter.com
                                                    Arnold & Porter
25                                                  10th Floor
                                                    Three Embarcadero Center
26                                                  San Francisco, CA 94111-4024
                                                    Tel: 415-471-3100
27                                                  Fax: 415-471-3400

28                                                  David Caine (California Bar No. 218074)
                                                        -11
                                                                    DEFENDANT GOOGLE LLC’S RENEWED
                                                               MOTION TO DISMISS FOR LACK OF STANDING
 1   David.Caine@arnoldporter.com
     Telephone: (650) 319-4710
 2   Bonnie Phan (California Bar No. 305574)
     Bonnie.Phan@arnoldporter.com
 3   Telephone: (650) 319-4543
     ARNOLD & PORTER KAYE SCHOLER LLP
 4   3000 El Camino Real
     Five Palo Alto Square, Suite 500
 5   Palo Alto, CA 94306-3807

 6   Nicholas Lee (California Bar No. 259588)
     Nicholas.Lee@arnoldporter.com
 7   ARNOLD & PORTER KAYE SCHOLER LLP
     777 South Figueroa Street
 8   44th Floor
     Los Angeles, CA 90017-5844
 9   Telephone: (213) 243-4156

10   Nicholas Nyemah (DC Bar No. 1005926)
     Nicholas.Nyemah@arnoldporter.com
11   Telephone: (202) 942-6681
     Paul Margulies (DC Bar No. 1000297)
12   Paul.Margulies@arnoldporter.com
     Telephone: (202) 942-6990
13   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Ave., NW
14   Washington, DC 20001-3743

15   Mark Samartino (Illinois No. 6313889)
     Mark.Samartino@arnoldporter.com
16   ARNOLD & PORTER KAYE SCHOLER LLP
     70 West Madison Street
17   Suite 4200
     Chicago, IL 60602-4321
18   Telephone: (312) 583-2437
19   Michael E. Jones
     State Bar No. 10929400
20   mikejones@potterminton.com
     Earl Glenn Thames, Jr.
21   State Bar No.00785097
     glennthames@potterminton.com
22   Patrick C. Clutter
     State Bar No. 24036374
23   patrickclutter@potterminton.com
     POTTER MINTON, P.C.
24   110 N. College Ave., Suite 500
     Tyler, Texas 75702
25   Tel: (903) 597-8311
     Fax: (903) 593-0846
26
     Attorneys for Defendant Google LLC
27   2:18cv548
28   /s/ Michael C. Hendershot, with permission
        -12
                   DEFENDANT GOOGLE LLC’S RENEWED
              MOTION TO DISMISS FOR LACK OF STANDING
 1   by Michael E. Jones
     Michael C. Hendershot
 2   Tharan G. Lanier
     JONES DAY
 3   1755 Embarcadero Road
     Palo Alto, CA 94303
 4   Tel: (650) 739-3940
     Fax: (650) 739-3900
 5   mhendershot@jonesday.com
     tglanier@jonesday.com
 6
     Sanjiv P. Laud
 7   JONES DAY
     90 South Seventh Street
 8   Suite 4950
     Minneapolis, MN 55402
 9   Telephone: (612) 217-8879
     slaud@jonesday.com
10
     John D. Kinton (Calif. State Bar No. 203250)
11   JONES DAY
     4655 Executive Drive
12   Suite 1500
     San Diego, CA 92121
13   Telephone: 858.314.1190
     Facsimile: 844.345.3178
14   Email: jkinton@jonesday.com

15   Tracy A. Stitt
     tastitt@jonesday.com
16   JONES DAY
     51 Louisiana Avenue NW
17   Washington, DC 20001
     Telephone: (202) 879-3641
18
     Michael E. Jones
19   State Bar No. 10929400
     mikejones@potterminton.com
20   Earl Glenn Thames, Jr.
     State Bar No.00785097
21   glennthames@potterminton.com
     Patrick C. Clutter
22   State Bar No. 24036374
     patrickclutter@potterminton.com
23   POTTER MINTON, P.C.
     110 N. College Ave., Suite 500
24   Tyler, Texas 75702
     Tel: (903) 597-8311
25   Fax: (903) 593-0846

26   Attorneys for Defendants Google LLC
     2:18-cv-549
27   2:18-cv-552
28
        -13
                   DEFENDANT GOOGLE LLC’S RENEWED
              MOTION TO DISMISS FOR LACK OF STANDING
 1   /s/ Robert Unikel, with permission by
     Michael E. Jones
 2   Robert Unikel
     robertunikel@paulhastings.com
 3   Michelle Marek Figueiredo (IL Bar #6297112)
     michellemarek@paulhastings.com Matthew Richard
 4   Lind (IL Bar #6327241) mattlind@paulhastings.com
     John A. Cotiguala (IL Bar #6311056)
 5   johncotiguala@paulhastings.com
     PAUL HASTINGS LLP
 6   71 South Wacker Dr., 45th Floor
     Chicago, IL 60606
 7   Main: 312-499-6000
     Facsimile: (312) 499-6100
 8
     Elizabeth Louise Brann (CA Bar #222873)
 9   elizabethbrann@paulhastings.com
     Ariell Nicole Bratton (CA Bar #317587)
10   ariellbratton@paulhastings.com
     PAUL HASTINGS LLP
11   4747 Executive Drive, 12th Floor
     San Diego, CA 92121
12   Telephone: (858) 458-3000
     Facsimile: (858) 458-3005
13
     Robert Laurenzi (NY Bar #3024676)
14   robertlaurenzi@paulhastings.com
     PAUL HASTINGS LLP
15   200 Park Avenue, 26th Floor
     New York, NY 10166
16   Telephone: (212) 318-6000
     Facsimile: (212) 318-6100
17
     Michael E. Jones
18   State Bar No. 10929400
     mikejones@potterminton.com
19   Earl Glenn Thames, Jr.
     State Bar No.00785097
20   glennthames@potterminton.com
     Patrick C. Clutter
21   State Bar No. 24036374
     patrickclutter@potterminton.com
22   POTTER MINTON, P.C.
     110 N. College Ave., Suite 500
23   Tyler, Texas 75702
     Tel: (903) 597-8311
24   Fax: (903) 593-0846
     Attorneys for Defendants Google LLC
25   2:18-cv-550
     2:18-cv-551
26
     /s/ David Perlson, with permission by
27   Michael E. Jones
     David Perlson
28   davidperlson@quinnemanuel.com
        -14
                   DEFENDANT GOOGLE LLC’S RENEWED
              MOTION TO DISMISS FOR LACK OF STANDING
 1                                                Charles K. Verhoeven
                                                  charlesverhoeven@quinnemanuel.com
 2                                                Jonathan Tse
                                                  jonathantse@quinnemanuel.com
 3                                                David Doak
                                                  daviddoak@quinnemanuel.com
 4                                                Antonio Sistos
                                                  antoniosistos@quinnemanuel.com
 5                                                Quinn Emanuel Urquhart & Sullivan, LLP
                                                  50 California St., 22nd Floor
 6                                                San Francisco, CA 94111
                                                  Tel: 415-875-6344
 7                                                Fax: 415-875-6700

 8                                                Deepa Acharya
                                                  deepaacharya@quinnemanuel.com
 9                                                Quinn Emanuel Urquhart & Sullivan, LLP
                                                  1300 I Street NW, Suite 900 20005
10                                                Washington, D.C. 20005-4107
                                                  Tel: 202-538-8107
11                                                Fax: 202-538-8100

12                                                Michael E. Jones
                                                  State Bar No. 10929400
13                                                mikejones@potterminton.com
                                                  Earl Glenn Thames, Jr.
14                                                State Bar No.00785097
                                                  glennthames@potterminton.com
15                                                Patrick C. Clutter
                                                  State Bar No. 24036374
16                                                patrickclutter@potterminton.com POTTER
                                                  MINTON, P.C.
17                                                110 N. College Ave., Suite 500
                                                  Tyler, Texas 75702
18                                                Tel: (903) 597-8311
                                                  Fax: (903) 593-0846
19
                                                  Joseph Drayton
20                                                NY Bar No. 2875318
                                                  COOLEY LLP
21                                                55 Hudson Yards
                                                  New York, NY 10001-2157
22                                                Tel: 212-479-6275
                                                  Fax: 212-479-6275
23                                                Email: jdrayton@cooley.com

24                                                Attorneys for Defendants Google LLC
                                                  2:18-cv-553
25
                                     CERTIFICATE OF SERVICE
26
            I hereby certify that all counsel of record who have consented to electronic service are
27
     being served with a copy of this document via electronic mail on October 18, 2019.
28
                                                      -15
                                                                 DEFENDANT GOOGLE LLC’S RENEWED
                                                            MOTION TO DISMISS FOR LACK OF STANDING
 1                                                   /s/ Michael E. Jones

 2         CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
 3   I certify that the foregoing document is authorized to be filed under seal pursuant to the

 4   Protective Order entered in this case.

 5                                                   /s/ Michael E. Jones

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               -16
                                                            DEFENDANT GOOGLE LLC’S RENEWED
                                                       MOTION TO DISMISS FOR LACK OF STANDING
 1 QUINN EMANUEL URQUHART &
   SULLIVAN, LLP
 2 Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
 3 David Perlson (Bar No. 209502)
   davidperlson@quinnemanuel.com
 4 Jonathan Tse (Bar. No. 305468)
   jonathantse@quinnemanuel.com
 5 50 California Street, 22nd Floor
   San Francisco, CA 94111
 6 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 7
   Deepa Acharya (Bar No. 267654)
 8 deepaacharya@quinnemanuel.com
   1300 I Street, NW, Suite 900
 9 Washington, DC 20005
   Telephone: (202) 538-8000
10 Facsimile: (202) 538-8100

11 Attorneys for Defendant

12 (ADDITIONAL COUNSEL IN
   SIGNATURE BLOCKS)
13

14

15
                              UNITED STATES DISTRICT COURT
16
                             NORTHERN DISTRICT OF CALIFORNIA
17
                                     OAKLAND DIVISION
18
     UNILOC 2017 LLC,                        Case Nos.: 4:20-cv-04355-YGR
19                                           4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
          Plaintiff,                         4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
20                                           4:20-cv-05340-YGR; 4:20-cv-05341-YGR;
          v.                                 4:20-cv-05342-YGR; 4:20-cv-05343-YGR;
21                                           4:20-cv-05344-YGR; 4:20-cv-05345-YGR;
     GOOGLE LLC,                             4:20-cv-05346-YGR
22
          Defendant.                         DECLARATION OF DAVID DOAK IN
23                                           SUPPORT OF DEFENDANT GOOGLE
                                             LLC’S RENEWED MOTION TO
24                                           DISMISS FOR LACK OF STANDING
25

26

27

28

                                            -1-
                                                             DECLARATION OF DAVID DOAK
 1 I, David Doak, declare as follows:

 2          1.      I am an attorney at Quinn Emanuel Urquhart & Sullivan, LLP, counsel for

 3   Defendant Google LLC (“Google”) in Case No. 2:18-cv-553. I have personal knowledge of the

 4   facts stated herein, and, if called to testify, I could and would competently testify thereto.

 5          2.      Attached as Appendix A is a list that I created of Uniloc patents that had been

 6   invalidated or challenged as of May 15, 2017.

 7          I declare under penalty of perjury under the laws of the United States of America that the

 8   foregoing is true and correct. Executed October 18, 2019 in San Francisco, California.

 9
                                                    /s/      David Doak
10                                                            David Doak
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                      -2-
                                                                            DECLARATION OF DAVID DOAK
 1                                            Appendix A
 2 Uniloc patents invalidated in whole or in part as of May 15, 2017:

 3         1. U.S. Patent No. 6,857,067: IPR2013-00391 (Paper No. 39) (Dec. 3, 2014)

 4         2. U.S. Patent No. 5,490,216: IPR2014-01453 (Paper No. 27) (Mar. 10, 2016)

 5         3. U.S. Patent No. 5,682,526: No. 6:14-cv-625 (E.D. Tex.) (Dkt. 315) (Aug. 19, 2015)

 6         4. U.S. Patent No. 5,715,451: No. 6:14-cv-625 (E.D. Tex.) (Dkt. 315) (Aug. 19, 2015)

 7         5. U.S. Patent No. 8,566,960: No. 2:16-cv-570 (E.D. Tex.) (Dkt. 113) (Mar. 20, 2017)

 8         6. U.S. Patent No. 6,510,466: No. 2:16-cv-393 (E.D. Tex.) (Dkt. 129) (Mar. 28, 2017)

 9         7. U.S. Patent No. 6,728,766: No. 2:16-cv-393 (E.D. Tex.) (Dkt. 129) (Mar. 28, 2017)

10 Uniloc patents challenged as invalid as of May 15, 2017:

11         1. U.S. Patent No. 7,783,523: CBM2016-00042 (filed Mar. 14, 2016)

12         2. U.S. Patent No. 8,515,820: CBM2016-00043 (filed Mar. 15, 2016)

13         3. U.S. Patent No. 8,571,194: IPR2016-01756 (filed Sept. 7, 2016)

14         4. U.S. Patent No. 7,804,948: IPR2017-00058 (filed Oct. 11, 2016)

15         5. U.S. Patent No. 7,853,000: IPR2017-00198 (filed Nov. 2, 2016)

16         6. U.S. Patent No. 8,243,723: IPR2017-00222 (filed Nov. 14, 2016)

17         7. U.S. Patent No. 8,995,433: IPR2017-00225 (filed Nov. 14, 2016)

18         8. U.S. Patent No. 8,199,747: IPR2017-01257 (filed Apr. 7, 2017)
19         9. U.S. Patent No. 6,234,578: No. 2:16-cv-741 (Dkt. 267) (filed Sept. 28, 2017)

20

21

22

23

24

25

26

27

28

                                                   -3-
                                                                        DECLARATION OF DAVID DOAK
 1 QUINN EMANUEL URQUHART &
   SULLIVAN, LLP
 2 Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
 3 David Perlson (Bar No. 209502)
   davidperlson@quinnemanuel.com
 4 Jonathan Tse (Bar. No. 305468)
   jonathantse@quinnemanuel.com
 5 50 California Street, 22nd Floor
   San Francisco, CA 94111
 6 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
 7
   Deepa Acharya (Bar No. 267654)
 8 deepaacharya@quinnemanuel.com
   1300 I Street, NW, Suite 900
 9 Washington, DC 20005
   Telephone: (202) 538-8000
10 Facsimile: (202) 538-8100

11 Attorneys for Defendant

12 (ADDITIONAL COUNSEL IN
   SIGNATURE BLOCKS)
13

14

15                            UNITED STATES DISTRICT COURT

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                   OAKLAND DIVISION

18 UNILOC 2017 LLC,                          Case Nos.: 4:20-cv-04355-YGR;
                                             4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
19        Plaintiff,                         4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
                                             4:20-cv-05340-YGR; 4:20-cv-05341-YGR;
20        v.                                 4:20-cv-05342-YGR; 4:20-cv-05343-YGR;
                                             4:20-cv-05344-YGR; 4:20-cv-05345-YGR;
21 GOOGLE LLC,                               4:20-cv-05346-YGR

22        Defendant.                         DECLARATION OF DOUGLAS L.
                                             CLARK IN SUPPORT OF DEFENDANT
23                                           GOOGLE LLC’S REPLY IN SUPPORT
                                             OF ITS RENEWED MOTION TO
24                                           DISMISS FOR LACK OF STANDING
25

26

27

28


                                                        DECLARATION OF DOUGLAS L. CLARK
 1 I, Douglas L. Clark, declare as follows:

 2          1.        I am an attorney duly admitted to practice before all Courts of the State of

 3 California and before this Court, and I am an attorney with the law firm of Jones Day, counsel for

 4 Defendant Google LLC (“Google”) in Case Nos. 2:18-cv-499 and 2:18-cv-552. I make this

 5 declaration in support of Google’s Renewed Motions to Dismiss for Lack of Standing. I have

 6 personal knowledge of the facts stated herein and if called to testify could and would competently

 7 testify thereto.

 8          5.        Attached hereto as Exhibit D is a true and correct copy of excerpts of the

 9 Conformed Revenue Sharing and Note and Warrant Purchase Agreement among Uniloc USA,

10 Inc., Uniloc Luxembourg S.A., Uniloc Corporation PTY Limited, D/A Investment Holdings LLC,

11 and Fortress Credit Co LLC, dated December 30, 2014, as amended February 24, 2015, May 27,

12 2016, and May 15, 2017. The complete document is Bates-stamped Uniloc Common Production

13 to Google 0011267 to Uniloc Common Production to Google 0011332.

14          6.        Attached hereto as Exhibit E is a true and correct copy of the Patent License

15 Agreement among Uniloc USA, Inc., Uniloc Luxembourg S.A., and Fortress Credit Co LLC,

16 dated December 30, 2014, and Bates-stamped Uniloc Common Production to Google000065 to

17 Uniloc Common Production to Google000070.

18          7.        Attached hereto as Exhibit F is a true and correct copy of excerpts of the transcript
19 of the September 21, 2018 Deposition of Erez Levy. The complete document is Bates-stamped

20 Uniloc Common Production to Google 0004864 to Uniloc Common Production to Google

21 0005079.

22          8.        Attached hereto as Exhibit G is a true and correct copy of excerpts of the transcript

23 of the October 8, 2018 Deposition of Drake Turner. The complete document is Bates-stamped

24 Uniloc Common Production to Google 0005080 to Uniloc Common Production to Google

25 0005245.

26          9.        Attached hereto as Exhibit H is a true and correct copy of excerpts of the

27 Management Report of the Board of Directors For the year ended 30 June 2017. The complete

28

                                                        -2-
                                                                      DECLARATION OF DOUGLAS L. CLARK
 1 document is Bates-stamped Uniloc Common Production to Google 0009813 to Uniloc Common

 2 Production to Google 0009839.

 3         10.     Attached hereto as Exhibit I is a true and correct copy of excerpts of the Third

 4 Amendment to Revenue Sharing and Note and Warrant Purchase Agreement among Uniloc USA,

 5 Inc., Uniloc Luxembourg S.A., Uniloc Corporation PTY Limited, D/A Investment Holdings LLC,

 6 Fortress Credit Co LLC, CF DB EZ LLC, and CF DB EZ 2017 LLC, dated May 15, 2017. The

 7 complete document is Bates-stamped Uniloc Common Production to Google 0011253 to Uniloc

 8 Common Production to Google 0011353.

 9         11.     Attached hereto as Exhibit J is a true and correct copy of excerpts of the final

10 written decision regarding U.S. Patent No. 6,857,067, issued by the Patent Trial and Appeal Board

11 in Case No. IPR2013-00391 on December 3, 2014.

12         12.     Attached hereto as Exhibit K is a true and correct copy of excerpts of Defendants’

13 Motion to Dismiss Plaintiffs’ Complaint Under Rule 12(b)(6) for Failure to Allege Infringement

14 of a Patentable Claim Under 35 U.S.C. § 101, filed on September 30, 2014, in Uniloc USA, Inc. v.

15 E-MDS, Inc., No. 6:14-cv-00625-RWS (E.D. Tex.).

16         13.     Attached hereto as Exhibit L is a true and correct copy of excerpts of the Asset

17 Purchase Agreement between Uniloc 2017 LLC and Uniloc Luxembourg S.A., dated March 28,

18 2018. The complete document is Bates-stamped Uniloc Common Production to Google001269 to
19 Uniloc Common Production to Google001569.

20         14.     Attached hereto as Exhibit M is a true and correct copy of excerpts of the

21 Termination Agreement between Uniloc USA, Inc. and Uniloc Luxembourg S.A., dated May 3,

22 2018. The complete document is Bates-stamped Uniloc Common Production to Google002306 to

23 Uniloc Common Production to Google002309.

24         15.     Attached hereto as Exhibit N is a true and correct copy of excerpts of the Payoff

25 and Termination Agreement among Uniloc USA, Inc., Uniloc Luxembourg S.A., Uniloc

26 Corporation PTY Limited, D/A Investment Holdings LLC, Uniloc USA Holdings LLC, Fortress

27 Credit Co LLC, CF DB EZ LLC, and CF DB EZ 2017 LLC, dated May 3, 2018. The complete

28

                                                      -3-
                                                                   DECLARATION OF DOUGLAS L. CLARK
 1 document is Bates-stamped Uniloc Common Production to Google002271 to Uniloc Common

 2 Production to Google002285.

 3         16.     Attached hereto as Exhibit O is a true and correct copy of the Patent Assignment

 4 between Uniloc Luxembourg S.A. and Uniloc 2017 LLC, dated May 3, 2018. The complete

 5 document is Bates-stamped Uniloc Common Production to Google 0010266 to Uniloc Common

 6 Production to Google 0010304.

 7         17.     Attached hereto as Exhibit P is a true and correct copy of excerpts of the transcript

 8 of the October 4, 2019 Deposition of Craig Etchegoyen as a 30(b)(6) witness in this action.

 9         18.     Attached hereto as Exhibit Q is a true and correct copy of excerpts of Plaintiffs’

10 Opposition to Defendant’s Motion to Dismiss, and Reply in Support of Rule 25 Motion to Add

11 Uniloc 2017 as a Party, filed in Case Nos. 3:18-cv-00360, -363, -365, and -572. The complete

12 document is Bates-stamped Uniloc Common Production to Google000803 to Uniloc Common

13 Production to Google000837.

14         19.     Attached hereto as Exhibit R are true and correct copies of the Declarations of

15 James Palmer, dated November 9, 2018 and March 13, 2019, previously filed in this action by

16 Uniloc 2017 LLC.

17         20.     Attached hereto as Exhibit S is a true and correct copy of the License Agreement

18 between Uniloc 2017 LLC and Uniloc Licensing USA LLC, dated May 3, 2018. The complete
19 document is Bates-stamped Uniloc Common Production to Google002677 to Uniloc Common

20 Production to Google002686.

21         21.     Attached hereto as Exhibit T is a true and correct copy of the Amendment No. 1 to

22 License Agreement between Uniloc 2017 LLC and Uniloc Licensing USA LLC, dated August 28,

23 2018. The complete document is Bates-stamped Uniloc Common Production to Google 0009317

24 to Uniloc Common Production to Google 0009326.

25         22.     Attached hereto as Exhibit U is a true and correct copy of excerpts of the Amended

26 and Restated Note Purchase and Security Agreement between Uniloc 2017 LLC and CF Uniloc

27 Holdings LLC, dated November 16, 2018. The complete document is Bates-stamped Uniloc

28 Common Production to Google 0011443 to Uniloc Common Production to Google 0011549.

                                                     -4-
                                                                   DECLARATION OF DOUGLAS L. CLARK
 1         23.     Attached hereto as Exhibit V is a true and correct copy of excerpts of the deposition

 2 notice served on Uniloc 2017 LLC in this action pursuant to Rule 30(b)(6) of the Federal Rules of

 3 Civil Procedure.

 4

 5         I declare under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7         Executed October 18, 2019 in San Diego, California.

 8

 9

10

11                                                     /s/ Douglas L. Clark
                                                       Douglas L. Clark
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                     -5-
                                                                  DECLARATION OF DOUGLAS L. CLARK
EXHIBIT D
EXHIBIT E
                                                                                                  EXECUTION

                                           PATENT LICENSE AGREEMENT

            -THIS PATENT: LICENSE AGREEMENT (the Agreement": made and entered' into
             OtreCtiVe December 30, 2014 by ankantOng:
             Uniloc Luxembourg, -S.A., a public:limited liability company ,(weiM:.-ailoontelincorporated
            under the laws of the -Wend Duchy: 07-100bourg, with registered. office at 15, rile Edward
            •Steithen, Lasito Luxembourg; Grand Dothy of Luxembourg and registered with the
            ILuxemhourg Register---of (one cc and companies (11,C,S„ Luxernhourg)- under number
            1.59.-I61 ("Uniloe Lux");
            Vrtiloc US48. Inc., a Texas corporation -having its principal place of business located at 7 10
            Dallas :Parkway, Suite 380„_ Plano, TX 75014 Under USA." and, Collectively with the Uniloc
            Lux„"Licensoe).; and
             Fortress Credit-CO-LLC, an:.entitif.:ittedi'.. porated-Under.thelaWS of    haipñc.
             place of business located at 1.30 avenue of the Americas, 40..!-' Floor; New York, Ifi)(5
             rLicensee).
            Licensor and Licensee are sometimes referred to herein individually—as- a 'Pa                    and
                  vely as the ." Parties"
             WH.EREAS, pursuant to .the 'License and Services Agreement (the INisting License
             Agreemetie), effective as of January '420.11 between Unilot Lu and Unito. USA. linit00-t tn.(
             has licensed, certain patents to Unitoe USA. and Uniloc USA has agreed. to provido.ttoitain
             serViceStO-UrtildeL*; and
             WHEREAS; the. Parties have, entered into-'0) the Revenue Sharing and Note: and Warrant
             PurchaseAgryeemen( dated as of the date hereof (as it may he amended; restated, supplemented
            Or othietwise modified from time: tO time, the "Purchase Agreement"), by and among the
             Licensor, Lndoc c0POriniOn .Irreljta04, the P4cOlas4.s. OpiMirig the licensee) and the
            .Licenstek:wing as the Collateral Agent. and (ii) the Security Agreement, .dated as of the date
            11-0000 ff,olay he amended, restated supplemented or otherwise modified .fronttipe:*titnei
             the "Settirity-..Agreement"), by and among :the Grantors (as defined therein,         iensor)
            and the-Lieeriaee„ aging as the Collateral Agent;
             WHEREAS. k Consideration oldie investments set forth in the Purchase AgreeMent„ Lice
             agreed to-grant-mak :rights, including rights to license patents and patent . applications,- -to the
             Licensee for thebetielltof die. Secured Parties; and
             WHEREAS, Licensor is the owner of certain: patents and patent applications identified in
             Schedule 1(a) of the Puithak Agreement as updated horn time to time) wluch Schedule
             shall be ansiategrat part ofthis Agreement; and
            NOW, THEREFORE.               consideration. Of the premises and the Mutual covenants and
            Agrevotents.zontained. herein, the Parties hereto agree as follows:


                                                         Page: .1 tif-tc-
             47666641:..3



   HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                           UNILOC_APPLE_2017_18366
CONFIDENTIAL - ATTORNEYS EYES ONLY                                                    Uniloc Common Production to GoogIe000065
                        Definitions

                        In this Agreement the following terms shall have ]the assigned meaning Capitalized
                        terms used in this :Agreement but not defined herein shall have the 0.040:Ifiggjk* to them
                        in the Purchase- Agreement and/or the Security Agreement; as applicable.

                        -LicensedPatents" Shall mean the Patents listed on Schedule ha) :of the Purchase
                        Agreement, as tt ated from time to time:

                        License

                        Stibject to the terms and Condi knit herein atid in the Purchase Agreement. Licensor
                        hereby grants to Licensee a non-excluaive, transferrable, sub-licensable, divisible,
                        irrevocable, fully paid-up, royalty-free, and worldwide license to the Licensed. Patents,
                        including, but .not limited to, the rights to make, have: made, market, use, sell, offer for
                        sale, import, export and distribute theinventiOns disclosed in the Licensed Patents and
                        otherwise exploit the Licensed Patents in any lawful manner in Licensee's sole and
                        absolute dit'eretien solely for the benefit of the Secured Parties ("Patent Litenst"),
                        pn*ided that Licensmiball only use the Patent Lleentie followingan Went of Default.

                        If LiCensee elects to grant tny 4iblicrise(s) purklatit to the Patent. License in Section
                        Licensee shall (\) obtain the prior :written approval of tdcensor before entering into any.
                        sublicense agreement impost financial Obligations op kettrietions on Licensor and ,(y)
                        provide writtenooticewi thin fifteen days of entering into: any sublicense agreement:,

             2.3        Notwithstanding any term contained in the Existing lieense Agreement, Uniloc USA.
                        hereby consents to the present grant by both Uniloc. Lux and trtiloe LISA of license of
                        the Licensed Patents to the Licensee as set forth herein,

             3.         Representations, Warranties:find Acknowledgements

             3,1        Each party represents* warrants anaeov:enant to the other (1)i( the execution delivery A04
                        performance Of :this Agn*ment is. Within each P-any's powers and hat b                 day
                        authorized..

             3.2                   hereby represents: warrants and CoVenant that it is the sole and etelusiVe owner
                        of ail rights, title and interest in and to the Licensed Patents,

             33         EXCEPT AS: EXPRESSLY PROVIDED- HEREIN 'NEITHER PARTY MAKES ANY
                        !iff..IRRANTIES OF AM' KIND'WHETHER. EXPRESS IMPLIED, STATUTORY:DR
                        OTHERWISE.: AND EACH PAR TN .5iPLCIFICALLY PISCLAIM:S- -iNL :IMPLIED
                        WARRANTTES. INCLUDING ANY -WARRANTIES :OF MERCHANTABILITY,.
                        NON,IINFRINgiEMENT DR F.ITISESS:FOR A PARTICULAR. PURPOSE OR THAT
                        ARISE BY COURSE OF PEALING -OR BY REAS014:-OF CUS'rom. OR -IJSMIE: IN
                        TM TRAM:TO THE MAXIMUM EXTENT-PFRMIrit,TIBY .ApPLICABEE LAW,

             3.4        Notwithstanding-anything tothe-tonttaryin this Agreement,: no. Party shall be liable to
                        the other or any third party for any indirecty; ineidental, exeitiPlaiy, special, punitive. or

                                                            Page .7 of 6
             47666641.:..3




   HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                                UNILOC_APPLE_2017_18367
CONFIDENTIAL - ATTORNEYS EYES ONLY                                                         Uniloc Common Production to GoogIe000066
                                     tin ag (including with respect. to lOst restrure, lost:profita.--br savings or
                       businessintertoption) of any. kindor nature whatsoever suffered .by the-other Party or any
                       third partyhOWSoever caused and regardless of . the forth or. cause of action,. eyenitSitoh
                       damages are foreseeable or such. party has been. advised of the possibility- of such
                       damages,

                       Infringement

                       Upon. request, Licensee shall notify 'jeer:0r Of any infibgetrientsof dte:Licensed Patents
                       by third parties of which Licensee become aware Licensor shalt:have the sole right, at
                       its expense, to bring any action on account of any SOO infringement of the Licensed
                       Patents, and :Licensee shall reasonably cooperate:with Licenser, as Lic,ensor may request
                       and at LicienSOrs expense, in connection with any such action Wu& by Litensor.

                       Termination

                       The Parties- may tervinate this Agreement at: any time. by: mutual written agreement
                       executed by...both Parties.. provided that any sttblicenSda:Irtedz. hereunder prior to the
                       terrninadon of this. Agreement shall survive according ;:to the respeciive:: ten :and
                       Orlditinrik-Oftuctratlblicentitt..

                       Th.eAgreement shall end after the later of (x) the expiration of the last Licensed Patent to
                       *Ore, (y) the date on -which all statutes of limitations have fully run tbr bringing
                       infringement claims -under the licensed. :Patents and (z) the termination. of any
                       Sitblicensing -agreement by -.Licensee with regards to the icensed Patents. l3reach(es),
                       material or otherwise of this -Agreement by -either- Patty or any other Person Will. not
                       constitntegriannis-bY•WhiOkthiS Agreentdit-lit4befettninOted

                       SurviVal

                       My rights and philgationS: Which by their                         e and continue after any
                       expiration or termination of this Agreement will survive and continue and will bind the
                       Parties and their successors and assigna., until such rights are extinguished and obligations
                       ate fulfilled.

                       Statement of Intent With Respect. to Bankruptcy.

                       The Parties intend that the licenses granted under this A reement tre, and shall otherwise
                       be deemed to be, for purposes of Seoion 30(n) of the United States Bankruptcy Code,
                       111 USX. § 101, et seq, ("Bankrupt-0i Code"), licenses of rights to "intellectual
                       property" as defined in the Bankruptcy Code.

                       As,signment

                       Licensee and each of its:sublicensees may, without the consent ofticensm assign any or
                       all of their rights and interests, and delegate any or all of their obligations 'With*
                       restriction; The lights and (5.blisgations of the Parties hereto shall inure to the benefit:6C!


                                                            Page .3 of 6
             47666641:..3




   HIGHLY CONFIDENTIAL ATTORNEYS' EYES ONLY                                               UNILOC_APPLE_2017183613
CONFIDENTIAL - ATTORNEYS EYES ONLY                                                        Uniloc Common Production to GoogIe000067
                       and be :binding and enforceable upon 400 by,, the respectiVegolcCessota and assigns of the
                       Parties,

                       Entire Agreement and CniaatritetrOn

                       This Agreement along with the pertinent provisions of the Purchase Agreement and the
                       other Poctiments Constitute the sole final and entire understanding Of the parties hereto
                       concerning the subject inatter hereof, and all prior understandings having been merged
                       herein. This Agreement cannot be modified or amended except by a writing signed. by
                       the Parties hereto. The language used in this Agreement will he deemed to be the
                       language chosen by the Parties hereto to express then mutual intent, and no role of strict
                       construction     be applied against any Party.

                       Severability

                       Thepit ViSions :of this AgtOttnetit shall         :deented Sat         and the invatidity or
                       unenforreability of any provision shall not OW the validity or enforceability of the
                       other 0:IOW:Siona hereof. If any proVitibri of this Agreement, or -the applioation thereof to
                       any Person or any circumstance; 4 invalid or unenforceable, (a) a suitable and equitable
                       proVishari shall be substituted therefor in order to carry out so far as may be Valid and
                       enfOrceable, the latent and purpose of such invalid or unenforceable provision and (b) the
                       reiditinder of this ,ktireement and the application of such provision to other Persons or
                       circumstances Shall not be affected by such invalidity or unenforceahility, nor shall such
                       invalidity or unenforceability affect the:validity or enfotceability Of such provision, or the
                       application thereof, in any other jurisdiction

             1.        Notiee.s

                         fl notite*requesta,;         dentandklad Other communications hereunder shall be in
                       writing and Shall be given .(and .shall :be deemed to have beep duly :given upon receipt) by
                       delivery in peMott :Or by ovemigln detivery: soviet .flott a recognized carder, to the
                       respective Partyg:f040*:

                       if to Licensor:

                              7100 pallasPaiWay, Suite 380
                              Plairia,'D.C: 75024
                              Mutt- Craig Etchegoyen and Seakatoia,

                              With a copy to.

                              Affeey C. Anderson.
                              Gray Mint Motity
                               O0 tDS Center
                              8:0 South Eighth Street
                              Minneapolis, MN 5540
                              Tel: 61243:14000


                                                            Pao .4:f
             47666641:..3




   HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                                UNILOC_APPLE_2017_18369
CONFIDENTIAL - ATTORNEYS EYES ONLY                                                        Uniloc Common Production to GoogIe000068
                     IN WrINESS k?   . REOF, he Pa.0.0 .h.a;xcc. cdth. A t*Igt....i.n1    di.::;. 4.80.;
            v.r.it14n. b:A.


                                                     tr.:N !LOC USA ANC
                                                      as



                                                     :Nanw:     Sean D. Bordict ,
                                                               :P z•esiderit




                                                           ILOC: I.:UXENIBOURG
                                                                       •  .




                                                              Craig Etchegoyen
                                                      Title: CEO




                                                      PatetaketmeAvtoonq




   HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY                                      UNILOQAPPLE_201718372
CONFIDENTIAL - ATTORNEYS EYES ONLY                                              Uniloc Common Production to GoogIe000069
                                     fORTRIMCIIEVIT. CO Li
                                     ittticecM00:::

                                                             ...




                                           tA     3




   HIGHLY CONFIDENTIAL ATTORNEYS EYES ONLY              UNILOQAPPLE_2017218373
CONFIDENTIAL - ATTORNEYS EYES ONLY                      Uniloc Common Production to Google000070
EXHIBIT F
EXHIBIT G
                   1                        UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF CALIFORNIA
                   2                           SAN FRANCISCO DIVISION

                   3

                   4

                   5     UNILOC USA, INC., et al.,              CASE NOS.
                                       Plaintiffs,              3:18-cv-00360-WHA
                   6                                            3:18-cv-00363-WHA
                                     vs.                        3:18-cv-00365-WHA
                   7                                            3:13-cv-00572-WHA
                         APPLE INC.,
                                            Defendant.

                   9

                  10
                                      CONFIDENTIAL - ATTORNEYS' EYES ONLY
                  11                        Monday, October 8, 2018

                  12

                  13

                  14                 Videotaped deposition of DRAKE TURNER, held at

                  15    GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM, L.L.P., 429

                  16    Santa Monica Boulevard, Suite 710, Santa Monica,

                  17    California, commencing at approximately 9:04 a.m.,

                  18    before Rosemary Locklear, a Registered Professional

                  19    Reporter, Certified Realtime Reporter and California CSR

                  20    (#13969).

                  21

                  22

                  23

                  24                      GOLKOW LITIGATION SERVICES
                                      877.370.3377 ph 1 971.591.5672 Fax
                  25                           deps@golkow.com




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                          Uniloc Common Production to Google 0005080
                                              DRAKE TURNER

                                                                            Page 27
                   1    Q.        And when you say "the lending agreement," are

                   2    you referring to the Revenue Sharing and Note and

                   3    Warrant Purchase Agreement that I mentioned earlier?

                   4    A.        Yes.

                   5    Q.        Now, we discussed earlier how Uniloc Luxembourg

                   6    didn't acquire the patents in suit until May 2017;

                   7 correct?

                   8    A.        Yes.

                   9    Q.        But the December of 2014 agreements with

                  10    Fortress or the other entities that you mentioned

                  11    applied to patents that Uniloc Luxembourg might acquire

                  12    in the future as well; correct?

                  13    A.        Yes.

                  14    Q.        So, in other words, that's how Fortress and

                  15    these other entities, CF, et cetera, obtained a security

                  16    interest in the patents in suit. Yes?

                  17    A.        Generally, that's correct.

                  18              MS. ABENDSHIEN: This was previously marked as

                  19    1012.

                  20    BY MS. ABENDSHIEN:

                  21    Q.        Mr. Turner, before turning to this document, I'd

                  22    like to follow up with you on your previous response.

                  23              In response to my question about how Fortress

                  24    and the other entities, CF, et cetera, obtained a

                  25    security interest in the patents in suit, and this was

                             Golkow Litigation Services 1 1.877.370.3377
                                           deps@golkow.com



HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                       Uniloc Common Production to Google 0005106
                                              DRAKE TURNER

                                                                                   Page 70
                   1 A.           Yes.

                   2    Q.        And this is the reference that would provide the

                   3    additional specific details for a particular row or line

                   4    item, in this case, Other Operating Income; is that

                   5 right?

                   6 A.           Correct.

                   7    Q.        Okay. And here do you see, right below Other

                   8    Operating Income, it says, Litigation and licensing

                   9 revenue?

                  10 A.           Yes.

                  11    Q.        And the number to the right of that label, under

                  12    the column 2017 USD, is 14,360,989; is that right?

                  13    A.        That's correct.

                  14    Q.        Okay. And if we turn back to Page -- I think

                  15    it's 16837 -- or excuse me, pardon me -- 16839, in

                  16    Row 5, Other operating income, under the Current year

                  17    column, we have the number 14,360,989; correct?

                  18    A.        That's correct.

                  19    Q.        So that's the same number.

                  20    A.        That is the same number.

                  21    Q.        So Row 5, Other operating income, here reflects,

                  22    as we see on Page 16849, Litigation and licensing

                  23    revenue; correct?

                  24 A.           Yes.

                  25 Q. Okay.

                             Golkow Litigation Services I 1.877.370.3377
                                           deps@golkow.com



HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                       Uniloc Common Production to Google 0005149
                                              DRAKE TURNER

                                                                                   Page 71
                   1    A.        Excuse me. Yes.

                   2    Q.        And that description is consistent with the more

                   3    general definition that we saw in Section 2.2.9 of the

                   4    Notes; is that right?

                   5 A.           Yes.

                   6    Q.        And that number includes all litigation and

                   7    licensing revenue obtained for the fiscal year ending

                   8    June 30th, 2017, by Uniloc Luxembourg; correct?

                   9 A.           Correct.

                  10    Q.        And as you explained before, that number

                  11    reflects and includes the litigation and licensing

                  12    revenue obtained directly by Uniloc USA; correct?

                  13    A.        The number is the same.

                  14    Q.        Okay. Now, let's turn back to Page 16839.

                  15 A.           Okay.

                  16    Q.        Do you see in Row 13 where it says Loss for the

                  17    financial year?

                  18 A.            Yes.

                  19    Q.         And then in the Current year column, there's the

                  20    number 6,970,368; is that right?

                  21    A.         That's correct.

                  22    Q.         What kind of losses would be included in that

                  23 number?

                  24    A.         Sorry. When you asked that, I don't know what

                  25    you mean when you say what kind of losses are included.

                              Golkow Litigation Services 1 1.877.370.3377
                                            deps@golkow.com



HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                       Uniloc Common Production to Google 0005150
                                              DRAKE TURNER

                                                                                  Page 72
                   1    Q.         I'll rephrase.

                   2               What is meant by Loss for the financial year?

                   3    What does that refer to?

                   4    A.         It's the net amount -- for purposes of these

                   5    financial statements and my understanding of Uniloc --

                   6    excuse me -- of Luxembourg statutory accounting and

                   7    presentation, Line 13 that you're talking about, Loss

                   8    for the financial year, is merely the net of total

                   9    income, less total charges, which are on the previous

                  10    page, 16838. So it's a mathematical result.

                  11    Q.         Okay.

                  12    A.         Which shows that the charges were greater than

                  13    the income in the amount of $6,970,368.

                  14    Q.         Losses are separate and distinct from revenue;

                  15 right?

                  16    A.         Losses, in my -- to my understanding as an

                  17    accountant, are the result of the interplay between

                  18    income and expenses or income and deductions or income

                  19    and charges, and either it's -- if one is greater than

                  20    the other, you have net income, if one is less than the

                  21    other, you have a net loss.

                  22    Q.         So for the financial year ending June 30th,

                  23    2017, all of the litigation and licensing revenue is

                  24    included in the figure at Row 5; correct?

                  25    A.         Yes.

                             Golkow Litigation Services 1 1.877.370.3377
                                           deps@golkow.com



HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                      Uniloc Common Production to Google 0005151
                                               DRAKE TURNER

                                                                                Page 133
                   1 STATE OF CALIFORNIA

                   2 COUNTY OF LOS ANGELES

                   3                 I, ROSEMARY LOCKLEAR, a Certified Shorthand

                   4    Reporter of the State of California, duly authorized to

                   5    administer oaths pursuant to Section 2025 of the

                   6    California Code of Civil Procedure, do hereby certify

                   7 that

                   8                 DRAKE TURNER, the witness in the foregoing

                   9    deposition, was by me duly sworn to testify the truth,

                  10    the whole truth and nothing but the truth in the

                  11    within-entitled cause; that said testimony of said

                  12    witness was reported by me, a disinterested person, and

                  13    was thereafter transcribed under my direction into

                  14    typewriting and is a true and correct transcription of

                  15    said proceedings.

                  16                 I further certify that I am not of counsel or

                  17    attorney for either or any of the parties in the

                  18    foregoing deposition and caption named, nor in any

                  19    way interested in the outcome of the cause named in

                  20    said deposition dated the             day of

                  21                       , 2018.

                  22

                  23

                  24

                  25    ROSEMARY LOCKLEAR, RPR, CRR, CSR 13969

                              Golkow Litigation Services 1 1.877.370.3377
                                            deps@golkow.com



HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                      Uniloc Common Production to Google 0005212
EXHIBIT H
                                           Uniloc Luxembourg S.A.
                                                   Societe Anonym e
                                       14 rue Edward Steichen L-2540 Luxembourg
                                       R.C.S. Luxembourg : 8 159 161 Subscribed
                                                 Capital: USD 55,153


                           Management Report of the Board of Directors
                                For the year ended 30 June 2017

         Continued from prior page:


         The overall chill in the environment for companies operating in the patent enforcement space continued,
         due to a variety of factors such as adverse rulings on some significant cases wholly
         unrelated to Uniloc's patents. Some of the well-known publicly traded entities operating in the space
         have effectively exit the business, continuing an unusually challenging environment for traditional
         investors. As such, it remains difficult to obtain equity capital, especially for private concerns. In
         such environments, there may be opportunities for consolidation among companies with
         complementary operations or competitive advantages.


         The Company continues to use its Centurion platform for strategic and tactical use in all aspects
         of the Company's patent operations, including (but not limited to) offensive and defensive
         enforcement efforts, development and acquisition, competitive negotiations, reduced cost of
         enforcement, reduced reliance on outside experts, and the development of additional potential revenue
         channels. Its use has augmented the results achieved during this fiscal year, supporting a continuing
         expansion of the revenue pipeline. The Company believes this platform continues to provide a
         competitive advantage that will allow for outperforming versus any peer group.


         The Company did not have any branches during the year ended 30 June 2017.


         The Company did not redeem any shares during the year ended 30 June 2017.


         There were no material adjusting events subsequent to 30 June 2017.




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                             Uniloc Common Production to Google 0009816
                                                                                                                              Page 3/3

                                                              RCSL Nr.:       B 159 161      Matricule :   2011 2203 266




        B. INCOME


                                                               Reference(s)                Current year             Previous year


         1. Net turnover                              1701                        701                        702



         2. Change in inventories of finished
             goods and of work and contracts
             in progress                              1703                        703                        704



         3. Fixed assets under development            1705                        705                        706



         4. Reversal of value adjustments             1707                        707                        708

            a) on formation expenses and on
               tangible and intangible fixed assets   no                          709                        710


            b) on current assets                      1711                        711                        712



         5. Other operating income                    1713       11               711     14,360,989         714     7,312,692

         6. Income from financial fixed assets        1715                        715                        716

            a) derived from affiliated undertakings   1717                        717                        718


            b) other income from participating
               interests                              1719                        719                        720



         7. Income from financial current assets      1721                        721                        722


            a) derived from affiliated undertakings   1723                        723                        724

            b) other income from financial current
               assets                                 1725                        725                        726



         8. Other interest and other financial
             income                                   1727                        727                        728

            a) derived from affiliated undertakings   1729                        729                        730


            b) other interest and similar financial
               income                                 1731                        731                        732



         9. Share of profits of undertakings
             accounted for under the equity
             method                                   1745                        745                        746



         10. Extraordinary income                     1733                        733                        734



         13. Loss for the financial year              1735                        735      6,970,368         736     7,165,338



                                               TOTAL INCOME                       737     21,331,357         738   14,478,030




                                   The notes in the annex form an integral part of the annual accounts




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                                       Uniloc Common Production to Google 0009827
                                                Uniloc Luxembourg S.A.
                                                          Societe Anonyme

                                            Notes to the annual accounts
                                                    30 June 2017



          10.   INTEREST AND OTHER FINANCIAL CHARGES                                      2017                    2016
                                                                                          USD                     USD

                Interest concerning affiliated undertakings
                Exchange losses                                                          1,140                6,735
                Other interest charges                                               1,418,866              833,735
                Other financial charges                                              3,533,128             493,469

                                                                                     4,953,134            1,333,939



          11.   OTHER OPERATING INCOME                                                    2017                2016
                                                                                          USD                 USD

                Litigation and licensing revenue                                   14,360,989            7,276,292
                Reduction in provisions for taxes                                                           36,400

                                                                                   14,360,989            7,312,692


                For the years ended 30 June 2017 and 30 June 2016, the caption is only composed of revenue
                from litigation settlements.




          12.   NUMBER OF EMPLOYEES                                                       2017                2016


                Average number of employees in full-time employment
                during the year

                Employees                                                                    2                      2

                                                                                             2                      2


                As at 30 June 2017 there were two employees in the Company, the Chief Executive Officer and the
                Chief Financial Officer.




          13.   STAFF COSTS                                                               2017                2016
                                                                                          USD                 USD

                Bonuses and incentives                                               1,258,550             777,500
                Base wages                                                             931,200             630,000
                Social security on salaries and wages                                   46,863              39,925

                                                                                     2,236,623           1,447,425




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                           Uniloc Common Production to Google 0009837
EXHIBIT I
EXHIBIT J
                  Case 3:18-cv-00363-WHA Document 129-9 Filed 10/25/18 Page 2 of 3

               Trials@uspto.gov                                                Paper 38
               571-272-7822                                    Entered: December 3, 2014




                    UNITED STATES PATENT AND TRADEMARK OFFICE


                     BEFORE THE PATENT TRIAL AND APPEAL BOARD



                       DISTINCTIVE DEVELOPMENTS, LTD, ELECTRONIC
                      ARTS INC., GAMELOFT S.E., HALFBRICK STUDIOS PTY
                        LTD., LAMINAR RESEARCH LLC, MOJANG AB, and
                                     SQUARE ENIX, INC,,
                                       Petitioner,

                                              V.


                        UNILOC USA, INC. and UNILOC LUXEMBOURG S.A.,
                                      Patent Owner.


                                         Case IPR2013-00391
                                         Patent 6,857,067 B2



               Before JAMESON LEE, ALLEN R. MacDONALD, and
               MATTHEW R. CLEMENTS, Administrative Patent Judges.


               CLEMENTS, Administrative Patent Judge.


                                  FINAL WRITTEN DECISION
                              35 U.S.C. 3180) and 37 C.ER. §42.73




CONFIDENTIAL - ATTORNEYS EYES ONLY                                    Uniloc Common Production to GoogIe000099
                  Case 3:18-cv-00363-WHA Document 129-9 Filed 10/25/18 Page 3 of 3

               IPR2013-00391
               Patent 6,857,067 B2

                                       I. INTRODUCTION
                      Distinctive Developments, Ltd., Electronic Arts Inc., Gameloft
               S.E., Haifbrick Studios Pty Ltd., Laminar Research LLC, IVIojang AB,
               and Square Enix, Inc. (collectively, "Petitioner") filed an Amended
               Petition requesting inter partes review of claims 1, 20-22, 30, 31, 35,
               67, 107, and 108 ("the challenged claims") of U.S. Patent No.
               6,857,067 B2 (Ex. 1001, "the '067 patent"). Paper 11 ("Pet.").
               Uniloc USA, Inc., and Uniloc Luxembourg S.A. ("Patent Owner")
               filed a Preliminary Response. Paper 14 ("Prelim. Resp."). On
               December 18, 2013, we instituted an. inter partes review of claims 1,
               20-22, 30, 31, 67, 107, and 108 on certain grounds of unpatentability
               alleged in the Petition. Paper 15 ("Dec. to Inst."). After institution of
               trial, Patent Owner filed a Patent Owner Response (Paper 22, "PO
               Resp.") to which Petitioner filed a Reply (Paper 24, "Pet. Reply").
                      Oral argument was held on July 11, 2014.1
                      We have,urisdiction under 35 U.S.C. §§ 6(c) and 314. This
               Final Written Decision is issued pursuant to 35 U.S.C. § 318(a) and
               37 C.F.R. § 42.73.
                      For the reasons that follow, we determine that Petitioner has
               shown by a preponderance of the evidence that claims 1, 20, 22, 30,
               31, 67, 107, and 108 of the '067 patent are unpatentable, but has not
               shown by a preponderance of the evidence that claims 21 and 22 are
               unpatentable.




                 A transcript of the oral hearing is included in the record as Paper 37




CONFIDENTIAL - ATTORNEYS EYES ONLY                                         Uniloc Common Production to Google0001 00
EXHIBIT K
Case 6:14-cv-00625-RWS Document 73 Filed 09/30/14 Page 1 of 25 PageID #: 196



                      IN THE UNITED STATES DISTRICT COURT FOR
                           THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                         §
UNILOC USA, INC., et al.,
                                         §
               Plaintiffs,               §
                                         §
                                                      Case No. 6:14-cv-00625
      v.                                 §
                                                      (consolidated case)
                                         §
E-MDS, INC.,                             §
                                         §
               Defendant.                §
                                         §
UNILOC USA, INC., et al.,
                                         §
               Plaintiffs,               §
                                         §            Case No. 6:14-cv-00626
      v.                                 §
                                         §            JURY TRIAL DEMANDED
EPIC SYSTEMS CORPORATION                 §
                                         §
               Defendant.                §
                                         §
UNILOC USA, INC., et al.,
                                         §
               Plaintiffs,               §
                                         §            Case No. 6:14-cv-00630
      v.                                 §
                                         §            JURY TRIAL DEMANDED
MEDHOST, INC.,                           §
                                         §
               Defendant.                §
                                         §
UNILOC USA, INC., et al.,
                                         §
               Plaintiffs,               §
                                         §            Case No. 6:14-cv-00632
      v.                                 §
                                         §            JURY TRIAL DEMANDED
CERNER CORPORATION,                      §
                                         §
               Defendant.                §
Case 6:14-cv-00625-RWS Document 73 Filed 09/30/14 Page 2 of 25 PageID #: 197



                                     §
UNILOC USA, INC., et al.,
                                     §
             Plaintiffs,             §
                                     §
                                                    Case No. 6:14-cv-00633
      v.                             §
                                     §
                                                    JURY TRIAL DEMANDED
COMPUTER PROGRAMS and                §
SYSTEMS, INC.                        §
                                     §
             Defendant.              §
UNILOC USA, INC., et al.,            §
                                     §
             Plaintiffs,             §
                                     §
                                                    Case No. 6:14-cv-00692
      v.                             §
                                     §
                                                    JURY TRIAL DEMANDED
E-MDS, INC. (a Texas                 §
Corporation)                         §
                                     §
             Defendant.              §

 DEFENDANTS EPIC SYSTEMS, MEDHOST, CERNER, CPSI, AND E-MDS’S JOINT
  MOTION TO DISMISS PLAINTIFFS’ COMPLAINT UNDER RULE 12(b)(6) FOR
 FAILURE TO ALLEGE INFRINGEMENT OF A PATENTABLE CLAIM UNDER 35
                            U.S.C. § 101
Case 6:14-cv-00625-RWS Document 73 Filed 09/30/14 Page 6 of 25 PageID #: 201



       Defendants Epic Systems Corporation (“Epic”), Medhost, Inc. (“Medhost”), Cerner

Corporation (“Cerner”), Computer Programs and Systems, Inc. (“CPSI”), and E-MDS, Inc. (“E-

MDS”)(collectively, “Defendants”) hereby move this Court to dismiss the Complaint filed by

Uniloc USA, Inc. and Uniloc Luxembourg S.A. (collectively, “Uniloc” or “Plaintiffs”) in the

above-captioned case under Federal Rule of Civil Procedure 12(b)(6) because the Asserted

Patents attempt to cover abstract ideas which, as a matter of law, are ineligible as patentable

subject matter under 35 U.S.C. § 101.              More specifically, Plaintiffs’ Complaint alleges

infringement of patents that cover nothing more than (1) organizing medical information data

and (2) storing user-defined formulas for medical data using general purpose computers. The

Complaint therefore fails to state a claim upon which relief can be granted, and should be

dismissed.

I.     INTRODUCTION

       On July 18, 2014, Plaintiffs filed the above-captioned lawsuit against Defendants alleging

infringement of U.S. Patents Nos. 5,682,526 (“the ‘526 Patent”)1, and 5,715,451 (“the ‘451

Patent”).2     The ‘526 and ‘451 Patents are collectively referred to herein as the “Asserted

Patents.”

       The Supreme Court has ruled time and again that “abstract ideas” may not be removed

from the public domain and owned as private property under our patent laws. Alice Corp. Pty.

Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014); Mayo Collaborative Servs. v. Prometheus Labs.,

Inc., 132 S. Ct. 1289 (2012); Bilski v. Kappos, 130 S. Ct. 3218 (2010). Such fundamental truths

are “part of the storehouse of knowledge of all men ... free to all men and reserved exclusively to

none.” Bilski, 130 S. Ct. at 3225 (quoting Funk Brothers Seed Co. v. Kalo Inoculant Co., 333


       1
            The ’526 Patent was attached to the filed Complaint as Exhibit A.
       2
            The ’451 Patent was attached to the filed Complaint as Exhibit B.


                                                    -1-
Case 6:14-cv-00625-RWS Document 73 Filed 09/30/14 Page 7 of 25 PageID #: 202



U.S. 127, 130 (1948)); see Mayo, 132 S. Ct. at 1301. The two Asserted Patents in this case

violate this basic tenet of U.S. patent law.

        Even a cursory review of the Asserted Patents compels the conclusion that the United

States Patent and Trademark Office (“PTO”) erred in issuing the Asserted Patents. These patents

improperly attempt to cover the abstract and well-known ideas of organizing and storing

information. For example, the claims of the ’526 Patent are directed to “a method and system for

flexibly organizing, recording, and displaying medical patient care information.” ’526 Patent at

3:15-16.    This abstract process of organizing medical information has been performed for

centuries by human beings simply by maintaining physical records of patient care information.

Further, the Federal Circuit has explicitly stated that the concept of electronically organizing data

constitutes a patent-ineligible abstract idea. Digitech Image Techs., LLC v. Electronics for

Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014). With respect to the ’451 Patent, the claims are

directed to “a method and system for constructing formulae for processing medical data.” ’451

Patent at 1:42-43. The concept of storing user-defined formulas is an abstract idea which was

fundamental even to the earliest known computers.

        The Asserted Patents, on their face, therefore fail to pass the threshold requirement of 35

U.S.C. § 101 that a patent claim patent-eligible subject matter. Defendants move for dismissal of

this action under Federal Rule of Civil Procedure 12(b)(6) because the claims of the ’526 Patent

and’451 Patents3 are drawn to abstract ideas not eligible for patent protection as a matter of law.


        3
           Defendants note that Plaintiffs’ Complaint alleges infringement of “at least Claim 1” of the
’526 Patent and “at least Claim 6” of the ’451 Patent. Accordingly, Defendants’ analysis is principally
directed to those claims. For purposes of this motion, the independent claims of each Asserted Patent are
substantially similar to those claims (respectively), and should be invalidated for the same reasons. See
Section III, below. Further, the dependent claims fail to add any limitations that would render the claims
valid. Thus Claim 1 of the ’526 Patent and Claim 6 of the ’451 Patent should be considered exemplary of
the other claims of the Asserted Patents. To the extent necessary, Defendants reserve the right to amend
their arguments to specifically address other claims.


                                                  -2-
EXHIBIT L
                                                                         EXECUTION VERSION




                                     ASSET PURCHASE AGREEMENT


                                             by and between


                                           UNILOC 2017 LLC


                                                   and


                                      UNILOC LUXEMBOURG S.A.




                                        Dated as of March 28, 2018




            102403507.21




CONFIDENTIAL - ATTORNEYS EYES ONLY                                   Uniloc Common Production to Google001269
            Amount by wire transfer with the Escrow Agent, to be managed and paid out by the Escrow
            Agent pursuant to the terms of the Escrow Agreement, (c) assume the Assumed Liabilities and
            (d) pay, or cause to be paid, on behalf of Seller the amounts payable to each Note Purchaser in
            respect of the Notes (as such term is defined in the Revenue Sharing Agreement) issued pursuant
            to the Revenue Sharing Agreement (the "Payoff Indebtedness") in order to fully discharge such
            Payoff Indebtedness and terminate all applicable obligations and liabilities of Seller and any of
            its Affiliates related thereto, as specified in the Payoff and Termination Agreement and in
            accordance with this Agreement. For the avoidance of doubt, any obligation of Buyer to Seller
            with respect to the Uniloc Earnout Payments (as hereinafter defined) shall be validly and fully
            discharged by delivery of the relevant funds, subject to and in accordance with the Earnout
            Agreement (as hereinafter defined), to Uniloc Earnout Shareholders LLC, which Seller hereby
            expressly designated as agent (it being acknowledged and agreed that Buyer shall have no
            liability whatsoever in relation to the further distribution of such funds to the shareholders of
            Seller or by Uniloc Earnout Shareholders LLC to the holders of its equity interests in accordance
            with the Earnout Agreement).

                   Section 2.7    Closing.

                            (a)    The sale and purchase of the Purchased Assets and the assumption of the
            Assumed Liabilities contemplated by this Agreement shall take place at a closing (the "Closing")
            to be held at the offices of Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, New
            York 10166-0193, at 10:00 a.m. Eastern Daylight Time on the second (2nd) Business Day
            following the satisfaction or, to the extent permitted by applicable Law, waiver of all conditions
            to the obligations of the parties set forth in Article VII (other than such conditions as may, by
            their terms, only be satisfied at the Closing or on the Closing Date), or at such other place or at
            such other time or on such other date as Seller and Buyer mutually may agree in writing. The day
            on which the Closing takes place is referred to as the "Closing Date."

                          (b)    At the Closing, Seller shall deliver or cause to be delivered to Buyer the
            following documents:

                                  (i)     a counterpart of the bill of sale for the Purchased Assets, in the
            form of Exhibit A (the "Bill of Sale"), duly executed by Seller;

                                  (ii)   an instrument of assignment of Seller Intellectual Property, in the
            form of Exhibit B (the "Assignment of Intellectual Property"), duly executed by Seller;

                                 (iii)  a patent assignment, in the form of Exhibit C (the "Patent
            Assignment"), duly executed by Seller;

                                  (iv)  an instrument of assignment of Seller Contracts, in the form of
            Exhibit D (the "Assignment of Contracts"), duly executed by Seller;

                                (v)     a counterpart of the Escrow Agreement, in the form of Exhibit E
            (the "Escrow Agreement"), duly executed by Seller;

                                  (vi)  a counterpart of the Payoff and Termination Agreement, in the
            form of Exhibit F (the "Payoff and Termination Agreement"), duly executed by Seller, Uniloc


                                                            16



CONFIDENTIAL - ATTORNEYS EYES ONLY                                                  Uniloc Common Production to Google001289
            USA, Uniloc Aus, D/A Investment Holdings and Uniloc USA Holdings, LLC, a Delaware
            limited liability company;

                                 (vii) a counterpart of the Earnout and Release Agreement, in the form of
            Exhibit G (the "Earnout Agreement"), duly executed by Uniloc Earnout Shareholders LLC;

                                 (viii) a counterpart of the license agreement, in the form of Exhibit H
            (the "Uniloc Lux EU License Agreement"), duly executed by Seller;

                                (ix)  a counterpart of the license agreement, in the form of Exhibit I (the
            "Uniloc USA License Agreement"), duly executed by Uniloc USA;

                                (x)    a counterpart of the license agreement, in the form of Exhibit J (the
            "Uniloc Licensing EU License Agreement"), duly executed by Uniloc Licensing EU;

                                  (xi)  a counterpart of the license agreement, in the form of Exhibit K
            (the "Uniloc Licensing USA License Agreement"), duly executed by Uniloc Licensing USA;

                                 (xii) counterparts of the services agreement, in the form of Exhibit L
            (the "Uniloc Lux Services Agreement"), duly executed by Seller and Uniloc Licensing USA;

                                 (xiii) counterparts of the services agreement, in the form of Exhibit M
            (the "Uniloc Licensing EU Services Agreement"), duly executed by Uniloc Licensing EU and
            Uniloc Licensing USA;

                                  (xiv) counterparts of the services agreement, in the form of Exhibit N
            (the "Uniloc Licensing USA Services Agreement"), duly executed by Uniloc Licensing USA and
            Uniloc USA;

                                 (xv) counterparts of the services agreement, in the form of Exhibit 0
            (the "Uniloc 2017 Services Agreement"), duly executed by Uniloc Licensing USA;

                                   (xvi) counterparts of the termination agreement with respect to that
            certain License and Services Agreement, dated as of January 1, 2013, as amended on February
            26, 2015, and certain other agreements between Seller and Uniloc USA, in the form of Exhibit P
            (the "Termination Agreement"), duly executed by Seller and Uniloc USA;

                                   (xvii) a counterpart of the deed with respect to the assignment of certain
            Patents, in the form of Exhibit Q (the "German Patent Deed"), duly executed by Seller;

                                   (xviii) evidence, in form and substance reasonably satisfactory to Buyer,
            that the Technology License and Ownership Allocation Agreement, dated as of November 19,
            2016, as amended on July 13, 2017, by and between Seller and Ninox IP Advisors, Inc., has been
            terminated and is no longer in force or effect;

                                  (xix) evidence, in form and substance reasonably satisfactory to Buyer,
            that the Patent Acquisition Undertaking Agreement, dated as of January 26, 2018, by and among
            Seller, Uniloc USA and WSOU Investments II, LLC, a Delaware limited liability company, has


                                                           17



CONFIDENTIAL - ATTORNEYS EYES ONLY                                                 Uniloc Common Production to Google001290
                      IN WITNESS WHEREOF, Buyer and Seller have caused this Agreement to be executed
              as of the date first written above by their respective officers thereunto duly authorized.


                                                       BUYER:


                                                       UNILOC 2017 LL


                                                       By:
                                                             Name:
                                                             Title:   NSTANTINE M. DAKOLIAS
                                                                          PRESIDENT




                                     [Signature Page to Asset Purchase Agreement]




CONFIDENTIAL - ATTORNEYS EYES ONLY                                                  Uniloc Common Production to Google001331
                                                   SELLER:


                                                   UNILOC LUXE BOURG S.A.


                                                   By:                    -hegoyep
                                                                         tc --_--
                                                         Name:    Cra • E
                                                         Title:   Director A

                                                   By:
                                                         Name:    Ivona Falda
                                                         Title:   Director B




                                 [Signature Page to Asset Purchase Agreement]



CONFIDENTIAL - ATTORNEYS EYES ONLY                                             Uniloc Common Production to Google001332
EXHIBIT M
EXHIBIT N
EXHIBIT O
                                                                                      EXECUTION VERSION


                                               PATENT ASSIGNMENT

                   THIS PATENT ASSIGNMENT ("Patent Assignment") is made as of May 3, 2018 by
           Uniloc Luxembourg S.A., a societe ationyme organized under the laws of the Grand Duchy of
           Luxembourg, having its registered office at 14, rue Edward Steichen, L-2540 Luxembourg,
           registered with the Register of Commerce and Companies (R.C.S. Luxembourg) under number B
           159161 ("Assignor"), and Uniloc 2017 LLC, a Delaware limited liability company ("Assignee").
           Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them
           in the Purchase Agreement (as defined below).

                  WHEREAS, Assignor and Assignee are party to that certain Asset Purchase Agreement,
           dated as of March 28, 2018 (the "Purchase Agreement"), pursuant to which Assignee has agreed
           to purchase, and Assignor has agreed to sell, convey, assign, transfer and deliver to Assignee, all
           of Assignor's right, title and interest in, to and under the Seller Intellectual Property on the terms
           and conditions set forth in the Purchase Agreement; and

                   WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to execute and
           deliver this Patent Assignment by which the Patents set forth in Exhibit A hereto (the "Transferred
           Patents") are assigned and conveyed by Assignor to Assignee at the Closing.

                  NOW, THEREFORE, in consideration of the foregoing premises and for other good and
           valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and
           intending to be legally bound hereby, upon the terms and subject to the conditions set forth in the
           Purchase Agreement, it is hereby agreed that:

                  1.      Patent Conveyance. Assignor does hereby irrevocable and unconditionally:

                           (a)     sell, transfer, convey, assign and deliver to Assignee all of Assignor's right,
           title and interest in, to and under, free and clear of all Encumbrances (other than Permitted
           Encumbrances) and liabilities (other than Assumed Liabilities): (i) the Transferred Patents and the
           inventions disclosed therein, including any patents issuing on any applications included in the
           Transferred Patents and all reissues, reexaminations, extensions, continuations, continuations in
           part, continuing prosecution applications, requests for continuing examinations and divisionals of
           any of the Transferred Patents and all foreign patents, foreign patent applications, and foreign
           counterparts relating to any of the foregoing, including, without limitation, certificates of
           invention, utility models and other governmental grants or issuances and any patents and patent
           applications that claim priority from any of the foregoing; (ii) all causes of action (whether known
           or unknown or whether currently pending, filed, or otherwise) and other enforcement rights under,
           or on account of, the Transferred Patents, including, without limitation, all causes of action and
           other enforcement rights for (A) damages, (B) injunctive relief and (C) any other remedies of any
           kind for past, current and future infringement; and (iii) all rights to collect royalties or other
           payments under or on account of the Transferred Patents, the same to be held by Assignee for
           Assignee's own use and enjoyment, and for the use and enjoyment of Assignee's successors,
           assigns and other legal representatives, as fully and entirely as the same would have been held and
           enjoyed by Assignor if this Assignment had not been made, including all rights therein provided
           by international conventions and treaties. This assignment includes assignment to Assignee of the
           right to make application in its own behalf for protection of the Transferred Patents and any patents




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                           Uniloc Common Production to Google 0010266
            issued on the Transferred Patents, in the United States and countries foreign to the United States,
            and to claim under the Patent Cooperation Treaty, the International Convention and/or other
            international arrangement for any such application the date of any earlier application to gain
            priority with respect to other applications.

                            (b)      agree, without charge to Assignee, to assist Assignee in perfecting
           Assignee's right, title and interest throughout the world in all Transferred Patents assigned to
           Assignee hereunder, include executing applications, assignments, declarations, affidavits, and any
           other papers in connection therewith reasonably necessary to perfect such right, title and interest
           in Assignee. In the event Assignee is unable for any reason, after reasonable effort, to secure
           Assignor's signature on any document needed to perfect the transfer of ownership of the
           Transferred Patents, Assignor hereby irrevocably designates and appoints Assignee and its duly
           authorized officers and agents as Assignor's agent and attorney-in-fact, which appointment is
           coupled with an interest, to act for and on Assignor's behalf to execute and file such documents,
           with the same legal force and effect as if executed by Assignor. Assignor agree to provide such
           assistance and cooperation as Assignee may reasonably request in connection with Assignee's
           prosecution of any patent applications included in the Transferred Patents (including appeals in
           connection therewith), including providing documents and materials in the possession or control
           of Assignor and making the named inventors in any of the patent applications reasonably available
           to Assignee upon reasonable prior notice if such inventors remain employed by Assignor or any
           of its Affiliates at the time of Assignor's receipt of such written notice from Assignee.

                    2.     Terms of the Purchase Agreement. This Patent Assignment is being delivered
           pursuant to the Purchase Agreement, and is subject to the representations, warranties, conditions,
           limitations, covenants and agreements set forth in the Purchase Agreement. Assignor and Assignee
           acknowledge and agree that the representations, warranties, conditions, limitations, covenants and
           agreements contained in the Purchase Agreement shall not be superseded hereby, but shall remain
           in full force and effect to the full extent provided therein. The rights and remedies of Assignee,
           Assignor or Parent under the Purchase Agreement shall not be deemed to be enlarged, modified,
           or in any way altered by the terms of this Patent Assignment. In the event of any conflict between
           the terms of the Purchase Agreement and the terms of this Patent Assignment, the terms of the
           Purchase Agreement shall prevail.

                   3.       Governing Law. This Patent Assignment and all disputes or controversies arising
           out of or relating to this Assignment or the transactions contemplated hereby shall be governed by,
           and construed in accordance with, the internal laws of the State of Delaware, without regard to the
           laws of any other jurisdiction that might be applied because of the conflicts of laws principles of
           the State of Delaware.

                    4.      Counterparts; Facsimile or .pdf Signature. This Patent Assignment may be executed
            in two or more counterparts, all of which shall be considered one and the same instrument and
            shall become effective when one or more counterparts have been signed by each of the parties and
            delivered to the other party. This Patent Assignment may be executed by facsimile or .pdf signature
            and a facsimile or .pdf signature shall constitute an original for all purposes.

                           Remainder of page left intentionally blank; signature page follows.



                                                            2




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                         Uniloc Common Production to Google 0010267
                     IN WITNESS WHEREOF, Assignor has caused this Patent Assignment to be executed as
             of the date first above written.


                                                        ASS _ OR:


                                                        UNILOC LUX.              RG S.A

                                                        By:
                                                        Name: Craig Et egoyen
                                                        Title:: Class A Wnager


                                                        By:
                                                        Name: lvona Faida
                                                        Title: Class B Manager




                                         [Signature Pogo to Patent Assignment/




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                         Uniloc Common Production to Google 0010268
            Assignee hereby accepts assignment of the Transferred Patents.


                                                         ASSIGNEE:


                                                         UNILOC 2017 L


                                                         By:
                                                               Name:        ONSTANTINE M. DAKOLIAS
                                                               Title:            PRESIDENT




                                           /Signature Page to Patent Assignment]




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                           Uniloc Common Production to Google 0010269
                                                    Exhibit A

                                                Transferred Patents

                Application '   Patent Number    Count,                     Title
                 Number     ,                                                       ,     e   ee    e   e




                12/634.324         8855083         US           INFER-ACCESS NETWORK HANDOVER

                12/634.394         8750243         US                NETWORK MOBILITY
                                                            SYSTEMS AND METHODS FOR IMPROVED
                12/196.419         8982855         US       MOBILITY AND QUALITY OF SERVICE IN A
                                                                     WIRELESS NETWORK
                14/479.034                          US       INTER-ACCESS NETWORK HANDOVER
                14/271,195         9271210          US                NETWORK MOBILITY
                                                            SYSTEM AND METHOD FOR PAUSING AND
                09/589.794         6564229          US
                                                              RESUMING MOVE/COPY OPERATIONS
                                                                   SYSTEMS AND METHODS FOR
                09/507.526         7216351         US             SYNCHRONIZING MULTI-MODAL
                                                                        INTERACTIONS
                                                            METHOD AND APPARATUS FOR SOFTWARE
                08/365.269         6110228          US
                                                               MAINTENANCE AT REMOTE NODES

                                                           METHOD AND SYSTEM FOR PREVENTION OF
                09/594.004         7024696         US     PIRACY OF A GIVEN SOFTWARE APPLICATION
                                                              VIA A COMMUNICATIONS NETWORK
                                                           SOFTWARE PIRACY PREVENTION THROUGH
                13/451.477         8613110         US      REMOTE ENFORCEMENT OF AN ACTIVATION
                                                                       THRESHOLD
                                                            ACTIVATION CODE SYSTEM AND METHOD
                14/070.207         9298893         US
                                                              FOR PREVENTING SOFTWARE PIRACY
                                                               METHODS, SYSTEMS AND COMPUTER
                                                           PROGRAM PRODUCTS FOR MANAGEMENT OF
                09/211.529         6324578         US
                                                           CONFIGURABLE APPLICATION PROGRAMS ON
                                                                          A NETWORK
                                                               METHODS, SYSTEMS AND COMPUTER
                                                             PROGRAM PRODUCTS FOR CENTRALIZED
                09/211.528         6510466         US
                                                           MANAGEMENT OF APPLICATION PROGRAMS
                                                                        ON A NETWORK
                                                               METHODS, SYSTEMS AND COMPUTER
                09/829,854         6728766         US         PROGRAM PRODUCTS FOR LICENSE USE
                                                                 MANAGEMENT ON A NETWORK
                                                               METHODS, SYSTEMS AND COMPUTER
                                                           PROGRAM PRODUCTS FOR DISTRIBUTION OF
                09/870.608         7069293         US
                                                              APPLICATION PROGRAMS TO A TARGET
                                                                    STATION ON A NETWORK
                                                               BUOY ICON NOTIFICATION OF OBJECT
                08/586.149         6489974         US             INTERFACE ACCESSIBILITY IN
                                                            MULTITASKING COMPUTER ENVIRONMENT
                                                             SYSTEM AND METHOD FOR PREVENTING
                09/792.045         6857067         US       UNAUTHORIZED ACCESS TO ELECTRONIC
                                                                             DATA




                                                    Exhibit A-1




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                  Uniloc Common Production to Google 0010270
               Application    Patent Number   Count')                    'I itle
                Num be r
                                                              METHOD AND APPARATUS TO
                                                           AUTHENTICATE A USER'S SYSTEM TO
                09/590.859       7197144        US
                                                        PREVENT UNAUTHORIZED USE OF SOFTWARE
                                                            PRODUCTS DISTRIBUTED TO USERS
                11/644455        7653508        US        HUMAN ACTIVITY MONITORING DEVICE
                11/698633        7690556        US       STEP COUNTER ACCOUNTING FOR INCLINE
                12/694135        7881902        US        HUMAN ACTIVITY MONITORING DEVICE
                13/018321        8712723        US        HUMAN ACTIVITY MONITORING DEVICE
                                                         METHOD AND SYSTEM FOR WAKING UP A
                12/247950        8872646        US
                                                               DEVICE DUE TO MOTION
                                                           METHOD AND SYSTEM FOR W1RELESSLY
                                                        AUTODIALING A TELEPHONE NUMBER FROM
                09/727727        7092671        US
                                                             A RECORD STORED ON A PERSONAL
                                                                   INFORMATION DEVICE
                                                          APPARATUS AND METHOD FOR CHARGING
                10/712451        7330013        US
                                                               AND DISCHARGING A BATTERY
                                                             REMOTE COMPUTER DISPLAY USING
                08/430943        6580422        US           GRAPHICS PRIMITIVES SENT OVER A
                                                                      WIRELESS LINK
                                                          BATTERY CHARGING AND DISCHARGING
                10/011140        6661203        US      SYSTEM OPTIMIZED FOR HIGH TEMPERATURE
                                                                      ENVIRONMENTS
                                                                 METHOD, APPARATUS AND
                09/181431        6161134        US      COMMUNICATIONS SYSTEM FOR COMPANION
                                                         INFORMATION AND NETWORK APPLIANCES
                                                        SYSTEM AND METHOD FOR PROVIDING USER
                09/451388        6446127        US          MOBILITY SERVICES ON A TELEPHONY
                                                                        NETWORK
                                                        SYSTEM AND METHOD USING A PALM SIZED
                09/237609        6216158        US
                                                        COMPUTER TO CONTROL NETWORK DEVICES
                                                        PORTABLE DEVICE CONTROL CONSOLE WITH
                09/558413        6622018        US
                                                                WIRELESS CONNECTION
                                                              METHOD AND APPARATUS FOR
                                                           MEASUREMENT-BASED CONFORMANCE
                09/246606        6363053        US
                                                        TESTING OF SERVICE LEVEL AGREEMENTS IN
                                                                       NETWORKS
                                                        SYSTEM AND METHOD FOR NETWORK BASED
                10/671375        8539552        US        POLICY ENFORCEMENT OF INTELLIGENT-
                                                                    CLIENT FEATURES
                09/303832        6731642        US
                                                         INTERNET TELEPHONY USING NETWORK
                10/834418        7573873        US
                                                               ADDRESS TRANSLATION
                                                           SYSTEM AND METHOD FOR PROVIDING
                                                         SERVICE PROVIDER CONFIGURATIONS FOR
                09/728833        6856616        US
                                                        TELEPHONES USING A CENTRAL SERVER IN A
                                                           DATA NETWORK TELEPHONY SYSTEM
                                                        SYSTEM AND METHOD FOR GUARANTEEING
                                                           SOFTWARE INTEGRITY VIA COMBINED
                10/259542        7240200        US
                                                               HARDWARE AND SOFTWARE
                                                                   AUTHENTICATION


                                                Exhibit A-2




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010271
               Application    Patent Number   Count')                     'I itle
                Number
                                                        SYSTEM AND METHOD FOR GUARANTEEING
                                                          SOFTWARE INTEGRITY VIA COMBINED
                11/764748        7734921        US
                                                              HARDWARE AND SOFTWARE
                                                                  AUTHENTICATION
                                                        SYSTEM AND METHOD FOR GUARANTEEING
                                                          SOFTWARE INTEGRITY VIA COMBINED
                12/134134        7721098        US
                                                              HARDWARE AND SOFTWARE
                                                                  AUTHENTICATION
                                                          HTTP CACHING PROXY TO FILTER AND
                08/927660        6886013        US        CONTROL DISPLAY OF DATA IN A WEB
                                                                     BROWSER
                                                             METHOD AND APPARATUS FOR
                09/098373        6496693        US        TRANSMITTING DATA TO A PAGER IN A
                                                              COMMUNICATIONS SYSTEM
                                                        SEARCHING AND CONDITIONALLY SERVING
                09/080022        6212522        US
                                                         BOOKMARK SETS BASED ON KEYWORDS
                                                           SEARCHABLE BOOKMARK SETS AS AN
                09/116862        6247021        US
                                                             INTERNET ADVERTISING MEDIUM
                                                        SEARCHING AND SERVING BOOKMARK SETS
                09/116861        6314423        US
                                                         BASED ON CLIENT SPECIFIC INFORMATION
                                                        INTERNET ADVERTISING VIA BOOKMARK SET
                09/116860        6324566        US
                                                          BASED ON CLIENT SPECIFIC INFORMATION
                                                        SUBSCRIPTION AND INTERNET ADVERTISING
                09/116859        6223178        US       VIA SEARCHED AND UPDATED BOOKMARK
                                                                         SETS
                                                        PROVIDING INTERNET TRAVEL SERVICES VIA
                09/116858        6256639        US
                                                                    BOOKMARK SET
                                                        DISTRIBUTING MECHANISM FOR FILTERING,
                09/113678        6128655        US       FORMATTING AND REUSE OF WEB BASED
                                                                      CONTENT
                                                         RESOURCE GROUP QUORUM SCHEME FOR
                09/113674        6314526        US      HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                             CLUSTER SYSTEM MANAGEMENT

                                                              METHOD AND SYS 1EM FOR CALLER
                09/627030        6542591        US
                                                              IDENTIFICATION CALLBACK LISTS
                                                          ENHANCING/LIMITING USE OF MOBILE
                10/047005        6961561        US
                                                                ELECTRONIC DEVICES

                11/684047        7570015        US      CONDITIONAL BATTERY CHARGING SYSTEM

                                                            MESSAGE SENDER CONTROLLABLE
                11/664078        8160566        US
                                                                  MESSAGING SYSTEM
                                                          PROCESSING GEOGRAPHICAL DATA IN A
                13/277405        8589780        US
                                                                      DOCUMENT
                14/241702        9265024        US      DETERMINING LOCATION OF MOBILE DEVICE
                                                        SYSTEM AND METHOD FOR DETECTING AND
                12/130471        7944353        US
                                                           BROADCASTING A CRITICAL EVENT




                                                Exhibit A-3




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010272
               Application      Patent Number     Country                    Title
                Number                                                                               ,..
                                                            SYSTEM AND METHOD FOR COMMUNICA'I'ING
                09/510182          6813630          US       INFORMATION BETWEEN A CLIENT AND A
                                                                           HOST
                                                            METHOD, SYSTEM AND PROGRAM PRODUCT
                10/322954          8719284          US
                                                            FOR FIL TERING AN ENTRY OF DATA ITEMS
                                                              METHOD FOR IMPROVING ACCURACY IN
                11/780715          7849344          US       PROVIDING INFORMATION PERTAINING TO
                                                                   BATTERY POWER CAPACITY
                                                              INTEGRATED METHOD AND SYSTEM FOR
                08/979713          6141754          US       CONTROLLING INFORMATION ACCESS AND
                                                                         DISTRIBUTION
                                                             PATENT ACCESS CONTROL SYSTEM FOR A
                09/398374          6446069          US
                                                                   MULTIMEDIA DATASTORE
                                                            PACKET NETWORK TELEPHONE INTERFACE
                09/052722          6711160          US
                                                                      SYSTEM FOR POTS
                                                             A METHOD FOR CONTROLLING A MOBILE
                 2579916           2579916          CA
                                                                           PHONE
                                                            SYSTEM AND METHOD FOR GUARANTEEING
                03821273.0      ZL03821273.0        CN
                                                                    SOFTWARE TN1'EGRITY
                                                              CACHING PROXY THAT FILTERS AND
                98118480.4      ZL98118480.4        CN       CONTROLS THE DATA DISPLAYED IN THE
                                                                         BROWSER
                                                              ENHANCING/LIMITING USE OF MOBILE
                02819369.5      ZL02819369.5        CN
                                                                    ELECTRONIC DEVICES
                               ZL200410012092 '
              200410012092.1                        CN      MOBILE PHONE AND ITS CONTROL METHOD

                               ZL201010526403.                METHOD AND SYSTEM FOR PROCESSING
              201010526403.1                        CN
                                      1                       GEOGRAPHICAL POSITION DATA IN FILE
                               ZL201110270296'               METHOD AND DEVICE FOR DETERMINING
              201110270296.5                        CN
                                      5                         POSITION OF MOBILE EQUIPMENT
                                                            INFORMATION CONTENT FOR TRANSMISSION
                00122515.4      ZL00122515.4        CN         BETWEEN CUSTOMER END AND HOST
                                                                          MACHINE
                               ZL200310114332               METHOD AND SYSTEM FOR FILTERING DATA
              200310114332.4                  ' CN
                                      4                                     ITEM
                                                            SYSTEM AND METHOD FOR GUARANTEEING
                03798246.9       60330976.3         DE
                                                                    SOFTWARE INTEGRITY
                                                             A METHOD FOR CONTROLLING A MOBILE
                05797162.4     602005037637.2       DE
                                                                           PHONE
                                                            SYSTEM AND METHOD FOR GUARANTEEING
                03798246.9         1547305          FR
                                                                    SOFTWARE INTEGRITY
                                                            SYSTEM AND METHOD FOR GUARANTEEING
                03798246.9         1547305          GB
                                                                    SOFTWARE INTEGRITY
                                                              HTTP CACHING PROXY TO FILTER AND
                9816410.6          2329310          GB        CONTROL DISPLAY OF DATA IN A WEB
                                                                         BROWSER
                9909081.3          2338577          GB        TRANSMITTING DATA TO E.G. A PAGER



                                                    Exhibit A-4




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                   Uniloc Common Production to Google 0010273
                Application    Patent Number   Count')                    Title
                 Num be r
                                                           A METHOD FOR CONTROLLING A MOBILE
                05797162.4       1800500         GB
                                                                          PHONE
                                                          METHOD FOR LIMITING THE USE OF MOBILE
                  162437          162437         IL
                                                                   ELECTRONIC EQUIPMENT
                                                                 A SYSTEM AND METHOD FOR
              552/DELNP/2005      259481         IN
                                                             GUARANTEEING MESSAGE INTEGRITY
                                                           A METHOD FOR CONTROLLING A MOBILE
             1788/CHENP/2007      253286         IN
                                                                          PHONE
                                                          SYSTEM AND METHOD FOR GUARANTEEING
                                                            SOFTWARE INTEGRITY VIA COMBINED
               2004-539185       4793843         JP
                                                                 HARDWARE AND SOFTWARE
                                                                      AUTHENTICATION
                                                            HTTP CACHING PROXY TO FILTER AND
                10-238680        2994351         JP         CONTROL DISPLAY OF DATA IN A WEB
                                                                         BROWSER
                                                            ENHANCG/IN LIMITING USE OF MOBILE
               2003-563257       4225914         JP
                                                                    ELECTRONIC DEVICES
                                                              MESSAGE SENDER CONTROLLABLE
               2007-532881       5220413         JP
                                                                     MESSAGING SYSTEM
               2014-523175       5706585         JP      DETERMINING LOCATION OF MOBILE DEVICE
                                                         SYSTEM AND METHOD FOR COMMUNICATING
               2000-225340       4267186         JP      INFORMATION CONTENT BETWEEN A CLIENT
                                                                        AND A HOST
                                                          PACKET NETWORK TELEPHONE INTERFACE
                11-064012        3202003         JP
                                                                      SYSTEM FOR POTS
                                                          SYSTEM AND METHOD FOR GUARANTEEING
                                                            SOFTWARE INTEGRITY VIA COMBINED
               2005-7003128      0702499         KR
                                                                 HARDWARE AND SOFTWARE
                                                                      AUTHENTICATION
                                                          A RESOURCE GROUP QUORUM SCHEME FOR
               1999-0022327      0326982         KR      HIGHLY SCALABLE AND HIGHLY AVAILABLE
                                                               CLUSTER SYSTEM MANAGEMENT
                                                            ENHANCING/ LIMITING USE OF MOBILE
               2004-7010406      0570140         KR
                                                                    ELECTRONIC DEVICES
                                                          SYSTEM AND METHOD FOR GUARANTEEING
                                                            SOFTWARE INTEGRITY VIA COMBINED
               200500935-2        109890         SG
                                                                 HARDWARE AND SOFTWARE
                                                                      AUTHENTICATION
                                                         SYSTEM AND METHOD FOR COMMUNICATING
               200004103-8        101939         SG      INFORMATION CONTENT BETWEEN A CLIENT
                                                                        AND A HOST
                                                          SYSTEM AND METHOD FOR GUARANTEEING
                                                            SOFTWARE INTEGRITY VIA COMBINED
                 92121018        1225195         TW
                                                                 HARDWARE AND SOFTWARE
                                                                      AUTHENTICATION
                                                            ENHANCING/ LIMITING USE OF MOBILE
                 92100604        1222307         TW
                                                                    ELECTRONIC DEVICES
                                                              MESSAGE SENDER CONTROLLABLE
                 94132845        1392395         TW
                                                                     MESSAGING SYSTEM
                                                         SYSTEM AND METHOD FOR COMMUNICATING
                 89107051        N1-154225       TW      INFORMATION CONTENT BETWEEN A CLIENT
                                                                        AND A HOST




                                                 Exhibit A-5




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010274
                Application     Patent Number   Count')                   Title
                 Number
                  822814         GB 2466225       GB         INTER-ACCESS NETWORK HANDOVER
                08 228 15.7        2466226        GB               NETWORK MOBILITY
                05 192 57.0        2430581        GB              ACCESS ROUTER SELECTION
                                                             A METHOD OF CONFIRMING DATAGRAM
                  518106           2430111        GB
                                                           RECEPTION IN UNIDIRECTIONAL NETWORKS
                                                          METHOD OF PROVIDING ACCESS TO PACKET-
                 518107.8          2429876        GB        SWITCHED SERVICES IN HETEROGENEOUS
                                                                   NETWORK ENVIRONMENT
                 716529.3          2452699        GB           MOBILITY AND QUALITY OF SERVICE
                                                              A METHOD OF ESTIMATING THE CELL
                 421397.1          2418568        GB          LOCATION OF A MOBILE TERMINAL IN
                                                          HETEROGENEOUS NETWORK ENVIRONMENT
                                                             SYSTEM AND METHOD FOR INITIATING A
                2004308435       2004308435       AU
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                 2550994                          CA
                                                                      CONFERENCE CALL
                                                              CONTENT, TRAFFIC AND ADVERTISING
                 2734781           2734781        CA
                                                                 ENGINE, SYSTEM AND METHOD
                                                             SYSTEM AND METHOD FOR INITIATING A
              200480041712.20     101088273       CN
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
             4181/DELNP/2006                      IN
                                                                      CONFERENCE CALL
                                                              CONTENT, TRAFFIC AND ADVERTISING
             1189/KOLNP/2011                      IN
                                                                 ENGINE, SYSTEM AND METHOD
                                                             SYSTEM AND METHOD FOR INITIATING A
                2006-547341        5101108        JP
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                2012-56519         5531044        IP
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                11/019.655         7804948        US
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                12/723.750         7853000        US
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                12/907.550         8571194        US
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                13/357.132         8594294        US
                                                                      CONFERENCE CALL
                                                             SYSTEM AND METHOD FOR INITIATING A
                14/052.166         9172815        US
                                                                      CONFERENCE CALL
                                                              CONTENT, TRAFFIC AND ADVERTISING
                12/545.129         8782540        US
                                                                 ENGINE, SYSTEM AND METHOD
                                                            SYSTEM AND METHOD FOR AGGREGATING
                12/545,125         8700731        US           AND PROVIDING AUDIO AND VISUAL
                                                          PRESENTATIONS VIA A COMPUTER NETWORK
                                                           SYSTEM AND METHOD FOR PROVIDING AND
                                                            TRACKING THE PROVISION OF AUDIO AND
                12/545.131         8407609        US
                                                            VISUAL PRESENTATIONS VIA A COMPUTER
                                                                          NETWORK
                                                              CONTENT, TRAFFIC AND ADVERTISING
                14/299.221         9412119        US
                                                                 ENGINE, SYSTEM AND METHOD




                                                  Exhibit A-6




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010275
               Application    Patent Number   Count')                    Title
                Number
                                                         SYSTEM AND METHOD FOR AGGREGATING
                15/454.251                      US          AND PROVIDING AUDIO AND VISUAL
                                                        PRESENTATIONS VIA A COMPUTER NETWORK
                                                          SYSTEM AND METHOD FOR INITIATING A
                93140135         1419543        TW
                                                                   CONFERENCE CALL
                10/346.989       7337151        US            AUTOMATED PRICING SYSTEM
                                                          AUTOMATED PRICING AND/OR "GREEN"
                12/011.270       7769595        US
                                                            INDICATING METHOD AND SYSTEM
                12/004.187       7783523        US            AUTOMATED PRICING SYSTEM
                                                          AUTOMATED PRICING AND/OR "GREEN"
                12/802,848       8260628        US
                                                            INDICATING METHOD AND SYSTEM
                12/803.404       8266005        US            AUTOMATED PRICING SYSTEM
                13/587.124       8515820        US            AUTOMATED PRICING SYSTEM
                13/942.523                      US             AUTOMATED PRICING SYSTEM
                                                            EXERCISE MONITORING SYS IEM AND
                09/436515        6736759        US
                                                                        METHODS
                                                            EXERCISE MONITORING SYSTEM AND
                10/847208        7220220        US
                                                                        METHODS
                                                              APPARATUS AND METHODS FOR
                10/036.298       7092953        US         1N1ELLECTUAL PROPERTY DATABASE
                                                                       NAVIGATION
                                                          INTEGRATED MEDIA MANAGEMENT AND
                10/035.347       7099849        US
                                                             RIGHTS DISTRIBUTION APPARATUS
                                                          SYSTEM AND METHOD FOR INSTANT VOIP
                10/740.030       7535890        US
                                                                       MESSAGING
                                                          SYSTEM AND METHOD FOR INSTANT VOIP
                12/398.076       8199747        US
                                                                       MESSAGING
                                                          SYSTEM AND METHOD FOR INSTANT VOIP
                12/398.063       8243723        US
                                                                       MESSAGING
                                                          SYSTEM AND METHOD FOR INSTANT VOIP
                13/546.673       8724622        US
                                                                       MESSAGING
                                                          SYSTEM AND METHOD FOR INSTANT VOIP
                14/224.125       8995433        US
                                                                       MESSAGING
                                                          SYSTEM AND METHOD FOR INSTANT VOIP
                14/633.057       9621490        US
                                                                       MESSAGING
                                                        FIELD EMISSION DEVICE WITH LOW DRIVING
                08/951.177       5939833        US
                                                                        VOLTAGE
                                                          APPARATUS FOR PERFORMING MODULAR
                08/984.505       5954788        US
                                                                     MULTIPLICATION
                                                           LINE DRIVER WITH ADAPTIVE OUTPUT
                09/027.598       5973490        US
                                                                       IMPEDANCE
                                                          VOICE CODING APPARATUS AT A CODE
                08/969.729       5991288        US
                                                        DIVISION MULTIPLE ACCESS BASE STATION
                                                          SCALABLE TRANSMISSION METHOD OF
                08/959.084       6025877        US      VISUAL OBJECTS SEGMENTED BY CONTENT-
                                                                         BASE
                                                          STRUCTURE OF PORTABLE MULTIMEDIA
                08/987.832       6035349        US         DATA INPUT/OUTPUT PROCESSOR AND
                                                             METHOD FOR DRIVING THE SAME




                                                Exhibit A-7




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010276
               Application    Patent Number   Count')                     Title
                Number
                                                        METHOD FOR PREPARING SAFE ELECTRONIC
                09/006,904       6039248        US       NOTARIZED DOCUMENTS IN ELECTRONIC
                                                                     COMMERCE
                                                         DUAL RECEIVE, DUAL TRANSMIT FAULT
                08/990.047       6041036        US      TOLERANT NETWORK ARRANGEMENT AND
                                                             PACKET HANDLING METHOD
                09/135.576       6057736        US            GAIN CONTROLLED AMPLIFIER
                                                          GAIN CONTROL CIRCUIT FOR LOW-NOISE
                09/146.529       6064265        US
                                                                      AMPLIFIER
                09/227,107       6068588        US              COUNTERBALANCED PUMP
                                                         METHOD FOR CONTROLLING HAND OFF OF
                                                           MOBILE TERMINAL IN CODE DIVISION
                09/063.666       6085091        US
                                                        MULTIPLE ACCESS MOBILE COMMUNICATION
                                                                       SYSTEM
                                                        FABRICATION METHOD OF LATERAL DOUBLE
                09/135.645       6087232        US
                                                              DIFFUSED MOS TRANSISTORS
                09/275.363       6104354        US                 RADIO APPARATUS
                                                            VOICE-CONTROLLED MOTORIZED
                09/074.617       6108592        US
                                                        WHEELCHAIR WITH SENSORS AND DISPLAYS
                                                            CURRENT MEMORY AND CIRCUIT
                09/062,947       6111438        US        ARRANGEMENT COMPRISING CURRENT
                                                                     MEMORIES
                                                            SYSTEM AND METHOD FOR BROAD
                08/968.403       6118890        US
                                                         CLASSIFICATION OF BIOMETRIC PA 11:ERNS
                                                        VOICE CODING METHOD AT A CODE DIVISION
                08/987.551       6128289        US
                                                             MULTIPLE ACCESS BASE STATION
                                                           METHOD FOR TRACING CENTRALIZED
                09/141,244       6128492        US        PROCESS POSITION OF MOBILE STATION
                                                                   U SING RADIO LAN
                                                           IMAGE SEGMENTATION AND OBJECT
                09/018,984       6130964        US       TRACKING METHOD AND CORRESPONDING
                                                                        SYSTEM
                09/162.791       6133765        US           SWITCHED-CURRENT MEMORY
                                                         NONVOLATILE FERROELECTRIC MEMORY
                09/429.752       6147896        US
                                                           USING SELECTIVE REFERENCE CELL
                                                          ADMINISTRATION AND UTILIZATION OF
                08/989.875       6151676        US        SECRET FRESH RANDOM NUMBERS IN A
                                                               NETWORKED ENVIRONMENT
                                                          DEVICE INCLUDING A PRINTED CIRCUIT
                                                             BOARD WHICH IS CONTACTED BY
                09/444.898       6166337        US      DEPRESSING A KEY LOCATED AT A HOUSING
                                                         WALL WHICH MAKES AN ANGLE WITH THE
                                                                PRINTED CIRCUIT BOARD
                                                         UNIVERSAL WIRELESS COMMUNICATION
                                                          SYSTEM, A TRANSMISSION PROTOCOL, A
                09/031.374       6167237        US
                                                        WIRELESS COMMUNICATION STATION, AND A
                                                                  RADIO BASE STATION




                                                Exhibit A-8




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010277
               Application    Patent Number   Count')                    Title
                Number
                                                         SYSTEM AND METHOD FOR BUILDING AND
                09/050.679       6182220        US        EXCHANGING ENCRYPTED PASSWORDS
                                                             BETWEEN A CLIENT AND SERVER
                                                           SYSTEM AND METHOD FOR MATCHING
                09/030.435       6185318        US      (FINGERPRINT) IMAGES USING AN ALIGNED
                                                             STRING-BASED REPRESENTATION
                                                          SELF CALIBRATING LINEAR POSITION
                09/334.504       6190319        US
                                                                       SENSOR
                                                           METHOD AND ARRANGEMENT FOR
                09/107.528       6195392        US      GENERATING PROGRAM CLOCK REFERENCE
                                                          VALUES (PCRS) IN MPEG BITSTREAMS
                09/300.804       6201844        US         TRANSCODING OF A DATA STREAM
                09/238,537       6215403        US            WIRELESS MONITORING SYSTEM
                09/145.331       6219724        US         DIRECT MEMORY ACCESS CONTROLLER
                                                         FITTING DEVICE FOR SEPARATE ELEMENTS
                09/244,209       6229994        US      OF A MOBILE TELEPHONE HANDSET AND THE
                                                                 HANDSET THUS OBTAINED
                09/024,632       6239772        US               VIDEO MOIRE REDUCTION
                                                          IMAGE DISPLAY DEVICE HAVING A DRIVE
                                                               CIRCUIT FOR DIFFERENTIALLY
                09/050.595       6239773        US
                                                             CONTROLLING THE LUMINOSITY OF
                                                                 WINDOWS IN THE DISPLAY
                                                          TELEPHONY DEVICE COMPRISING A BASE
                                                        STATION AND AT LEAST A SUBSCRIBER UNIT
                09/047.684       6240300        US
                                                         AND METHOD FOR CONNECTING TO SUCH A
                                                                   TELEPHONY DEVICE
                                                         VIDEO FORMAT ADAPTIVE BEAM SIZE FOR
                08/976.710       6246447        US
                                                                VIDEO MOIRE REDUCTION
                                                        HARDWARE-EFFICIENT DEMODULATOR FOR
                09/435.039       6249251        US
                                                        CDMA ADAPTIVE ANTENNA ARRAY SYSTEMS
                09/102.949       6253201        US      SCALABLE SOLUTION FOR IMAGE RETRIEVAL
                                                          CODE COMPACTION BY EVOLUTIONARY
                09/217.408       6260031        US
                                                                      ALGORITHM
                                                         MIXING A GRAPHICS SIGNAL AND A VIDEO
                08/977.951       6271826        US
                                                                        SIGNAL
                                                         INTEGRATED DYNAMIC-VISUAL PARALLEL
                09/131.334       6275956        US         DEBUGGING APPARATUS AND METHOD
                                                                       THEREOF
                                                        METHODS AND APPARATUS FOR EMBEDDING
                09/206.031       6281903        US
                                                           2D IMAGE CONTENT INTO 3D MODELS
                                                          PROGRESS NOTES MODEL IN A CLINICAL
                09/031.198       6289316        US
                                                                INFORMATION SYSTEM
                09/432,896       6290640        US         UNCOUPLED ROTARY LINEAR PUMP
                                                           DUAL ALDC DECOMPRESSORS INSIDE
                09/549.803       6300885        US
                                                                    PRINTER ASIC
                                                        METHOD FOR REDUCING THE FREQUENCY OF
                09/031.696       6301641        US
                                                             CACHE MISSES IN A COMPUTER




                                                Exhibit A-9




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010278
               Application    Patent Number   Count')                    Title
                Number
                                                        PROGRAMMABLE PROCESSOR CIRCUIT WITH
                09/264,912       6308191        US          A RECONFIGURABLE MEMORY FOR
                                                               REALIZING A DIGITAL FILTER

                                                        DETERMINING AN ALIGNMENT ESTIMATION
                09/030.363       6314197        US
                                                          BETWEEN TWO ( FINGERPRINT) IMAGES
                                                           METHOD FOR FABRICATING A HYBRID
                09/393.279       6316281        US      OPTICAL INTEGRATED CIRCUIT EMPLOYING
                                                                SOl OPTICAL WAVEGUIDE
                09/369.540       6323824        US          DIELECTRIC RESONATOR ANTENNA
                                                           INTERACTIVE REPRESENTATION AND
                09/079.662       6326965        US       RETRIEVAL OF MULTI-DIMENSIONAL DATA
                                                                 USING VIEW ELEMENTS
                                                         MELODIC ALERTS FOR COMMUNICATIONS
                09/216.261       6337972        US
                                                                        DEVICE
                                                        CAMERA MOTION PARAMETERS ESTIMATION
                09/478.474       6349114        US
                                                                        METHOD
                                                        METHOD AND ARRANGEMENT FOR CREATING
                09/216.266       6349154        US
                                                           A HIGH-RESOLUTION STILL PICTURE
                                                         METHOD OF SWITCHING OF CODED VIDEO
                09/244.841       6351564        US
                                                         SEQUENCES AND CORRESPONDING DEVICE
                                                        DIVERSION AGENT USES CINEMATOGRAPHIC
                08/994.827       6356288        US
                                                             TECHNIQUES TO MASK LATENCY
                                                         SUBJECTIVE NOISE MEASUREMENT ACTIVE
                09/519.548       6359658        US
                                                                      VIDEO SIGNAL
                                                           MULTIMEDIA COMPUILR SYS 1 BM WITH
                                                          STORY SEGMENTATION CAPABILITY AND
                09/006.657       6363380        US
                                                        OPERATING PROGRAM THEREFOR INCLUDING
                                                            FINITE AUTOMATION VIDEO PARSER
                                                          SPEECH DRIVEN LIP SYNTHESIS USING
                09/384.763       6366885        US
                                                         VTSEME BASED HIDDEN MARKOV MODELS
                                                        KEYFACT-BASED TEXT RETRIEVAL SYSTEM,
                09/475.743       6366908        US      KEYFACT-BASED TEXT INDEX METHOD, AND
                                                                 RETRIEVAL METHOD
                                                           JOINING DEVICE FOR FIRMLY JOINING
                09/198.928       6382867        US
                                                            PLASTIC JOINING PARTS TOGETHER
                                                          GENERATING REGRESSION TREES WITH
                09/276.870       6385607        US
                                                               OBLIQUE HYPERPLANES
                                                         METHOD OF SWITCHING OF CODED VIDEO
                09/241.016       6396875        US
                                                         SEQUENCES AND CORRESPONDING DEVICE
                                                          LOW OFFSET AUTOMATIC FREQUENCY
                09/454.389       6400932        US       TUNING CIRCUITS FOR CONTINUOUS-TIME
                                                                        FILTER
                                                          SEMICONDUCTOR POWER INTEGRATED
                09/865.004       6404011        US
                                                                       CIRCUIT
                09/333,633       6405301        US            PARALLEL DATA PROCESSING
                                                          QUANTIZATION METHOD FOR BIT RATE
                09/773.160       6407681        US
                                                             TRANSCODING APPLICATIONS



                                               Exhibit A-10




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010279
               Application    Patent Number   Count')                    Title
                Number
                                                        FERROELECTRIC MEMORY DEVICE HAVING
                09/966.112       6411542        US       FERROELECTRIC MEMORY TRANSISTORS
                                                          CONNECTED TO SEPARATE WELL LINES

                                                          SYSTEM AND METHOD FOR READING A
                09/499.920       6431447        US
                                                          BARCODE USING LASER DIODE ARRAY
                09/579.313       6432135        US               TORSION HEART VALVE
                09/569.916       6436027        US           HYDRODYNAMIC BLOOD BEARING
                                                         DC / DC CONVERTER INCLUDING CONTROL
                                                           MEANS FOR CONTROLLING MULTIPLE
                09/899.441       6437545        US
                                                          OUTPUTS USING SEPARATE SWITCHING
                                                                 CYCLES FOR EACH OUTPUT
                                                         METHOD AND SYSTEM FOR PERSONALIZED
                09/549.689       6439457        US
                                                           MESSAGE STORAGE AND RETRIEVAL
                                                          ELECTRONIC DEVICE WITH A VARIABLE
                10/012.015       6469910        US
                                                                      KEYBOARD
                                                        HISTOGRAM METHOD FOR CHARACTERIZING
                09/116.769       6473095        US
                                                                   VIDEO CONTENT
                                                          METHOD AND SYSTEM FOR INDICATING
                09/550.607       6473114        US             CHANGE OF SPEAKER IN A
                                                            VIDEOCONFERENCE APPLICATION
                09/757.786       6477211        US         TRANSCODTNG OF A DATA STREAM
                                                            WIRELESS LOCAL AREA NETWORK
                09/198.045       6480480        US      COMPRISING A CONTROLLER AND AT LEAST
                                                         ONE CANDIDATE-CONTROLLER TERMINAL
                                                            EFFICIENT CONCURRENCY CONTROL
                09/409.814       6480849        US        METHOD FOR HIGH DIMENSIONAL INDEX
                                                                       STRUCTURES
                09/855.581       6483456        US                     GPS RECEIVER
                                                           CONCURRENCY CONTROL METHOD FOR
                09/497.345       6484172        US         HIGH-DIMENSIONAL INDEX STRUCTURE
                                                                  USING LATCH AND LOCK
                                                            COMMUNICATION BUS SYSTEM AND
                09/884.222       6498541        US      APPARATUS AND DEVICE FOR USE IN SUCH A
                                                                         SY STEM
                                                          DRIFT-FREE TRANSCODER AND RELATED
                09/615.880       6498814        US
                                                                         METHOD
                09/459,255       6501744        US      SLOTTED MODE IN WIRELESS CDMA SYSTEMS
                                                           REGION-BASED IMAGE ARCHIVING AND
                09/232.896       6502105        US
                                                                    RETRIEVING SYSTEM
                                                         STATIC IMAGE GENERATION METHOD AND
                09/366.695       6526183        US
                                                                          DEVICE
                09/920.040       6528741        US           I EXT ENTRY ON PORTABLE DEVICE
                                                           METHOD AND DEVICE FOR PREVENTING
                09/104.900       6529600        US      PIRACY OF VIDEO MATERIAL FROM THEATER
                                                                         SCREENS
                                                               METHOD FOR MANAGING GROUP
                09/499.915       6529882        US         MEMBERSHIP IN INTERNET MULTICAST
                                                                      APPLICATIONS



                                               Exhibit A-11




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010280
               Application    Patent Number   Count')                     Title
                Number
                                                        FREQUENCY CORRECTION AT THE RECEIVER
                09/678.966       6539071        US
                                                         END IN A PACKET TRANSMISSION SYSTEM
                                                          METHOD OF MANUFACTURING A SELF-
                                                         ALIGNED GATE TRANSISTOR WITH P-TYPE
                10/032.754       6541319        US        IMPURITIES SELECTIVELY IMPLANTED
                                                          BELOW THE GATE, SOURCE AND DRAIN
                                                                     ELECTRODES
                                                          TRANSMISSION SYSTEM WITH ADAPTIVE
                10/086.047       6543025        US
                                                            CHANNEL ENCODER AND DECODER
                                                             SELECTIVE TELEPHONE CALLER
                09/411.460       6553110        US
                                                                IDENTIFICATION SERVICE
                                                          SWITCHING NETWORK WITH COMPLE IL
                09/374,692       6577629        US      TRANSFER OF THE CONTENTS OF A HEADER
                                                                    FIELD OF A CELL
                                                        APPARATUS FOR MOTION ESTIMATION WITH
                09/475.224       6584212        US       CONTROL PART IMPLEMENTED BY STATE
                                                                  TRANSITION DIAGRAM
                                                        PSEUDOMORPHIC HIGH ELECTRON MOBILITY
                10/112.359       6593603        US       TRANSISTOR POWER DEVICE AND METHOD
                                                            FOR MANUFACTURING THE SAME
                                                         SYSTEM AND METHOD FOR GENERATING A
                09/382.732       6597802        US      ROLLED SURFACE REPRESENTATION FROM A
                                                                SET OF PARTIAL IMAGES
                                                            DATA-PROCESSING ARRANGEMENT
                09/580.169       6598146        US       COMPRISING A PLURALITY OF PROCESSING
                                                                AND MEMORY CIRCUITS
                                                        SYSTEM FOR VARYING THE DYNAMIC RANGE
                09/062.941       6606641        US
                                                          OF COEFFICIENTS IN A DIGITAL FIL I ER
                                                        CURRENT CELL DRIVING CIRCUIT IN DIGITAL-
                10/032.720       6608578        US
                                                                TO-ANALOG CONVERTER
                                                        ONU FUNCTION PROCESSING APPARATUS IN
                09/498.921       6614759        US
                                                                  ATM-PON SYSTEM
                                                        ADSL SUBSCRIBER PROCESSING EQUIPMENT
                09/448.531       6614761        US
                                                                    IN ATM SWITCH
                                                          AUTOMATIC PARCEL VOLUME CAPTURE
                09/495.741       6614928        US       SYSTEM AND VOLUME CAPTURE METHOD
                                                           USING PARCEL IMAGE RECOGNITION
                10/114.507       6621440        US         DIGITAL TO ANALOGUE CONVERTER
                                                          SEAMLESS SWITCHING OF MPEG VIDEO
                09/708.165       6628712        US
                                                                       STREAMS
                                                        FERROELECTRIC MEMORY CELL ARRAY AND
                10/032.987       6636435        US
                                                        METHOD OF STORING DATA USING THE SAME
                                                        SYSTEM AND METHOD FOR PROVIDING HIGH
                09/757.613       6731285        US      PERFORMANCE IMAGE MAGNIFICATION IN A
                                                                    WEB BROWSER
                                                        VIRTUAL NAVIGATION SYSTEM AND METHOD
                10/092.902       6741929        US
                                                                 USING MOVING IMAGE




                                               Exhibit A-12




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010281
               Application    Patent Number   Count')                     'I itle
                Number
                10/325.929       6774697        US            INPUT AND OUTPUT PORT CIRCUIT
                09/425.657       6781951        US          RADIO COMMUNICATION SYSTEM
                                                        ENCODER REDUNDANCY SELECTION SYSTEM
                09/952.193       6910175        US
                                                                    AND METHOD
                                                        COMMUNICATION SYSTEM AND A RECEIVER
                09/773.413       6937645        US
                                                               FOR USE IN THE SYSTEM
                                                        FASTER TRANSFORMS USING EARLY ABORTS
                09/694.455       6961473        US
                                                              AND PRECISION REFINEMENTS
                                                        MICROELECTROM ECHANICAL DEVICE USING
                10/230,563       6963117        US
                                                        RESISTIVE ELECTROMECHANICAL CONTACT
                                                        ENCODING METHOD AND DEVICE INCLUDING
                09/795.020       6963377        US           THRESHOLDING PIXEL-TO-PIXEL
                                                                     DIFFERENCES
                                                         METHOD AND APPARATUS FOR STREAMING
                09/411.756       6966027        US
                                                                    XML CONTENT
                                                        METHOD AND DEVICE FOR SCALABLE VIDEO
                10/221.069       6968007        US
                                                                    TRANSCODING
                                                           NETWORK WITH SEVERAL NETWORK
                09/557.600       6973055        US      CLUSTERS FOR WIRELESS TRANSMISSION OF
                                                                       PACKETS
                                                            WEARABLE DISPLAY SYSTEM WITH
                09/774.925       6975991        US
                                                               INDICATORS OF SPEAKERS
                                                         CIRCUIT ARRANGEMENT FOR GAINING A
                10/083.334       6978026        US
                                                        STEREO SUBCARRIER AND AN RDS CARRIER
                                                         VIDEO DECODING SYSTEM AND METHOD
                10/161.795       6980599        US        HAVING POST-PROCESSING TO REDUCE
                                                              SHARPNESS PREDICTION DRIFT
                                                        SYSTEM FOR THE EFFICIENT TRANSMISSION
                09/908,197       6981046        US      OF PARTIAL OBJECTS IN DISTRIBUTED DATA
                                                                        BASES
                                                          AUTOMATICALLY SWITCHED CAMERA
                10/084.724       6982748        US       SYSTEM WITH INDICATOR FOR NOTIFYING
                                                        THE NEXT SUBJECT OF THE CAMERA SYSTEM
                                                        METHOD AND APPARATUS FOR EXTENDING
                09/928.795       6985603        US       VIDEO CONTENT ANALYSIS TO MULTIPLE
                                                                      CHANNELS
                10/015.965       6986466        US             DATA-PROCESSING SYSTEM
                10/732.720       6989716        US              VARIABLE GAIN AMPLIFIER
                                                          SYSTEM AND METHOD FOR AUTOMATED
                09/616.631       6990496        US
                                                         CLASSIFICATION OF TEXT BY TIME SLICING
                                                          METHOD AND APPARATUS TO MEASURE
                                                         VIDEO QUALITY ON ANY DISPLAY DEVICE
                10/175.607       6992697        US
                                                         WITH ANY IMAGE SIZE STARTING FROM A
                                                             KNOW DISPLAY TYPE AND SIZE
                                                          METHOD AND DEVICE FOR FOCUSING A
                09/741.654       6992719        US      CAMERA UTILIZING FILTERS CONTAINED IN A
                                                                      PROCESSOR




                                               Exhibit A-13




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010282
               Application    Patent Number   Count')                    Title
                Number
                                                        NETWORK FOR A RECONFIGURATION AFTER
                09/857.964       6992976        US
                                                           A STEP-BY-STEP REPAIR OF DEFECTS
                                                              STRAPDOWN SYSTEM FOR THREE-
                09/633.760       6993179        US
                                                              DIMENSIONAL RECONSTRUCTION
                                                        MOSFET DEVICE WITH NANOSCALE CHANNEL
                10/749.749       6995452        US        AND METHOD OF MANUFACTURING THE
                                                                           SAME
                                                              MOTION ESTIMATION METHOD BY
                10/098.456       6996181        US         EMPLOYING A STOCHASTIC SAMPLING
                                                                        TECHNIQUE
                10/491.373       6996279        US        COMPRESSED STORAGE OF DATA ITEMS
                                                           APPARATUS AND METHOD FOR IMAGE
                                                           CONVERSION AND AUTOMATIC ERROR
                10/327.881       6999127        US
                                                           CORRECTION FOR DIGITAL TELEVISION
                                                                         RECEIVER
                                                           HOMOGRAPHY TRANSFER FROM POINT
                09/992.922       7003150        US
                                                                         MATCHES
                                                            PREDICTIVE FAILURE ANALYSIS AND
                10/643.253       7003409        US          FAILURE ISOLATION USING CURRENT
                                                                          SENSING
                                                         MICROSTRIP PATCH ANTENNA USING MEMS
                10/865.382       7006044        US
                                                                       TECHNOLOGY
                                                        METHOD FOR EMBEDDING AND EXTRACTING
                10/173.160       7006659        US        A SPATIAL DOMAIN BLIND WATERMARK
                                                                 USING SAMPLE EXPANSION
                                                         APPARATUS AND METHOD FOR COMBINING
                                                        RANDOM SET OF VIDEO FEATURES IN A NON-
                09/938.377       7010159        US           LINEAR SCHEME TO BEST DESCRIBE
                                                        PERCEPTUAL QUALITY OF VIDEO SEQUENCES
                                                         USING HEURISTIC SEARCH METHODOLOGY
                                                          ELECTRONIC DEVICE WITH A VARIABLE
                10/262.796       7019985        US
                                                                        KEYBOARD
                09/961.996       7020252        US             GROUP AUDIO MESSAGE BOARD
                                                        MULTICASTING APPARATUS AND METHOD IN
                09/938.630       7023850        US
                                                               SHARED MEMORY SWITCH
                                                         METHOD AND APPARATUS FOR SEARCHER
                09/975.152       7027421        US        BEAMFORMING IN CDMA BASE STATION
                                                             SYSTEM USING ARRAY ANTENNA
                                                         INTERFERENCE CANCELLATION RECEIVER
                10/022.731       7027491        US
                                                               FOR USE IN A CDMA SYSTEM
                                                           TELEPHONE APPARATUS COMPRISING
                10/196.096       7027588        US
                                                                 MONITORING MEANS
                                                         METHOD FOR COMPUTING OPTICAL FLOW
                09/993.061       7031497        US
                                                           UNDER THE EPIPOLAR CONSTRAINT
                                                        WIRELESS INTERCONNECTION METHOD AND
                                                             ASSEMBLY FOR ESTABLISHING A
                10/122,746       7035586        US
                                                        BIDIRECTIONAL COMMUNICATION BETWEEN
                                                              AUDIO AND/OR VIDEO DEVICES
                10/076.352       7038721        US            GAMMA CORRECTION CIRCUIT




                                               Exhibit A-14




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010283
               Application    Patent Number   Count')                   Title
                Number
                                                          ADAPTIVE RAKE RECEIVING APPARATUS
                                                            CONSTRAINED WITH AT LEAST ONE
                10/025.797       7039094        US           CONSTRAINT FOR USE IN MOBILE
                                                          COMMUNICATION SYSTEM AND METHOD
                                                                       THEREFOR
                10/201.368       7039837        US                  SIGNAL CODING
                                                        4-STATE BAR CODE PRINTING AND READING
                10/015.807       7048191        US       SYSTEM AND METHOD FOR CONTROLLING
                                                                       THE SAME
                                                          1N-BAND ADJACENT-CHANNEL DIGITAL
                09/967.548       7050511        US
                                                             AUDIO BROADCASTING SYSTEM
                                                          METHOD FOR PROVIDING VARIABLE BIT
                09/752.667       7054365        US
                                                              RATE IN STREAMING SERVICE
                                                         SYSTEM FOR DRAWING PATENT MAP USING
                09/995.718       7054856        US         TECHNICAL FIELD WORD AND METHOD
                                                                       THEREFOR
                                                           METHOD FOR ITERATIVELY DECODING
                                                           BLOCK TURBO CODES AND RECORDING
                10/273.256       7065701        US
                                                        MEDIUM FOR STORING ITERATIVE DECODING
                                                            PROGRAM OF BLOCK TURBO CODES
                                                            OBJECT-RELATIONAL DATABASE
                10/269.567       7076490        US      MANAGEMENT SYSTEM AND METHOD FOR
                                                        DELETING CLASS INSTANCE FOR THE SAME
                                                          OBJECTIVE METHOD AND SYSTEM FOR
                10/180.406       7079704        US      ESTIMATING PERCEIVED IMAGE AND VIDEO
                                                                     SHARPNESS
                                                          GREEN RECONSTRUCTION FOR IMAGE
                10/067.414       7081919        US
                                                                      SENSORS
                                                         METHOD OF DETECTING, AND A RECEIVER
                10/134.212       7082156        US
                                                            FOR, A SPREAD SPECTRUM SIGNAL

                                                        METHOD AND APPARATUS FOR REVOCATION
                09/686.830       7085929        US      LIST MANAGEMENT USING A CONTACT LIST
                                                             HAVING A CONTACT COUNT FIELD

                                                        SECURITY SYSTEM FOR NETWORKS AND THE
                09/987.933       7093290        US
                                                                   METHOD THEREOF

                                                              METHOD FOR PARALLEL TYPE
                09/995.740       7099376        US       INTERFERENCE CANCELLATION IN CODE
                                                          DIVISION MULTIPLE ACCESS RECEIVER
                                                           SYNCHRONIZATION CODEWORD FOR
                09/763,843       7103061        US        INTERFERENCE REDUCTION IN A CDMA
                                                                      SY STEM
                                                        ROTATABLE MICROSTRIP PATCH ANTENNA
                11/026.455       7123194        US
                                                         AND ARRAY ANTENNA USING THE SAME
                                                        METHOD FOR CHANGING A TARGET ARRAY,
                                                        AMETHOD FOR ANALYZING A STRUCTURE.
                09/737.190       7124034        US
                                                        AND AN APPARATUS. A STORAGE MEDIUM
                                                        AND A TRANSMISSION MEDIUM THEREFOR




                                               Exhibit A-15




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                              Uniloc Common Production to Google 0010284
               Application    Patent Number   Count')                    'I itle
                Number
                                                        METHOD FOR PROVIDING A TRUSTED PATH
                10/187.340       7134017        US
                                                           BETWEEN A CLIENT AND A SYSTEM
                                                           TIME SLOT SORTING METHOD FOR A
                09/817.457       7136371        US
                                                                  WIRELESS NETWORK
                                                         SINGLE BEAMFORMING STRUCTURE FOR
                10/150.827       7142578        US
                                                            MULTIPLE MODULATION SCHEMES
                                                        METHOD AND APPARATUS FOR EXTERNAL
                09/634.731       7151562        US          CALIBRATION OF A CAMERA VIA A
                                                              GRAPHICAL USER INTERFACE
                                                        METHOD AND APPARATUS FOR MANAGING
                10/136.959       7154892        US        LPM-BASED CAM LOOK-UP TABLE, AND
                                                             RECORDING MEDIUM THEREFOR
                                                        WIRELESS NETWORK WITH A PLURALITY OF
                09/663.315       7161952        US          PERSISTENCY PROBABILITIES FOR
                                                              ACCESSING A RACH CHANNEL
                                                        METHOD FOR DYNAMICALLY LOCATING A
                10/098.436       7184420        US      WIRELESS TCP PROXY IN A WIRED/WIRELESS
                                                                INTEGRATED NETWORK
                                                          METHOD OF, AND A HETEROGENEOUS
                09/580.167       7188165        US         NETWORK FOR, TRANSMITTING DATA
                                                                       PACKETS
                                                              BATTERY ECONOMIZING IN A
                09/653.782       7190979        US
                                                               COMMUNICATIONS SYSTEM
                                                         METHOD OF EXECUTING AN INTERPRETER
                10/365.780       7194734        US
                                                                       PROGRAM
                                                        ANTENNA DIVERSITY SYSTEM AND METHOD
                10/523.389       7206555        US
                                                             FOR OPERATING SAID SYSTEM
                                                              METHOD AND APPARATUS FOR
                10/551.311       7212158        US       BEAMFORMING BASED ON BROADBAND
                                                                       ANTENNA
                                                         POSITIONING SYSTEM, APPARATUS AND
                10/540.101       7212159        US
                                                                       METHOD
                10/734,574       7212585        US      QUADRATURE MODULATION TRANSMITTER
                                                          BIT LEVEL DIVERSITY COMBINING FOR
                10/185.385       7236548        US
                                                                    COFDM SYSTEM
                                                             METHOD OF AND SYSTEM FOR
                10/266,302       7251251        US
                                                        TRANSMITTING A PLURALITY OF MESSAGES
                10/557.346       7265609        US            TR ANSCONDUCTOR CIRCUITS
                09/372,459       7639283        US         COLOR SIGNAL MATRIX ADJUSTMENT
                                                            METHOD OF, AND APPARATUS FOR,
                10/550.337       7650115        US        PROTECTING FROM RADIO FREQUENCY
                                                                    INTERFERENCE
                                                           GREEN RECONSTRUCTION FOR IMAGE
                11/447.527       7728882        US
                                                                       SENSORS
                                                        METHOD AND SYSTEM FOR TRANSFERRING A
                11/567.772       7739392        US
                                                               COMMUNICATION SESSION
                                                        PEER-TO-PEER MOBILE INSTANT MESSAGING
                10/935.342       7764637        US
                                                                  METHOD AND DEVICE




                                               Exhibit A-16




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                              Uniloc Common Production to Google 0010285
               Application    Patent Number   Count')                    Title
                Number
                                                          PREVENTING GREEN NON-UNIFORMITY IN
                11/120.587       7847842        US
                                                                    IMAGE SENSORS
                                                        METHOD AND APPARATUS FOR AUCTIONING
                09/560.203       8332302        US
                                                                        ITEMS
                                                           METHOD FOR ESTABLISHING NETWORK
                                                           CONNECTIONS BETWEEN STATIONARY
                13/463.540       8369298        US
                                                        TERMINALS AND REMOTE DEVICES THROUGH
                                                                    MOBILE DEVICES
                                                           METHOD AND SYSTEM FOR A HOSTED
                12/353,662       8484089        US
                                                        DIGITAL MUSIC LIBRARY SHARING SERVICE
                                                          DIGITAL MEDIA ASSET IDENTIFICATION
                12/103.591       8606856        US
                                                                 SYSTEM AND METHOD
                                                          DIGITAL MEDIA ASSET IDENTIFICATION
                13/603.372       8626838        US
                                                                   SYSTEM & METHOD
                                                          PEER-TO-PEER MOBILE DATA TRANSFER
                13/110.819       8649314        US
                                                                  METHOD AND DEVICE
                                                          SYSTEM & METHOD FOR UNIQUE DIGITAL
                13/210.089       8706636        US       ASSET IDENTIFICATION AND TRANSACTION
                                                                     MANAGEMENT
                                                           METHOD FOR ESTABLISHING NETWORK
                                                           CONNECTIONS BETWEEN STATIONARY
                13/759,950       8774149        US
                                                        TERMINALS AND REMOTE DEVICES THROUGH
                                                                    MOBILE DEVICES
                                                          APPLICATION PROGRAMMING INTERFACE
                12/398.102       8972880        US        FOR TRANSFERRING CONTENT FROM THE
                                                                    WEB TO DEVICES
                                                           DATA DELIVERY THROUGH PORTABLE
                09/878.684       6664891        US
                                                                        DEVICES
                09/876.514       6993049        US               COMMUNICATION SYSTEM
                                                           METHOD FOR ESTABLISHING NETWORK
                                                           CONNECTIONS BETWEEN STATIONARY
                12/896.686       8194632        US
                                                        TERMINALS AND REMOTE DEVICES THROUGH
                                                                    MOBILE DEVICES
                                                           MOBILE CONFERENCING METHOD AND
                13/193.579       8406116        US
                                                                         SYSTEM
                                                          NETWORK WITH LOGIC CHANNELS AND
                10/151.087       7167487        US
                                                               TRANSPORT CHANNELS
                                                          RADIO COMMUNICATION SYSTEM WITH
                09/455,124       6868079        US          REQUEST RE-TRANSMISSION UNTIL
                                                                   ACKNOWLEDGED
                                                             ANTI-THEFT PROTECTION FOR A
                09/739.507       6836654        US
                                                               RADIOTELEPHONY DEVICE
                08/742,688       5960366        US         WRIST-WATCH WIRELESS TELEPHONE
                09/876.515       7587207        US         DATA DELIVERY THROUGH BEACONS
                                                          METHOD AND SYSTEM FOR ELECTRONIC
                09/597.198       7136999        US
                                                               DEVICE AUTHENTICATION
                10/323.228       6985758        US            MOBILE DEVICE POWER SAVING




                                               Exhibit A-17




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010286
               Application    Patent Number   Country                   Title
                Number
                                                           ERGONOMIC SYSTEM FOR CONTROL OF
                09/739,474       6901272        US       DEVICES THROUGH PORTABLE WIRELESS
                                                                      TERMINAL S
                                                           MOBILE CONFERENCING METHOD AND
                13/079,767       8018877        US
                                                                        SYSTEM
                09/920.041       7020106        US           RADIO COMMUNICATION SYSTEM
                                                         SYSTEM AND METHOD FOR CONCURRENT
                07/965.956       5483468        US       RECORDING AND DISPLAYING OF SYSTEM
                                                                  PERFORMANCE DATA
                                                          CDMA BASE STATION MODULATOR FOR
                08/348,071       5619526        US             DIGITAL CELLULAR MOBILE
                                                               COMMUNICATION SYSTEMS
                                                            METHOD OF MAKING A GAAS POWER
                08/665,868       5639677        US      SEMICONDUCTOR DEVICE OPERATING AT A
                                                                     LOW VOLTAGE
                                                          SPEECH SIGNAL TRANSMITTER WHEREIN
                                                          CODING IS MAINTAINED DURING SPEECH
                08/353.044       5657421        US
                                                        PAUSES DESPITE SUBSTANTIAL SHUTDOWN
                                                                  OF THE TRANSMITTER
                                                        DEVICE FOR CONTROLLING MEMORY DATA
                08/634,635       5659687        US      PATH IN PARALLEL PROCESSING COMPUTER
                                                                        SY STEM
                                                          SYSTEM AND METHOD FOR SCHEDULING
                08/438,153       5692125        US      LINKED EVENTS WITH FIXED AND DYNAMIC
                                                                      CONDITIONS
                                                        SYSTEM FOR COMMUNICATING BETWEEN A
                08/673,882       5774673        US
                                                           DYNAMIC GROUP OF APPARATUSES
                                                            CELLULAR MOBILE RADIO SYSTEM
                08/544.571       5835849        US
                                                                COMPRISING SUB-CELLS
                                                          LINE DRIVER WITH ADAPTIVE OUTPUT
                09/027,599       5936393        US
                                                                     IMPEDANCE
                                                        DISTRIBUTED EXECUTION PROCESS FOR AN
                08/888,355       5940295        US      INTERACTIVE MULTIMEDIA PROGRAM, AND
                                                          A LOCAL STATION USING THIS METHOD
                                                        REMOTE CONTROL METHOD AND SYSTEM
                08/742.674       5949351        US
                                                                    THEREFOR
                                                         FABRICATIONMETHOD OF AN ORGANIC
                09/079.478       5970318        US
                                                            ELECTROLUMINESCENT DEVICES
                                                        METHOD AND APPARATUS FOR SWITCHING
                08/974.199       6008743        US
                                                         BETWEEN DATA COMPRESSION MODES
                                                         METHOD OF DISPLAYING TEXT HAVING
                08/280.271       6052108        US
                                                               IMPROVED USABILITY
                                                          D.M.A. DEVICE THAT HANDLES CACHE
                                                        MISSES BY MANAGING AN ADDRESS OF AN
                09/007,818       6058437        US
                                                           AREA OF ALLOTTED VIA A DAEMON
                                                                      PROCESSOR
                                                         ADAPTIVE SERIAL AND PARALLEL MIXED
                08/977,826       6067333        US
                                                         INTERFERENCE CANCELLATION METHOD




                                               Exhibit A-18




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                              Uniloc Common Production to Google 0010287
               Application    Patent Number   Count')                    'I itle
                Number
                                                             METHOD AND SYSTEM FOR THE
                                                         DETERMINATION OF A PARTICULAR DATA
                09/022.910       6070169        US
                                                        OBJECT UTILIZING ATTRIBUTES ASSOCIATED
                                                                    WITH THE OBJECT
                                                        METHOD OF CHROMA-KEYING FOR A DIGITAL
                08/992.291       6084982        US
                                                             VIDEO COMPRESSION SYSTEM
                09/136.733       6127952        US         VIDEO DATA RECORDING APPARATUS
                                                          NODE BOOTING METHOD IN HIGH-SPEED
                09/139.726       6138234        US
                                                                 PARALLEL COMPUTER
                                                        METHOD OF VARIABLE-LENGTH ENCODING
                09/603.495       6148029        US      OF IMAGES AND DEVICE FOR PERFORMING
                                                                        SAID
                                                        ENCAPSULATION METHOD OF A POLYMER OR
                09/122.755       6150187        US
                                                            ORGANIC LIGHT EMITTING DEVICE
                                                          FAST SYNC-BYTE SEARCH SCHEME FOR
                08/738.988       6154468        US
                                                                   PACKET FRAMING
                                                        VIDEO BUFFER FOR SEAMLESS SPLICING OF
                08/977.989       6154496        US
                                                                    MPEG STREAMS
                                                        METHOD OF RESTRICTING THE DURATION OF
                08/959.215       6169790        US         TELEPHONE CALLS AND TELEPHONE
                                                            IMPLEMENTING SUCH A METHOD
                09/135,860       6178512        US                WIRELESS NETWORK
                                                        COMPUTER INPUT DEVICE WITH BIOSENSORS
                09/116.063       6190314        US
                                                             FOR SENSING USER EMOTIONS
                                                         APPARATUS AND METHOD FOR ENCODING
                09/116.903       6195388        US
                                                              MULTIPLE VIDEO PROGRAMS
                                                        MEDIUM ACCESS CONTROL (MAC) PROTOCOL
                08/770.024       6198728        US
                                                                  FOR WIRELESS ATM
                                                          COMMUNICATION ENVIRONMENT WITH
                09/134.108       6198909        US
                                                             PLURALITY OF RADIO SYSTEMS
                                                         TELECOMMUNICATIONS SYSTEM, MOBILE
                                                        TERMINAL AND METHOD OF REGISTRATION
                09/047.682       6201958        US
                                                                OF A TERMINAL WITH A
                                                            TELECOMMUNICATIONS NETWORK
                                                         METHOD FOR FABRICATING HIGH DENSITY
                09/475.281       6211018        US
                                                           TRENCH GATE TYPE POWER DEVICE
                                                          METHOD AND SYSTEM FOR DESIGNING A
                09/096.698       6215488        US         GRAPHICAL USER INTERFACE FOR AN
                                                            ELECTRONIC CONSUMER PRODUCT
                                                         SYSTEM FOR RETRIEVING IMAGES USING A
                09/197.315       6226636        US
                                                                      DATABASE
                                                        MEMORY MANAGEMENT WITH COMPACTION
                09/139.203       6237072        US
                                                                 OF DATA BLOCKS
                                                         MULTIPLE ACCESS CONTROL METHOD FOR
                09/123.019       6249515        US
                                                           GUARANTEEING QOS REQUIREMENT




                                               Exhibit A-19




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010288
               Application    Patent Number   Count')                     Title
                Number
                                                          SYSTEM AND METHOD FOR IDENTIFYING
                09/030.344       6263091        US      FOREGROUND AND BACKGROUND PORTIONS
                                                                 OF DIGITIZED IMAGES
                                                         A METHOD AND SYSTEM FOR COMBINING
                09/070.322       6282318        US
                                                         PATTERN MATCHING AND OPTIMIZATION
                                                         SYSTEM AND METHOD FOR COMPRESSING
                09/207.835       6282322        US
                                                             AND DECOMPRESSING IMAGES
                                                               METHOD FOR FABRICATING
                09/428.403       6284605        US         SEMICONDUCTOR POWER INTEGRATED
                                                                        CIRCUIT
                                                          SYSTEM AND METHOD FOR FINDING THE
                                                        DISTANCE FROM A MOVING QUERY POINT TO
                09/236.688       6285805        US
                                                           THE CLOSEST POINT ON ONE OR MORE
                                                             CONVEX OR NON-CONVEX SHAPES
                                                             DATA TRANSMISSION SYSTEM FOR
                09/198.708       6285892        US      REDUCING TERMINAL POWER CONSUMPTION
                                                                IN A WIRELESS NETWORK
                                                         SYSTEM AND METHOD FOR DETERMINING
                09/030.438       6289112        US
                                                        BLOCK DIRECTION IN FINGERPRINT IMAGES
                                                           METHOD AND DEVICE FOR CODING A
                09/253.084       6295375        US
                                                               SEQUENCE OF PICTURES
                                                         METHOD AND SYSTEM FOR DESIGNING A
                09/710.821       6297820        US        GRAPHICAL USER TN1ERF ACE FOR AN
                                                           ELECTRONIC CONSUMER PRODUCT
                                                              TRANSMISSION SYSTEM HAVING A
                09/316.985       6304612        US
                                                               SIMPLIFIED CHANNEL DECODER
                                                        SPACE-LIMITED MARKING STRUCTURE FOR
                09/170.469       6314436        US
                                                            TRACING GARBAGE COLLECTORS
                                                        BIOTRIC
                                                           ME AUTHENTICATION SYSTEM WITH
                09/240.214       6317834        US
                                                                ENCRYPTED MODELS
                                                         DATA TRANSFER SYSTEM, TRANSMITTER
                09/039.347       6327272        US
                                                                    AND RECEIVER
                09/424.607       6329934        US      MODIFYING DATA WHICH HAS BEEN CODED
                                                        FINALIZATION IN INCREMENTAL GARBAGE
                09/337.844       6338073        US
                                                                     COLLECTORS
                                                         REFERENCE COUNTING MECHANISM FOR
                09/338.150       6339779        US
                                                                GARBAGE COLLECTORS
                                                          SYSTEM FOR SELECTING A COMPUTER
                08/397.292       6341276        US
                                                           SOLUTION FROM A PRE-DEFINED SET
                                                        METHOD OF TTMESTAMP SYNCHRONIZATION
                09/086.270       6347084        US
                                                        OF A RESERVATION-BASED TDMA PROTOCOL
                                                          ELECTRONIC DEVICE WITH A VARIABLE
                09/259.956       6349040        US
                                                                      KEYBOARD
                                                         GENERATING DECISION-TREE CLASSIFIERS
                09/276.876       6351561        US
                                                              WITH OBLIQUE HYPERPLANES
                09/335.019       6360233        US       DYNAMIC MEMORY SPACE ALLOCATION




                                               Exhibit A-20




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010289
               Application    Patent Number   Count')                   Title
                Number
                                                          TRANSMISSION SYSTEM WITH ADAPTIVE
                09/318.331       6363513        US
                                                            CHANNEL ENCODER AND DECODER
                                                          CHANNEL ALLOCATION METHODS IN A
                09/160.003       6370117        US          COMMUNICATION NETWORK AND
                                                               CORRESPONDING SYSTEM
                                                         METHOD OF ADDRESSING A PLURALITY OF
                09/280,107       6370595        US      ADDRESSABLE UNITS BY A SINGLE ADDRESS
                                                                       WORD
                                                         CALL ADMISSION CONTROL SYSTEM FOR
                09/107.526       6377549        US
                                                               WIRELESS ATM NETWORKS
                                                           DUAL BAND RADIO TELEPHONE WITH
                09/343,910       6381471        US         DEDICATED RECEIVE AND TRANSMIT
                                                                       ANTENNAS
                09/287,428       6388715        US                TELEVISION RECEIVER
                                                             MOTION ANALYSIS BASED BUFFER
                09/220.292       6389072        US
                                                                  REGULATION SCHEME
                                                           ERROR REDUCTION IN TRANSFORMED
                09/186.249       6393155        US
                                                                     DIGITAL DATA
                                                           STORED DATA OBJECT MARKING FOR
                09/337.845       6393439        US
                                                                 GARBAGE COLLECTORS
                                                           GROUP CALL FOR A WIRELESS MOBILE
                09/456.899       6405027        US           COMMUNICATION DEVICE USING
                                                                      BLUETOOTH
                                                        FLEXIBLE TWO-WAY TELECOMMUNICATION
                09/070.216       6407993        US
                                                                        SYSTEM
                                                            AN INTERACTIVE FRAMEWORK FOR
                09/328.968       6408293        US       UNDERSTANDING USER'S PERCEPTION OF
                                                                   MULTIMEDIA DATA
                                                         SYSTEM FOR CONTROLLING DATA OUTPUT
                09/177.962       6412013        US
                                                                     TO A NETWORK
                09/819,285       6424323        US        ELECTRONIC DEVICE HAVING A DISPLAY
                                                          APPARATUS FOR PROVIDING A VISUAL
                09/475.050       6424344        US
                                                               NAVIGATION INTERFACE
                                                        APPARATUS AND METHOD FOR AUTOMATIC
                                                         SELECTION OF BROADBAND FREQUENCY
                09/474.090       6438361        US
                                                          CHANNEL USING DOUBLE FREQUENCY
                                                                    CONVERSION
                09/559.896       6442204        US       VIDEO ENCODING METHOD AND SYSTEM
                                                          INTERFACE METHOD FOR SEARCHING
                09/417.660       6445387        US
                                                          VIRTUAL SPACE BASED ON BODY ICON
                                                        CALL RE-ESTABLISHMENT FOR A DUAL MODE
                09/467.591       6445921        US
                                                                      TELEPHONE
                09/548,112       6452515        US            VIDEO ENCODER AND DECODER
                                                           SECURE PROXY SIGNING DEVICE AND
                08/994.873       6453416        US
                                                                     METHOD OF USE
                                                         MANAGING PARAMETERS EFFECTING THE
                09/583.942       6458080        US
                                                          COMPREHENSIVE HEALTH OF A USER
                                                        MACROBLOCK-BASED SEGMENTATION AND
                09/404.716       6463174        US
                                                          BACKGROUND MOSAICKING METHOD



                                               Exhibit A-21




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                              Uniloc Common Production to Google 0010290
               Application    Patent Number   Count')                    Title
                Number
                                                        SYSTEM AND METHOD FOR TRANSFORMING
                09/003.988       6466686        US
                                                         FINGERPRINTS TO IMPROVE RECOGNITION
                                                            RECONFIGURATION MANAGER FOR
                09/343.607       6467088        US       CONTROLLING UPGRADES OF ELECTRONIC
                                                                         DEVICES
                                                        TIME OF ARRIVAL ESTIMATION POSITIONING
                09/833.848       6469665        US
                                                                         SYSTEMS
                                                         TIMING CONTROL OF TRANSMISSION TIME
                09/264.060       6470006        US
                                                                           SLOT
                                                             REPLACEMENT OF SUB STRINGS IN
                09/477.771       6470345        US          FILE/DIRECTORY PATHNAMES WITH
                                                                     NUMERIC TOKENS
                                                        METHOD OF REDUCING COMPLEXITY USING
                09/203.786       6483881        US      STATISTICS OF PATH METRICS IN A TRELLIS
                                                                         DECODER
                                                          SYSTEM AND METHOD FOR DERIVING A
                09/030.595       6487306        US        STRING-BASED REPRESENTATION OF AN
                                                                   (FINGERPRINT) IMAGE
                09/533.485       6487563        US           MEMORY RECLAMATION METHOD
                                                          MEMORY RECLAMATION METHOD AND
                09/537.821       6502110        US
                                                                        APPARATUS
                09/318,324       6512929        US           TELECOMMUNICATION ASSEMBLY
                                                        VIEWER INTERACTIVE THREE-DIMENSIONAL
                                                          WORKSPACE WITH A TWO-DIMENSIONAL
                08/826.616       6515688        US
                                                          WORKPLANE CONTAINING INTERACTIVE
                                                                TWO-DIMENSIONAL IMAGES
                                                        METHOD OF CONCURRENT MULTIPLE-MODE
                09/303.316       6519005        US
                                                         MOTION ESTIMATION FOR DIGITAL VIDEO
                                                           METHOD OF SCHEDULING GARBAGE
                09/537.822       6526421        US
                                                                      COLLECTION
                                                        MOTION ESTIMATION ALGORITHM SUITABLE
                09/533.487       6567469        US           FOR H.261 VIDEOCONFERENCING
                                                                     APPLICATIONS
                09/527.198       6571260        US          MEMORY RECLAMATION METHOD
                                                         MACROBLOCK-BASED OBJECT-ORIENTED
                09/497,138       6584229        US        CODING METHOD OF IMAGE SEQUENCE
                                                          HAVING A STATIONARY BACKGROUND
                                                         METHOD OF COMMUNICATION BETWEEN
                09/182.698       6584423        US        REMOTE TERMINALS ANT) A CENTRAL
                                                                        STATION
                                                        BLUE LIGHT-EMITTING POLYMER PREPARED
                                                          USING A FLUORINATED TETRAPHENYL
                09/826.027       6590125        US
                                                              MONOMER AND AN EL DEVICE
                                                          MANUFACTURED USING THE POLYMER
                                                         METHOD FOR THE TRANSMISSION OF AN
                                                          ASYNCHRONOUS DATA STREAM VIA A
                09/209.064       6590903        US       SYNCHRONOUS DATA BUS, AND CIRCUIT
                                                         ARRANGEMENT FOR CARRYING OUT THE
                                                                        METHOD




                                               Exhibit A-22




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010291
               Application    Patent Number   Count')                     Title
                Number
                                                           ADAPTIVE EMOTION AND INITIATIVE
                09/394.556       6598020        US         GENERATOR FOR CONVERSATIONAL
                                                                       SYSTEMS
                                                         MULTIPLE LINK DATA OBJECT CONVEYING
                09/425.658       6600902        US      METHOD FOR CONVEYING DATA OBJECTS TO
                                                                  WIRELESS STATIONS
                                                          LOCAL AREA NETWORK WITH A BRIDGE
                                                           TERMINAL FOR TRANSMITTING DATA
                09/422.371       6603740        US
                                                        BETWEEN A PLURALITY OF SUB-NETWORKS
                                                               AND FOR LOOP DETECTION
                09/786.292       6615335        US       COMPRESSED STORAGE OF INFORMATION
                09/709.260       6618445        US            SCALABLE MPEG-2 VIDEO DECODER
                                                        DYNAMIC ADAPTATION OF COMPLEXITY IN
                09/712.678       6631163        US
                                                            AN MPEG-2 SCALABLE DECODER
                                                        AUTOMATIC CONFIGURATION OF A BRIDGE
                                                          TERMINAL FOR TRANSMITTING DATA
                09/422.736       6650648        US
                                                        BETWEEN A PLURALITY OF SUB-NETWORKS
                                                             IN A LOCAL AREA NETWORK
                                                            PERSONALITY GENERATOR FOR
                09/394.803       6658388        US
                                                             CONVERSATIONAL SYSTEMS
                                                           PERVASIVE DOCK AND ROUTER WITH
                09/607,597       6678535        US
                                                         COMMUNICATION PROTOCOL CONVERTER
                                                        METHOD AND APPARATUS FOR NOTIFYING A
                09/960.188       6678613        US
                                                              USER OF AN APPOINTMENT
                09/377.361       6707858        US                 LOW IF RECEIVER
                                                         METHOD AND APPARATUS FOR REDUCING
                                                          IMAGE DATA STORAGE AND PROCESSING
                09/282.638       6711294        US
                                                        BASED ON DEVICE SUPPORTED COMPRESSION
                                                                     TECHNIQUES
                                                         SYSTEM AND METHOD FOR MICROPHONE
                09/616.229       6754373        US
                                                         ACTIVATION USING VISUAL SPEECH CUES
                09/694.448       6766341        US      FASTER TRANSFORMS USING SCALED PERMS
                                                          SYSTEM AND METHODS FOR EMBEDDING
                10/226.963       6771193        US       ADDITIONAL DATA IN COMPRESSED DATA
                                                                       STREAMS
                10/184.513       6774928        US          MOBILE FOR VIDEO-CONFERENCING
                                                        POLYNOMIAL-TIME, SEQUENTIAL, ADAPTIVE
                10/285.131       6798362        US        SYSTEM AND METHOD FOR LOSSY DATA
                                                                     COMPRESSION
                                                           METHOD OF REFRESHING A DYNAMIC
                10/077.061       6807604        US
                                                                       MEMORY
                                                        MODULATION CODE SYSTEM AND METHODS
                10/234.888       6809662        US      OF ENCODING AND DECODING A SIGNAL BY
                                                                 MULTIPLE INTEGRATION
                                                          TV RECEIVER APPARATUS AND RELATED
                09/732.196       6809775        US
                                                                        METHOD
                                                          METHOD AND SYSTEM FOR ESTIMATING
                09/996.003       6810083        US      OBJECTIVE QUALITY OF COMPRESSED VIDEO
                                                                         DATA




                                               Exhibit A-23




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010292
               Application    Patent Number   Count')                     'I itle
                Number
                                                        BLOCK DETECTION METHOD FOR A CHANNEL
                09/730.675       6810089        US
                                                                 SUBJECTED TO FADING
                10/186.646       6813692        US        RECEIVER APPARATUS AND METHOD
                                                        SYSTEM AND METHOD FOR DISTORTING A
                09/595.935       6836554        US        BIOMETRIC FOR TRANSACTIONS WITH
                                                           ENHANCED SECURITY AND PRIVACY
                                                        MEDIA PROCESSING REDUCTION IN HIDDEN
                10/011.880       6844878        US
                                                                       AREAS
                                                             METHOD AND APPARATUS FOR
                09/699.609       6850948        US
                                                           COMPRESSING TEXTUAL DOCUMENTS
                                                              SOFTWARE RECONFIGURATION OF
                09/773.422       6865387        US
                                                               COMMUNICATIONS APPARATUS
                                                        METHOD OF AND RECEIVER FOR FREQUENCY
                09/585,827       6876691        US       ACQUISITION IN A FREQUENCY HOPPING
                                                                       SYSTEM
                                                        METHOD AND DEVICE FOR PREFETCHING A
                10/082.872       6877068        US
                                                               REFERENCED RESOURCE
                                                          SEARCH METHOD IN A HIERARCHICAL
                09/995.489       6882991        US
                                                                 OBJECT STRUCTURE
                                                         MPEG-2 DECODER WITH AN EMBEDDED
                09/822.435       6891892        US      CONTRAST ENHANCEMENT FUNCTION AND
                                                                 METHODS THEREFOR
                                                        METHOD OF CODING DIGITAL IMAGES BASED
                10/086.741       6895118        US
                                                               ON ERROR CONCEALMENT
                                                        APPARATUS AND METHOD FOR PERFORMING
                10/057.670       6907074        US        MIXED MOTION ESTIMATION BASED ON
                                                                 HIERARCHICAL SEARCH
                                                        FAST ROBUST DATA COMPRESSION METHOD
                09/823.486       6909746        US
                                                                      AND SYSTEM
                                                           METHOD OF EXECUTING A COMPUTER
                                                            PROGRAM WITH AN INTERPRETER.
                09/811.637       6910207        US
                                                           COMPUTER SYSTEM AND COMPUTER
                                                                   PROGRAM PRODUCT
                                                         SYSTEM AND METHOD FOR CONTROLLING
                09/734.782       6912579        US      AN APPARATUS HAVING A DEDICATED USER
                                                              INTERFACE FROM A BROWSER
                                                        CALLS IDENTIFY SCENARIO FOR CONTROL OF
                09/165.683       6918123        US
                                                        SOFTWARE OBJECTS VIA PROPERTY ROUTES
                                                         DYNAMIC COMPLEXITY PREDICTION AND
                09/837.036       6925126        US        REGULATION OF MPEG2 DECODING IN A
                                                                  MEDIA PROCESSOR
                                                              METHOD AND SYSTEM FOR NAME-
                10/029.811       6925197        US
                                                               FACE/VOICE-ROLE ASSOCIATION
                                                        FLAT PANEL DISPLAY DEVICE AND METHOD
                10/331.915       6926572        US      OF FORMING PAS SIVATION FILM IN THE FLAT
                                                                 PANEL DISPLAY DEVICE
                                                         BUFFER MANAGEMENT IN VARIABLE BIT-
                08/901.338       6944221        US
                                                             RATE COMPRESSION SYSTEMS




                                               Exhibit A-24




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010293
               Application    Patent Number   Count')                   Title
                Number
                                                           APPARATUS AND METHOD FOR MPEG
                10/119,852       6944229        US       DECODING U SING DYNAMIC FREQUENCY
                                                                AND VOLTAGE SCALING
                                                          SIGNAL SEPARATION METHOD, SIGNAL
                                                             PROCESSING APPARATUS, IMAGE
                                                        PROCESSING APPARATUS. MEDICAL IMAGE
                                                         PROCESSING APPARATUS AND STORAGE
                10/024.611       6944579        US
                                                                MEDIUM FOR RESTORING
                                                           MULTIDIMENSIONAL SIGNALS FROM
                                                          OBSERVED DATA IN WHICH MULTIPLE
                                                                  SIGNALS ARE MIXED
                                                        APPARATUS AND METHOD FOR VIDEO BASED
                10/456.501       6945869        US
                                                                   SHOOTING GAME
                                                        MICROSTRIP PATCH ANTENNA AND ARRAY
                10/637.843       6946995        US
                                                             ANTENNA USING SUPERTRATE
                                                         UNEQUAL ERROR PROTECTION OF VIDEO
                10/077.059       6952450        US           BASED ON MOTION VECTOR
                                                                 CHARACTERISTICS
                                                          RECONFIGURABLE COMMUNICATION
                09/552.650       6954634        US
                                                                     NETWORK
                10/323,227       6961594        US          MOBILE DEVICE POWER SAVING
                                                         ELECTRONIC EQUIPMENT COMPRISING A
                09/891.430       6963756        US
                                                                RETRACTABLE SCREEN
                                                         METHOD FOR DYNAMIC LOANING IN RATE
                09/481.771       6964048        US
                                                            MONOTONIC REAL-TIME SYSTEMS
                09/571,456       6965582        US      CELLULAR RADIO COMMUNICATION SYSTEM
                                                        CAMERA INFORMATION CODING/DECODING
                                                        METHOD FOR SYNTHESIZING STEREOSCOPIC
                10/121.583       6965699        US
                                                          REAL VIDEO AND A COMPUTER GRAPHIC
                                                                        IMAGE
                                                             INCREASING LINK CAPACITY VIA
                09/822.457       6967944        US           CONCURRENT TRANSMISSIONS IN
                                                              CENTRALIZED WIRELESS LANS
                                                           COMMUNICATION NETWORK HAVING
                09/730,655       6967968        US
                                                        MINIMIZED ROUNDTRIP CONTENTION DELAY
                                                        ACTIVE MATRIX ORGANIC LIGHT EMITTING
                10/334.837       6970149        US
                                                             DIODE DISPLAY PANEL CIRCUIT
                                                          EMERGENCY CALL PATIENT LOCATING
                10/041,937       6980112        US        SYSTEM FOR IMPLANTED AUTOMATIC
                                                                  DEFIBRILLATORS
                10/334,409       6980351        US            ELECTROPHORETIC DISPLAY
                09/797.085       6980522        US       AD-HOC RADIO COMMUNICATION SYSTEM
                                                        METHOD AND DEVICE FOR ENCODING VIDEO
                09/806.091       6983013        US
                                                                       SIGNAL
                                                        SNR SCALABLE VIDEO ENCODING METHOD
                09/914.240       6985526        US
                                                        AND CORRESPONDING DECODING METHOD




                                               Exhibit A-25




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                              Uniloc Common Production to Google 0010294
               Application    Patent Number   Count')                   Title
                Number
                                                          SYSTEM AND METHOD FOR PROVIDING A
                                                        SINGLE-LAYER VIDEO ENCODED BITSTREAMS
                10/127.528       6985635        US
                                                           SUITABLE FOR REDUCED-COMPLEXITY
                                                                        DECODING
                                                          LSF QUANTIZER FOR WIDEBAND SPEECH
                10/033.649       6988067        US
                                                                         CODER
                09/460.944       6988276        US         IN-HOUSE TV TO TV CHANNEL PEEKING
                                                        SLOT ANTENNA HAVING SLOTS FORMED ON
                10/743.459       6992637        US
                                                          BOTH SIDES OF DIELECTRIC SUBSTRATE
                                                        METHOD AND APPARATUS FOR DETECTING
                10/109.772       6993182        US         SCENE CHANGES IN VIDEO USING A
                                                          HISTOGRAM OF FRAME DIFFERENCES
                10/146.399       6999515        US        ENCODING BLOCK-ORGANIZED DATA
                                                          SYSTEM AND METHOD FOR CONFIRMING
                10/038,987       7003497        US
                                                               ELECTRONIC TRANSACTIONS
                10/267.705       7006701        US      SEQUENTIAL DIGITAL IMAGE COMPRESSION
                09/840,812       7010034        US              VIDEO COMPRESSION
                                                            METHOD OF TRANSCODING AND
                10/082,860       7012960        US       TRANSCODING DEVICE WITH EMBEDDED
                                                                      FILTERS
                                                            METHOD AND APPARATUS FOR A
                10/255.327       7016668        US
                                                         RECONFIGURABLE MULTI-MEDIA SYSTEM
                                                        METHOD, NETWORK AND CONTROL STATION
                                                        FOR THE TWO-WAY ALTERNATE CONTROL OF
                10/089.959       7016676        US
                                                         RADIO SYSTEMS OF DIFFERENT STANDARDS
                                                              IN THE SAME FREQUENCY BAND
                                                           IDENTIFICATION AND EVALUATION OF
                10/014.190       7020336        US          AUDIENCE EXPOSURE TO LOGOS IN A
                                                                    BROADCAST EVENT
                                                        COMBINED DISPLAY-CAMERA FOR AN IMAGE
                09/718.246       7034866        US
                                                                 PROCESSING SYSTEM
                                                          METHOD AND SYSTEM FOR SEARCHING
                09/962.659       7039585        US         RECORDED SPEECH AND RETRIEVING
                                                                RELEVANT SEGMENTS
                                                          TRAPEZOID ULTRA WIDE BAND PATCH
                11/024.568       7042401        US
                                                                      ANTENNA
                                                        LOAD BALANCING AND DYNAMIC CONTROL
                10/043.053       7047309        US
                                                        OF MULTIPLE DATA STREAMS IN A NETWORK
                09/944.306       7049954        US            DATA TRANSMISSION SYSTEM
                                                             HEALTHCARE PERSONAL AREA
                10/033.806       7051120        US       IDENTIFICATION NETWORK METHOD AND
                                                                        SYSTEM
                                                          SYSTEM AND METHOD FOR DISTORTION
                                                         CHARACTERIZATION IN FINGERPRINT AND
                10/653.804       7054470        US      PALM-PRINT IMAGE SEQUENCES AND USING
                                                           THIS DISTORTION AS A BEHAVIORAL
                                                                      BIOMETRICS




                                               Exhibit A-26




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                              Uniloc Common Production to Google 0010295
               Application    Patent Number   Count')                     Title
                Number
                                                           METHOD AND SY STEM FOR OPTIMIZING
                10/172,416       7054497        US        IMAGE SHARPNESS DURING CODING AND
                                                                  IMAGE ENHANCEMENT
                09/961.995       7058083        US      NETWORK INTERFACE DRIVER AND METHOD
                                                         DATA TRANSMISSION SYSTEM, EQUIPMENT
                09/933.552       7058879        US       SUITABLE FOR SUCH A SYSTEM AND DATA
                                                                 TRANSMISSION METHOD
                                                        METHOD AND A SYSTEM FOR ALLOCATION
                10/169.346       7058951        US
                                                               OF A BUDGET TO A TASK

                                                         METHOD OF SEGMENTING HANDWRITTEN
                10/359.710       7072513        US      TOUCHING NUMERAL STRINGS HAVING NON-
                                                             VERTICAL SEGMENTATION LINE

                                                        RADIO SYSTEM, APPARATUS, ANDMETHOD
                10/513.012       7072671        US
                                                           OF OPERATING THE RADIO SYSTEM
                                                            WIRELESS NETWORK WITH A DATA
                09/973.312       7075917        US         EXCHANGE ACCORDING TO THE ARQ
                                                                       METHOD
                                                             APPARATUS AND METHOD FOR
                                                         AUTHENTICATING A USER BY EMPLOYING
                10/184.875       7079670        US
                                                        FEATURE POINTS OF A FINGERPRINT IMAGE
                                                                     OF THE USER
                                                        METHOD AND SYSTEM FOR ESTIMATING NO-
                10/155.211       7092448        US      REFERENCE OBJECTIVE QUALITY OF VIDEO
                                                                        DATA
                                                         METHOD AND APPARATUS FOR REMOVING
                09/838.010       7092549        US
                                                            DEFECTS IN AN IMAGE SEQUENCE
                                                           WIRELESS COMMUNICATION SYSTEM
                10/175,413       7092694        US      HAVING A GUEST TRANSMITTER AND A HOST
                                                                      RECEIVER
                                                         APPARATUS AND METHOD FOR SECURITY
                09/942,634       7093298        US
                                                        OBJECT ENHANCEMENT AND MANAGEMENT
                                                        SYSTEM AND METHOD FOR NON INTRUSIVE
                09/810.015       7095328        US
                                                          MONITORING OF AT RISK INDIVIDUALS
                                                        MICROSTRIP PATCH ANTENNA HAVING HIGH
                10/749.606       7099686        US
                                                                 GAIN AND WIDEBAND
                                                           TRANSMISSION SYSTEM COMPRISING A
                                                        STATION OF A FIRST TYPE AND A STATION OF
                09/730.679       7103070        US
                                                          A SECOND TYPE AND SYNCHRONIZATION
                                                                        METHOD
                10/153,256       7103340        US          ANTENNA DIVERSITY ARRANGEMENT
                                                          BROADBAND SLOT ANTENNA AND SLOT
                10/650.406       7106264        US
                                                            ARRAY ANTENNA USING THE SAME
                10/124,009       7107111        US                TRICK PLAY FOR MP3
                                                          METHOD AND APPARATUS FOR SECURE
                10/065.802       7107445        US
                                                            PROCESSING OF SENSITIVE DATA




                                               Exhibit A-27




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010296
               Application    Patent Number   Count')                    Title
                Number
                                                        SIGNIFICANT SCENE DE'lECI'ION AND FRAME
                10/298,968       7110047        US      FILTERING FOR A VISUAL INDEXING SYSTEM
                                                              USING DYNAMIC THRESHOLDS
                                                        APPARATUS AND METHOD FOR PEER-TO-PEER
                10/080.184       7110366        US      LINK MONITORING OF A WIRELESS NETWORK
                                                              WITH CENTRALIZED CONTROL
                                                        METHOD AND SYSTEM FOR AUTOMATICALLY
                09/822.452       7113074        US          CONTROLLING A PERSONALIZED
                                                              NETWORKED ENVIRONMENT
                                                        METHOD AND APPARATUS FOR ASSIGNING IP
                10/202.660       7117258        US           ADDRESS USING AGENT IN ZERO
                                                              CONFIGURATION NETWORK
                                                          REDUCED COMPLEXITY INTERCARRIER
                10/078.936       7120209        US
                                                             INTERFERENCE CANCELLATION
                                                           SYS lEM AND METHOD FOR CREATING
                09/877.344       7123658        US
                                                                MULTI-PRIORITY STREAMS

                                                        METHOD AND APPARATUS FOR DETECTING
                09/449.250       7123745        US      MOVING OBJECTS IN VIDEO CONFERENCING
                                                              AND OTHER APPLICATIONS

                                                           CONVERSATIONAL COMPUTING VIA
                09/806.565       7137126        US
                                                          CONVERSATIONAL VIRTUAL MACHINE
                                                         METHOD AND SYSTEM FOR OBTAINING THE
                10/059.441       7139017        US      BEST PICTURE QUALITY IN A SCARCE-POWER
                                                                           DEVICE
                                                           METHOD AND APPARATUS FOR EDITING
                10/124.061       7149159        US
                                                                       DATA STREAMS
                                                               METHOD AND APPARATUS FOR
                10/024.779       7151767        US         SYNCHRONIZING FREQUENCY HOPPING
                                                                       TRANSCEIVERS
                                                          METHOD OF RECEIVING A SIGNAL AND A
                10/082.858       7151916        US
                                                                          RECEIVER
                                                           OVERLAPPING NETWORK ALLOCATION
                                                        VECTOR (ONAV) FOR AVOIDING COLLISION IN
                10/029.825       7164671        US
                                                          THE IEEE 802.11 WLAN OPERATING UNDER
                                                                            HCF
                09/773.418       7167454        US           RADIO COMMUNICATION SYSTEM
                                                        VOLTAGE-CONTROLLED OSCILLATOR USING
                10/957.749       7170355        US
                                                             CURRENT FEEDBACK NETWORK
                                                         FAMILY HISTOGRAM BASED TECHNIQUES
                10/028.378       7170566        US        FOR DETECTION OF COMMERCIALS AND
                                                                 OTHER VIDEO CONTENT
                                                           NETWORK WITH ADAPTATION OF THE
                10/257.204       7171169        US
                                                                MODULATION METHOD
                                                        METHOD AND SYSTEM FOR TRANSFERRING A
                09/929.118       7171206        US
                                                               COMMUNICATION SESSION
                10/480.660       7174135        US      WIDEBAND SIGNAL TRANSMISSION SYSTEM




                                               Exhibit A-28




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010297
               Application    Patent Number   Count')                    Title
                Number
                                                        DEMODULATING DEVICE AND METHOD FOR
                10/147.974       7177345        US
                                                               W-CDMA BASE STATION
                                                        METHOD OF MANUFACTURING FIELD EFFECT
                11/180.726       7183149        US
                                                                      TRANSISTOR
                                                        TV-RECEIVER, IMAGE DISPLAY APPARATUS,
                10/477.871       7190408        US      TV-SYSTEM AND METHOD FOR DISPLAYING
                                                                       AN IMAGE
                10/135.337       7193989        US       RADIO COMMUNICATION ARRANGEMENTS
                10/135.353       7193991        US       RADIO COMMUNICATION ARRANGEMENTS
                                                        APPARATUS FOR SEARCHING MULTIPATH IN
                10/211.416       7194018        US        SPREAD SPECTRUM COMMUNICATIONS
                                                             SYSTEM AND METHOD THEREOF
                                                         APPARATUS AND METHOD FOR FILE-LEVEL
                10/621.461       7197598        US
                                                                         STRIPING
                                                          METHOD FOR SUPPORTING NON-LINEAR,
                09/923.868       7206285        US        HIGHLY SCALABLE INCREASE-DECREASE
                                                              CONGESTION CONTROL SCHEME
                                                            APPARATUS FOR TRANSMITTING AND
                                                          RECEIVING SIGNAL USING ORTHOGONAL
                10/330.800       7215635        US
                                                            CODES AND NON-BINARY VALUES IN
                                                        CDMAJOEDM SYS IBM AND METHOD THEREOF
                                                           VIDEO SIGNAL ENCODING AND BUFFER
                09/855.115       7215706        US
                                                                     MANAGEMENT
                09/819.279       7227579        US            LIGHT MODULATION REMOVER
                                                         DIRECTIONAL DUAL FREQUENCY ANTENNA
                10/523.619       7230579        US
                                                                     ARRANGEMENT
                                                          A METHOD AND APPARATUS FOR SPACE-
                10/182.158       7242719        US       SAVING-VARIABLE LENGTH ENCODING AND
                                                                        DECODING
                                                           ALIGNING 802.11E HCF AND 802.11H TPC
                10/119.577       7245592        US
                                                                      OPERATION S
                                                         METHOD AND SYSTEM FOR ESTABLISHING
                10/547.585       7283832        US
                                                        WIRELESS PEER-TO-PEER COMMUNICATIONS
                                                         METHOD AND SYSTEM FOR MAINTAINING
                                                        UPLINK SYNCHRONIZATION WITH PEER-TO-
                10/547.586       7286841        US
                                                          PEER COMMUNICATION IN WIRELESS
                                                               COMMUNICATION SYSTEM
                                                         METHOD AND SYS IBM FOR PEER-TO-PEER
                10/551.312       7308266        US         COMMUNICATION MANAGEMENT IN
                                                         WIRELESS COMMUNICATION NETWORKS
                10/264.904       7308466        US          MEMORY RECLAMATION METHOD
                                                         METHOD FOR ALLOCATING IP ADDRESSES
                                                          FOR PEER-TO-PEER WIRELESS INSTANT
                11/182.927       7502335        US
                                                             MESSAGING AND OTHER DATA
                                                                  COMMUNICATIONS
                                                             MOBILE INSTANT MESSAGING
                11/091.242       7672255        US
                                                          CONFERENCING METHOD AND SYSTEM
                                                            GENERATION OF ENCRYPTED VIDEO
                10/544.773       7681227        US
                                                                    INFORMATION



                                               Exhibit A-29




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010298
               Application    Patent Number   Count')                    'I itle
                Number
                                                         SYSTEM AND METHOD FOR GENERATING A
                10/562.538       7738778        US       MULTIMEDIA SUMMARY OF MULTIMEDIA
                                                                      STREAMS
                                                          PEER-TO-PEER MOBILE DATA TRANSFER
                11/042.620       777355(1       US
                                                                  METHOD AND DEVICE
                                                           METHOD FOR ESTABLISHING NETWORK
                                                           CONNECTIONS BETWEEN STATIONARY
                11/288,505       7817606        US
                                                        TERMINALS AND REMOTE DEVICES THROUGH
                                                                   MOBILE DEVICES
                                                          SYSTEM AND METHOD FOR DETERMINING
                11/776.420       7853500        US
                                                                   RIGHT OF ACCESS
                                                             MOBILE INSTANT MESSAGING
                12/691.594       7940704        US
                                                          CONFERENCING METHOD AND SYSTEM
                                                        PEER-TO-PEER MOBILE INSTANT MESSAGING
                10/817.994       7961663        US
                                                                  METHOD AND DEVICE
                                                          PEER-TO-PEER MOBILE DATA TRANSFER
                12/832.576       7969925        US
                                                                  METHOD AND DEVICE
                                                          SYS 1EM & METHOD FOR UNIQUE DIGITAL
                10/016.325       8001052        US       ASSET IDENTIFICATION AND TRANSACTION
                                                                      MANAGEMENT
                                                           SYSTEM & METHOD FOR DETERMINING
                12/966.673       8117113        US
                                                                     RIGHT OF ACCESS
                                                        DIGITAL MEDIA ASSET CONVERSION SYSTEM
                12/103.604       8200581        US
                                                                       AND METHOD
                                                               LOCAL AREA ADVERTISEMENT
                2012100461     2012100461       AU
                                                                      MANAGEMENT
                                                          RENEWABLE RESOURCE DISTRIBUTION
                2012100463     2012100463       AU
                                                               MANAGEMENT SYSTEM
                                                        REMOTE RECOGNITION OF AN ASSOCIATION
                2011101297     2011101297       AU
                                                              BETWEEN REMOTE DEVICES
                                                         REGISTRATION AND AUTHENTICATION OF
                2013101034     2013101034       AU        COMPUTING DEVICES USING A DIGITAL
                                                                    SKELETON KEY
                                                          HARDWARE IDENTIFICATION THROUGH
                2011101296     2011101296       AU
                                                                       COOKIES
                                                         UNIQUE DEVICE IDENTIFICATION AMONG
                2013100369     2013100369       AU       LARGE POPULATIONS OF HOMOGENEOUS
                                                                       DEVICES
                                                          DEVICE AUTHENTICATION USING INTER-
                2013100802     2013100802       AU
                                                              PERSON MESSAGE METADATA
                                                        MIGRATION OF USAGE SESSIONS BETWEEN
                2013100259     2013100259       AU
                                                                       DEVICES
                                                           PERSONAL CONTROL OF PERSONAL
                2012100459     2012100459       AU
                                                                    INFORMATION
                                                         ANONYMOUS WHISTLE BLOWER SYSTEM
                2012100470     2012100470       AU          WITH REPUTATION REPORTING OF
                                                            ANONYMOUS WHISTLE BLOWERS
                                                        COMPUTER BASED COMPARISON OF HUMAN
                2012100464     2012100464       AU
                                                                     INDIVIDUALS



                                               Exhibit A-30




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010299
               Application       Patent Number   Country                      Title
                Number
                                                            PEDESTRIAN TRAFFIC MONITORING AND
               2013100243         2013100243       AU
                                                                         ANALYSIS
                                                            PREDICTIVE DELIVERY OF INFORMATION
               2013100804         2013100804       AU
                                                                 BASED ON DEVICE HISTORY
                                                           HEALTH ASSESSMENT BY REMOTE PHYSICAL
               2012100465         2012100465       AU
                                                                        EXAMINATION
               2012100458         2012100458       AU          LOCAL AREA SOCIAL NETWORKING
                                                            METHOD AND SYSTEM FOR IMPLEMENTING
               2012100460         2012100460       AU          ZONE-RESTRICTED BEHAVIOR OF A
                                                                     COMPUTING DEVICE
                                                            NEAR-FIELD AUTHENTICATION THROUGH
               2012100462         2012100462       AU       COMMUNICATION OF ENCLOSED CONTENT
                                                                       SOUND WAVES
               2013100883         2013100883       AU          DETECTION OF DEVICE TAMPERING
               2013100355         2013100355       AU        DEVICE-SPECIFIC CONTENT DELIVERY
                10165951.4         2273371         DE      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                               INSTALLING PROTECTED SOFTWARE
             60 2008 039 553.7     2203815         DE            PRODUCT USING UNPROTECTED
                                                                        INSTALLATION
                                                           SYSTEMS AND METHODS FOR DETERMINING
                                                             AUTHORIZATION TO OPERATE LICENSED
             60 2010 023 538.6     2273411         DE
                                                             SOFTWARE BASED ON A CLIENT DEVICE
                                                                         FINGERPRINT
                                                           SYSTEM AND METHOD FOR SECURED MOBILE
                10168528.7         2282474         DE
                                                                      COMMUNICATION
                                                            SYSTEM AND METHOD FOR SECURING AN
             60 2010 031 589.4     2267966         DE
                                                                ELECTRONIC COMMUNICATION
                                                            SYSTEMS AND METHODS FOR PROVIDING
              EP 10166779.8        2270703         EP      CONDITIONAL AUTHORIZATION TO OPERATE
                                                                    LICENSED SOFTWARE
                                                           SYSTEM AND METHOD FOR REDUNDANCY IN
              EP 10165956.3        2264975         EP
                                                                A COMMUNICATION NETWORK
              EP 10165951.4       EP 2273371       EP      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                            SECURING EXECUTABLE CODE INTEGRITY
              EP 10165196.6                        EP
                                                                USING AUTO-DERIVATIVE KEY
                                                           FEATURE-SPECIFIC KEYS FOR EXECUTABLE
              EP 10165197.4        2264640         EP
                                                                           CODE
                                                              INSTALLING PROTECTED SOFTWARE
                8831302.8          2203815         EP           PRODUCT USING UNPROTECTED
                                                                       INSTALLATION
                                                           SYSTEMS AND METHODS FOR DETERMINING
                                                            AUTHORIZATION TO OPERATE LICENSED
                 10165175          2273411         EP
                                                             SOFTWARE BASED ON A CLIENT DEVICE
                                                                        FINGERPRINT
                                                           SYSTEM AND METHOD FOR SECURED MOBILE
              EP 10168528.7        2282474         EP
                                                                      COMMUNICATION
                                                                  SYSTEM AND METHOD FOR DEVICE
              EP 10188068.0        2282474         EP              AUTHENTICATION WITH BUILT-IN
                                                                           TOLERANCE


                                                  Exhibit A-3 1




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                    Uniloc Common Production to Google 0010300
                Application    Patent Number   Count')                    Title
                 Number
                                                          SYSTEM AND METHOD FOR SECURING AN
               EP 10165171.9      2267966        EP
                                                              ELECTRONIC COMMUNICATION
                                                          SYSTEMS AND METHODS FOR AUDITING
                10166788.9      EP2270704        EP
                                                          SOFTWARE USAGE USING A COVERT KEY
                                                         USE OF A FINGERPRINT WITH AN ON-LINE OR
               EP 10165179.2      2273438        EP
                                                                   NETWORKED AUCTION
                10165951.4        2273371        GB      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                             INSTALLING PROTECTED SOFTWARE
               EP08831302.8     EP2203815        GB            PRODUCT USING UNPROTECTED
                                                                      IN STALLATION
                                                         SYSTEMS AND METHODS FOR DETERMINING
                                                           AUTHORIZATION TO OPERATE LICENSED
                 10165175         2273411        GB
                                                           SOFTWARE BASED ON A CLIENT DEVICE
                                                                       FINGERPRINT
                                                         SYSTEM AND METHOD FOR SECURED MOBILE
                10168528.7        2282474        GB
                                                                    COMMUNICATION
                                                          SYSTEM AND METHOD FOR SECURING AN
                10165171.9        2267966        GB
                                                              ELECTRONIC COMMUNICATION
                                                          SYSTEMS AND METHODS FOR PROVIDING
                12/819,046                       US      CONDITIONAL AUTHORIZATION TO OPERATE
                                                                  LICENSED SOFTWARE
                                                         REMOTE UPDATE OF COMPUTERS BASED ON
                12/818,906        8239852        US
                                                             PHYSICAL DEVICE RECOGNITION
                                                         AUTOMATIC TELLER MACHINE INVENTORY
                14/867.976        9558636        US
                                                              AND DISTRIBUTION SYSTEM
                                                         AUTOMATIC TELLER MACHINE INVENTORY
                15/417.748                       US
                                                              AND DISTRIBUTION SYS1EM
                                                          VERIFICATION THAT AN AUTHENTICATED
                14/825,120                       US        USER IS TN PHYSICAL POSSESSION OF A
                                                                      CLIENT DEVICE
                                                            DEVICE AND METHOD FOR SECURED
                12/468,288        8812701        US
                                                                     COMMUNICATION
                                                            SYSTEM AND METHOD FOR CONTENT
                12/813,362        8452960        US
                                                                        DELIVERY
                                                            SYSTEM AND METHOD FOR TRAFFIC
                12/813,378        8736462        US
                                                                INFORMATION DELIVERY
                                                            SYSTEM AND METHOD FOR LOCATING
                12/813.391        8903653        US
                                                                    NETWORK NODES
                12/813,420        9141489        US      FAILOVER PROCEDURE FOR SERVER SYSTEM
                                                           RENEWABLE RESOURCE DISTRIBUTION
                13/707 ,454                      US
                                                                MANAGEMENT SYSTEM
                                                          SECURING EXECUTABLE CODE INTEGRITY
                12/792,184                       US
                                                              USING AUTO-DERIVATIVE KEY
                                                         FEATURE-SPECIFIC KEYS FOR EXECUTABLE
                12/792.206                       US
                                                                         CODE
                12/903.980        8769296        US         SOFTWARE SIGNATURE TRACKING




                                                Exhibit A-32




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                                Uniloc Common Production to Google 0010301
               Application    Patent Number   Count')                    'I itle
                Number
                                                            INSTALLING PRO'l ECIED SOFTWARE
                12/235.243       8160962        US            PRODUCT USING UNPROTECTED
                                                                  INSTALLATION IMAGE
                                                          POST-PRODUCTION PREPARATION OF AN
                                                         UNPROTECTED INSTALLATION IMAGE FOR
                13/269.415       8671060        US
                                                        DOWNLOADING AS A PROTECTED SOFTWARE
                                                                       PRODUCT
                14/524.939                      US       ELECTRONIC MAIL SENDER VERIFICATION
                                                        SYSTEM AND METHOD FOR SECURED MOBILE
                12/828.473       8213907        US
                                                                   COMMUNICATION
                                                        REMOTE RECOGNITION OF AN ASSOCIATION
                13/586.111       8693473        US
                                                              BETWEEN REMO IL DEVICES
                13/692.843                      US         DATA REPOSITORY AUTHENTICATION
                                                         REGISTRATION AND AUTHENTICATION OF
                13/832,982       9286466        US        COMPUTING DEVICES USING A DIGITAL
                                                                    SKELETON KEY
                                                         DEVICE AUTHENTICATION USING DEVICE
                13/914.584       9143496        US
                                                             ENVIRONMENT INFORMATION
                                                        REMO 1'b RECOGNITION OF AN ASSOCIATION
                14/176.906                      US
                                                               BETWEEN REMOTE DEVICES
                14/794.121                      US          SECURE TWO-STAGE TRANSACTIONS
                                                          REGISTRATION AND AUTHENTICATION OF
                15/048.466                      US         COMPUTING DEVICES USING A DIGITAL
                                                                     SKELETON KEY
                                                             SYSTEM AND METHOD FOR DEVICE
                12/903.948       8316421        US            AUTHENTICATION WITH BUILT-IN
                                                                       TOLERANCE
                                                            METHOD AND APPARATUS FOR USING
                                                          PERFORMANCE AND STRESS TESTING ON
                11/531.235       7934250        US
                                                             COMPUTING DEVICES FOR DEVICE
                                                                    AUTHENTICATION
                                                            METHOD AND APPARATUS FOR USING
                11/531.257       7987362        US      IMPERFECTIONS IN COMPUTING DEVICES FOR
                                                                 DEVICE AUTHENTICATION
                13/235.281                      US       PSYCHOGRAPHIC DEVICE FINGERPRINTING
                                                           HARDWARE IDENTIFICATION THROUGH
                13/621.809       9571492        US
                                                                        COOKIES
                                                         DEVICE AUTHENTICATION USING DISPLAY
                13/911.574       8695068        US
                                                                 DEVICE IRREGULARITY
                                                          DEVICE AUTHENTICATION USING INTER-
                14/196.083       9578502        US
                                                              PERSON MESSAGE METADATA
                                                         DEVICE AUTHENTICATION USING DISPLAY
                14/179.292       9444802        US
                                                                 DEVICE IRREGULARITY
                                                          HARDWARE IDENTIFICATION THROUGH
                15/416.920                      US
                                                                       COOKIES
                                                         MIGRATION OF USAGE SESSIONS BETWEEN
                14/050.213                      US
                                                                       DEVICES




                                               Exhibit A-33




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010302
               Application    Patent Number   Count')                    Title
                Number
                                                         DEVICE-SPECIFIC RESTRICTIVE CONTENT
                14/176.928                      US
                                                                       DELIVERY
                14/196.065                      US      SHARED STATE AMONG MULTIPLE DEVICES
                                                          SYSTEM OF DEPENDENT KEYS ACROSS
                11/532.080       8284929        US      MULTIPLE PIECES OF RELATED SCRAMBLED
                                                                     INFORMATION
                                                         WEB CONTENT ACCESS USING A CLIENT
                12/703.470       8838976        US
                                                                   DEVICE IDENTIFIER
                                                         SYS l'EM AND METHOD FOR TRACKING AND
                12/903.959       9082128        US
                                                                 SCORING USER ACTIVITIES
                                                           PERSONAL CONTROL OF PERSONAL
                13/586.057       9338152        US
                                                                    INFORMATION
                13/692,857       8881273        US         DEVICE REPUTATION MANAGEMENT
                                                         ANONYMOUS WHISTLE BLOWER SYSTEM
                13/742.972                      US          WITH REPUTATION REPORTING OF
                                                             ANONYMOUS WHISTLE BLOWER
                                                        COMPUTER-BASED COMPARISON OF HUMAN
                13/743.162       8521874        US
                                                                     INDIVIDUALS
                13/944.622                      US       EMPLOYEE PERFORMANCE EVALUATION
                                                          INCLUDING USAGE DATA TO IMPROVE
                13/944.618                      US
                                                         COMPUTER-BASED TESTING OF APTITUDE
                                                        COMPUTER-BASED COMPARISON OF HUMAN
                13/916.945       8892642        US
                                                                      INDIVIDUALS
                14/510.965       9311485        US          DEVICE REPUTATION MANAGEMENT
                                                          PEDESTRIAN TRAFFIC MONITORING AND
                                                             ANALYSIS USING LOCATION AND
                14/049,841       9571981        US
                                                         AUTHENTICATION OF MOBILE COMPUTING
                                                                        DEVICES
                                                         PREDICTIVE DELIVERY OF INFORMATION
                14/188.063       9414199        US
                                                              BASED ON DEVICE HISTORY
                                                          PEDESTRIAN TRAFFIC MONITORING AND
                15/415.726                      US
                                                                       ANALYSIS
                                                        HEALTH ASSESSMENT BY REMOTE PHYSICAL
                13/743.198       9449151        US
                                                                     EXAMINATION
                                                        HEALTH ASSESSMENT BY REMOTE PHYSICAL
                15/268.845                      US
                                                                     EXAMINATION
                                                           METHOD AND APPARATUS FOR USING
                                                         IMPERFECTIONS AND IRREGULARITIES IN
                11/470.246       7804079        US
                                                           OPTICAL MEDIA FOR IDENTIFICATION
                                                                       PURPOSES
                13/657.859                      US          LOCAL AREA SOCIAL NETWORKING
                14/983.281                      US      MOBILE DEVICE MONITORING AND ANALYSIS
                                                          SYSTEM AND METHOD FOR MONITORING
                12/818.981                      US
                                                            EFFICACY OF ONLINE ADVERTISING
                                                          SYSTEM AND METHOD FOR ADJUSTABLE
                12/272.570       8566960        US
                                                            LICENSING OF DIGITAL PRODUCTS
                12/784,380       9633183        US            MODULAR SOFTWARE PROTECTION




                                               Exhibit A-34




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010303
               Application    Patent Number   Count')                     'I itle
                Number
                                                            SYSTEMS AND METHODS FOR GAME
                12/784.262       8423473        US
                                                                      ACTIVATION
                                                             SYSTEM AND METHOD FOR MEDIA
                12/784.447                      US
                                                                     DISTRIBUTION
                                                           SYSTEM AND METHOD FOR AUDITING
                12/140.917       7908662        US
                                                                   SOFTWARE USAGE
                15/483.392                      US          MODULAR SOFTWARE PROTECTION
                                                         SYS IBM AND METHOD FOR SECURING AN
                12/792.249       8495359        US
                                                              ELECTRONIC COMMUNICATION
                                                           CUSTOMER NOTIFICATION PROGRAM
                                                        ALERTING CUSTOMER-SPECIFIED NETWORK
                13/707.886       8949954        US
                                                          ADDRESS OF UNAUTHORIZED ACCESS
                                                           ATTEMPTS TO CUSTOMER ACCOUNT
                                                        METHOD AND SYSTEM FOR IMPLEMENTING
                13/734.175                      US          ZONE-RESTRICTED BEHAVIOR OF A
                                                                  COMPUTING DEVICE
                                                         NEAR FIELD AUTHENTICATION THROUGH
                13/734.178       9564952        US      COMMUNICATION OF ENCLOSED CONTENT
                                                                     SOUND WAVES
                14/074.153       8881280        US        DEVICE-SPECIFIC CONTENT DELIVERY
                14/530.529       9294491        US         DEVICE-SPECIFIC CONTENT DELIVERY
                                                          NEAR FIELD AUTHENTICATION THROUGH
                15/424.298                      US       COMMUNICATION OF ENCLOSED CONTENT
                                                                      SOUND WAVES
                12/390.273       8374968        US      LICENSE AUDITING FOR DISTRIBUTED
                                                        APPLICATIONS
                12/819,012                      US      SYSTEM AND METHOD FOR PIRACY
                                                        REDUCTION IN SOFTWARE ACTIVATION
                12/818.934       9129097        US      SYSTEMS AND METHODS FOR AUDITING
                                                        SOFTWARE USAGE USING A COVERT KEY
                13/239,260                      US      LICENSE AUDITING OF SOFTWARE USAGE BY
                                                        ASSOCIATING SOFTWARE ACTIVATIONS
                                                        WITH DEVICE IDENTIFIERS
                12/792,442                      US      SYSTEM AND METHOD FOR PREVENTING
                                                        MULTIPLE ONLINE PURCHASES
                12/792.375       9075958        US      USE OF FINGERPRINT WITH AN ON-LINE OR
                                                        NETWORKED AUCTION
                13/961,774                      US      SYSTEM AND METHOD FOR PREVENTING
                                                        MULTIPLE ONLINE PURCHASES




                                               Exhibit A-35




HIGHLY CONFIDENTIAL -ATTORNEYS EYES ONLY                               Uniloc Common Production to Google 0010304
EXHIBIT P
                   CONFIDENTIAL - ATTORNEYS' EYES ONLY

1                    UNITED STATES DISTRICT COURT
2               FOR THE EASTERN DISTRICT OF TEXAS
3                         MARSHALL DIVISION
4
5    UNILOC 2017 LLC,           )
6    UNILOC USA, INC.,          )
7                  Plaintiffs,) Civil Case No. 2:18-cv-491
8        vs.                    ) -492, -493, -494, -495, -496
9    GOOGLE LLC,                ) -497, -499, -500, -501, -502
10                 Defendant. ) -503, -504, -548, -550, -551
     ______________________) -552, -553
11
12             CONFIDENTIAL - ATTORNEYS' EYES ONLY
13
14         VIDEOTAPED DEPOSITION OF CRAIG ETCHEGOYEN
15                      as a 30(b)(6) witness
16                    Newport Beach, California
17                     Friday, October 4, 2019
18
19
20   REPORTED BY:
21   Michelle Milan Fulmer
22   CSR No. 6942, RPR, CRR, CRC
23   JOB No. 3568152
24
25   PAGES 1 - 185

                                                         Page 1

                           Veritext Legal Solutions
                                866 299-5127
                        CONFIDENTIAL - ATTORNEYS' EYES ONLY

1        Q       Do you know whether Uniloc Lux and

2    Uniloc USA were ever late on a payment to Fortress?

3        A       I -- I don't think they were ever late on

4    anything.

5        Q       If you look back at Article VI of the RSA,               02:51:54

6    which is 001286.

7        A       286.    Sorry.     They're sticking here.       286.

8    Okay.   I am here.

9                What section?       Sorry.     6.2?

10       Q       Yeah.     6.2.2.                                         02:52:39

11       A       It's, "From the closing date through"?

12   That one?

13       Q       Yeah.

14       A       Got it.

15       Q       It says, "From the closing date through                  02:52:48

16   December 31st, 2016, the company shall have received

17   at least $20,000,000 in actual monetization

18   revenues.     As of March 31st, 2017, and the last day

19   of each fiscal quarter thereafter, the company

20   shall have received at least 20,000,000 in actual                    02:53:08

21   monetization revenues during the first four fiscal

22   quarter period ending on such date."

23               Were --

24       A       You said four fiscal four.            "Each fiscal

25   quarter thereafter."                                                 02:53:26

                                                                        Page 139

                                    Veritext Legal Solutions
                                         866 299-5127
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

1        Q      Okay.   I apologize.

2               Did -- were these revenue numbers met?

3        A      Oh, I have no idea.     I would assume this

4    was all satisfied or approved, if not satisfied,

5    because there was never a -- there was never a                02:53:55

6    breach of the covenant or any default of any kind

7    with Fortress.

8        Q      Okay.   But sitting here today, you don't

9    know whether the revenue numbers in 6.2.2 of the RSA

10   were ever met?                                                02:54:11

11       A      Sitting here today, I know there was never

12   a breach of any covenant.       So my assumption --

13   again, not from memory.     My assumption would be that

14   there was either an understanding or the covenant

15   was hit.                                                      02:54:28

16       Q      Yeah.   My question is a little bit

17   different.

18       A      Okay.

19       Q      I'm not asking whether there may have been

20   something else that may have happened to excuse if            02:54:36

21   the numbers weren't met.

22              I'm just asking if you know, sitting here

23   today, whether the revenue numbers in 6.2.2 of the

24   RSA were, in fact, met.

25       A      I don't know that.     What I'm telling you is     02:54:53

                                                                 Page 140

                              Veritext Legal Solutions
                                   866 299-5127
                    CONFIDENTIAL - ATTORNEYS' EYES ONLY

1    by process of elimination.

2        Q      Okay.     Look at -- and if you look at

3    6.5.1.2.

4        A      Yeah.     I was just reading that.          "Promptly

5    upon acquiring knowledge thereof, the existence of                   02:55:23

6    any default or event of default."           That one?

7        Q      Right.

8        A      Yeah.

9        Q      And so I think I know the answer to this,

10   but is it the case that Uniloc had not given any                     02:55:33

11   notice of any such brief --

12       A      It's okay.

13       Q      Let me start over again.

14       A      It would have been Fortress giving the

15   notice.    Not Uniloc.                                               02:55:49

16       Q      I'm not sure that that's right, but the --

17   let me just -- now I can't find what I was just

18   pointing to.       Okay.   Here we go.

19       A      6.5.1.2, "Promptly upon acquiring knowledge

20   thereof, the existence of any default or event of                    02:56:30

21   any default, specifying the nature thereof and what

22   action the company has taken, is taking or proposes

23   to take with respect thereto."

24              That's what you were pointing to.

25       Q      Yeah.     And are you aware of any such                   02:56:45

                                                                        Page 141

                                 Veritext Legal Solutions
                                      866 299-5127
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

1    notices ever being provided in connection with the

2    RSA?

3           A    Oh, I don't -- I don't remember or know.       I

4    know there was never -- there was never a default of

5    any kind.                                                        02:56:59

6           Q    Are you aware of any writing in which

7    Fortress waived any default by Uniloc of the RSA?

8                MR. LOVELESS:    Objection.       Form.

9                THE WITNESS:    Again, I'm not aware of any

10   default or -- it's possible if there was some sort               02:57:30

11   of foot fault default in the agreement that Fortress

12   would have waived that.       That would have -- that

13   wouldn't shock me.

14               As I sit here today, I'm not aware of any

15   sort of notice.      There has been zillions of pages of         02:57:50

16   documents over the years.

17   BY MR. PERLSON:

18          Q    Okay.   But you're not aware of any written

19   waiver from Fortress of any default in the RSA?

20               MR. LOVELESS:    Objection.       Form.              02:58:06

21   BY MR. PERLSON:

22          Q    I'm not suggesting that you're agreeing

23   that there was a default.        I'm just asking whether

24   you're aware of any such waiver.

25          A    Again, I don't think there was any default.          02:58:14

                                                                    Page 142

                                 Veritext Legal Solutions
                                      866 299-5127
                     CONFIDENTIAL - ATTORNEYS' EYES ONLY

1    I don't know if there was a waiver, but, no pun

2    intended, by default, the note being completely

3    paid off would cure any default that would exist at

4    the time anyway.     So that wouldn't matter.           But, I

5    mean, that might be a question for someone other                     02:58:36

6    than me.

7        Q      Who do you think would be -- who would be

8    able to answer that?

9        A      Oh, I don't know.      Good luck.      I don't know

10   who would be able to answer that.                                    02:58:48

11       Q      All right.   Do you know whether Uniloc

12   Australia had any subsidiaries besides Uniloc USA?

13       A      I don't -- I don't think Uniloc --

14   definitely doesn't currently.         I don't --

15       Q      Yeah.   That was a bad question.           Let me put     02:59:39

16   timing on it.

17       A      Okay.

18       Q      At the time of the RSA in 2014, did Uniloc

19   Australia have any subsidiaries?

20       A      I don't know.    I mean, I don't know and                 02:59:58

21   I -- I don't know and I don't think so, but, again,

22   a long time ago.

23       Q      Did it have any subsidiaries from

24   Singapore?

25       A      You're really, really testing the brain                   03:00:14

                                                                        Page 143

                                Veritext Legal Solutions
                                     866 299-5127
                 CONFIDENTIAL - ATTORNEYS' EYES ONLY

1               CERTIFICATION OF COURT REPORTER
2                          FEDERAL JURAT
3
4               I, the undersigned, a Certified Shorthand
5    Reporter of the State of California do hereby
6    certify:
7               That the foregoing proceedings were taken
8    before me at the time and place herein set forth;
9    that any witnesses in the foregoing proceedings,
10   prior to testifying, were placed under oath; that a
11   verbatim record of the proceedings was made by me
12   using machine shorthand which was thereafter
13   transcribed under my direction; further, that the
14   foregoing is an accurate transcription thereof; that
15   before completion of the deposition, a review of the
16   transcript [ ] was [X] was not requested.
17              I further certify that I am neither
18   financially interested in the action nor a relative
19   or employee of any attorney of any of the parties.
20              IN WITNESS WHEREOF, I have this date
21   subscribed my name:     Date:      October 7, 2019.
22
23
                <%15030,Signature%>
24              Michelle Milan Fulmer
25              CSR 6942, RPR, CRR, CRC

                                                       Page 185

                         Veritext Legal Solutions
                              866 299-5127
EXHIBIT Q
EXHIBIT R
Declaration of James Palmer
    November 9, 2018
 1    James J. Foster
      Aaron S. Jacobs (CA No. 214953)
 2    PRINCE LOBEL TYE LLP
      One International Place, Suite 3700
 3    Boston, MA 02110
      617-456-8000
 4    jfoster@princelobel.com
      ajacobs@princelobel.com
 5
      Matthew D. Vella (CA No. 314548)
 6    mvella@princelobel.com
      PRINCE LOBEL TYE LLP
 7    410 Broadway Avenue, Suite 180
      Laguna Beach, CA 92651
 8
      Attorneys for Plaintiffs
 9

10

11                                  UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                     SAN FRANCISCO DIVISION

14 UNILOC USA, INC., and                          )    Case No.: 3:18-cv-00360-WHA
   UNILOC LUXEMBOURG, S.A.,                       )    Case No.: 3:18-cv-00363-WHA
15                                                )    Case No.: 3:18-cv-00365-WHA
               Plaintiffs,                        )    Case No.: 3:18-cv-00572-WHA
16                                                )
   v.                                             )    DECLARATION OF JAMES PALMER
17                                                )
   APPLE INC.,                                    )    DATE: Thursday, December 20, 2018
18                                                )    TIME: 8:00 a.m.
               Defendant.                         )    COURTROOM: 12, 19th Floor
19                                                )    JUDGE: Hon. William Alsup
                                                  )
20

21           1.     I am a Managing Director in the Intellectual Property Finance Group (“IP Group”)

22 of the credit business at Fortress Investment Group, an affiliate of Fortress Credit Co. LLC

23 (“Fortress”). I submit this declaration under penalty of perjury in support of Uniloc’s Opposition to

24 Apple’s Motion to Dismiss.

25           2.     I understand Apple has alleged Fortress had the right, during May 26-August 2,

26 2017, to sublicense (to Apple or others) the patents involved in these actions. As explained below,
27 that was not the case.

28
      DECLARATION OF JAMES PALMER                     1                          CASE NOS. 3:18-CV-00360-WHA;
                                                                          -00363-WHA; -00365-WHA; -00572-WHA
     3074261.v1
 1          The 2014 Fortress-Uniloc transaction

 2          3.      The IP Group facilitates investments, such as loans, that are secured by the

 3 borrowers’ patents. On December 30, 2014, Fortress, on behalf of various affiliates provided a

 4 loan to, among others, Uniloc USA, Inc. and Uniloc Luxembourg S. A. (collectively, the

 5 borrowers, “Uniloc”). The documentation for the loan included, among other documents, a

 6 Revenue Sharing and Note and Warrant Purchase Agreement (“the Agreement”), Dkt. No. 135-2,

 7 as well as a Patent License Agreement (“the License”), Dkt. No. 135-3.

 8          4.      As is standard for this type of loan, the documentation gave Fortress various rights

 9 intended to secure the loan, to be enforced only if Uniloc defaulted and such default led to an

10 Event of Default under the Agreement. This included the License, which gave rights to Fortress to

11 sublicense the patents in the portfolio, but only “following an Event of Default,” as defined by the

12 Agreement. The Agreement, in turn, specified, under “Annulment of Defaults” (¶ 7.3), that an

13 Event of Default would end after Fortress (on behalf of the Majority Purchasers) either was

14 reasonably satisfied Uniloc had effected a cure, or had waived the Event of Default.

15          5.      The sole purpose of providing for contingent sublicensing authority is to secure the

16 Fortress loan in case of an Event of Default, not to allow Fortress to license patents in competition

17 with the patent owner. Although the remedies language of this Agreement is typically broad, to

18 give Fortress flexibility in protecting its investment in a default scenario, Fortress does not believe

19 it can in good faith declare an “event of default” has occurred under the Agreement and then

20 pursue foreclosure or other remedies unless such action is warranted under the terms of the

21 Agreement.

22          6.      The purpose of the loan was to finance Uniloc’s litigation of the 71 United States

23 patents then in Uniloc’s portfolio (which did not include the patents involved in these actions). See

24 Ex. A. As is standard for this type of loan, the Agreement imposed certain covenants on Uniloc

25 and required Uniloc to make certain representations and warranties. As Fortress had not previously

26 done business with Uniloc, the Agreement included a covenant as to expected Actual Monetization
27 Revenues (¶ 6.2.2). The Agreement also included a standard representation that, as of the

28 December 30, 2014 Closing, none of the 71 United States patents listed in an Appendix to the
      DECLARATION OF JAMES PALMER                       2                          CASE NOS. 3:18-CV-00360-WHA;
                                                                            -00363-WHA; -00365-WHA; -00572-WHA
 1 Agreement had been adjudged invalid, in whole or in part, or were at that time subject to any

 2 challenge to their validity (¶ 4.5).

 3          Apple’s allegations

 4          7.      I understand Apple alleges an “Event of Default,” as that term was defined in ¶ 7.1

 5 of the Agreement, existed as of May 26, 2017. I disagree, for the reasons stated below.

 6          Actual Monetization Revenues

 7          8.      Paragraph 6.2 of the Agreement required Uniloc to diligently pursue monetization

 8 of the patents in the 2014 portfolio, to provide regular updates to Fortress, and to consult with

 9 Fortress as to Uniloc’s activities if requested to do so – which Uniloc did faithfully. At all times

10 prior to August 2, 2017, Fortress was satisfied with Uniloc’s efforts in that regard.

11          9.      As a result of its satisfaction with Uniloc’s performance, Fortress invested

12 additional funds in the monetization effort by increasing the amount of the loan in May 2016, and

13 entered into discussions for another substantial investment in May 2017. The parties revised the

14 Agreement with each investment, each revision reconfiguring the relationship.

15          10.     Apple points to the monetization revenue for the four quarters ending March 31,

16 2017, as falling short of the figure in the December 2014 Agreement, labeling that difference an

17 “Event of Default.” But Uniloc had not defaulted on the loan. To the contrary, the situation had

18 changed markedly, and positively, since December 2014, rendering the earlier minimums no

19 longer of significance to Fortress, to the point Fortress made a substantial additional investment,

20 finalized by the Third Amendment to the Agreement, as of May 15, 2017 (the “May 15, 2017

21 Agreement”). Dkt. No. 135-4.

22          11.     Although Fortress did not regard Uniloc as in default, I understand Apple argues

23 ¶ 7.1.2 of the Agreement defines an Event of Default as any failure “to perform or observe any of

24 the covenants or agreements contained in Article VI [which] failure continues for 30 days after...

25 knowledge of [Uniloc] of such failure,” however unimportant it would have seemed at the time.

26 But at that time there had been no increase in financial risk and therefore this was not what
27 Fortress would have regarded as a “default,” and Fortress did not consider it or treat it as a default.

28
      DECLARATION OF JAMES PALMER                      3                          CASE NOS. 3:18-CV-00360-WHA;
                                                                           -00363-WHA; -00365-WHA; -00572-WHA
 1          12.     In the weeks following March 31, 2017, Uniloc and Fortress finalized the May 15,

 2 2017 Agreement, with Fortress completely aware of the Actual Monetization Revenues numbers.

 3 To the extent Apple argues the shortfall created an “Event of Default” before May 15, 2017, even

 4 though Fortress did not view it that way, there is no dispute Fortress’s signature to the May 15

 5 Agreement establishes Uniloc had cured that ostensible “Event of Default” to Fortress’s

 6 satisfaction. And, to the extent there had been minimum monetization revenue requirements for the

 7 period prior to May 15, 2017, Fortress viewed the May 15, 2017 Agreement as wiping the slate

 8 clean.

 9          13.     To summarize, at no time, either before or after May 15, 2017, did Fortress consider

10 Uniloc as being in default, or believe Fortress had a right to license Uniloc’s patents subject to the

11 May 15, 2017 Agreement.

12          Validity challenges

13          14.     I understand Apple also alleges, Dkt. No. 135 at 5, Uniloc made a “false”

14 representation on December 30, 2014, namely, none of the patents listed in the Appendix to the

15 Agreement had been adjudged invalid, in whole or in part, or had been subject to any challenge to

16 its validity.

17          15.     The allegation appears overblown. The list attached to the 2014 Agreement

18 included 71 United States patents. As I understand Apple’s accusation: i) the Patent Office, in an

19 Inter Partes Review of one of those 71 patents had found some claims of that patent unpatentable,

20 but others patentable; and ii) the validity of another two (of the 71) patents had been challenged in

21 a motion filed in Texas district court. Both these events had occurred shortly before the

22 Agreement. But this oversight, by whoever reviewed the draft for the closing, appears to Fortress

23 as being of no apparent materiality.

24          16.     As described above, the purpose of the loan was to fund patent litigation, in which it

25 was expected that the validity of virtually all asserted patents would be contested. That two or

26 three of the 71 patents had already been challenged would not have been considered material.
27          17.     As for Apple’s charge Uniloc had made “false” representations, Fortress has seen

28 no evidence that the oversights were intentional, or even discovered before Apple filed its Motion.
      DECLARATION OF JAMES PALMER                      4                          CASE NOS. 3:18-CV-00360-WHA;
                                                                           -00363-WHA; -00365-WHA; -00572-WHA
Declaration of James Palmer
      March 13, 2019
         Case 3:18-cv-00360-WHA Document 178-1 Filed 03/13/19 Page 1 of 2




 1 James J. Foster
   Aaron S. Jacobs (CA No. 214953)
 2 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 3 Boston, MA 02110
   617-456-8000
 4 jfoster@princelobel.com
   ajacobs@princelobel.com
 5
   Matthew D. Vella (CA No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 410 Broadway Avenue, Suite 180
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9

10                                 UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN FRANCISCO DIVISION

13 UNILOC USA, INC.,                               )   Case No.: 3:18-cv-00360-WHA
   UNILOC LUXEMBOURG, S.A. and                     )   Case No.: 3:18-cv-00363-WHA
14 UNILOC 2017 LLC,                                )   Case No.: 3:18-cv-00365-WHA
                                                   )   Case No.: 3:18-cv-00572-WHA
15                  Plaintiffs,                    )
                                                   )
16           v.                                    )   SUPPLEMENTAL DECLARATION OF
                                                   )   JAMES PALMER
17 APPLE INC.,                                     )
                                                   )
18                  Defendant.                     )
19

20           1.     I had previously submitted a Declaration of November 9, 2018, Dkt. No. 142-1, in
21 support of Uniloc’s Opposition to Apple’s Motion to Dismiss. I am submitting this Supplemental

22 Declaration under penalty of perjury.

23           2.     The November 9 Declaration (¶ 10-13) averred Fortress did not consider Uniloc as
24 having been in default. I stated there that if, contrary to Fortress’s view, an “Event of Default” had

25 occurred, Uniloc had “cured that ‘ostensible ‘Event of Default” to Fortress’s satisfaction.” But I

26 understand Apple is now arguing my November 9 declaration was “conspicuously silent” as to the
27 period after May 1, 2017. Dkt. No. 173, p. 8.

28
      SUPPLEMENTAL DECLARATION OF JAMES PALMER         1                          CASE NOS. 3:18-cv-00360-WHA;
                                                                          -00363-WHA; -00365-WHA; -00572-WHA
     3157071.v1
        Case 3:18-cv-00360-WHA Document 178-1 Filed 03/13/19 Page 2 of 2




 1         3.      For the same reasons as I described in my November 9 declaration, at all times

 2 between May 1, 2017 and August 2, 2017, Fortress was satisfied with Uniloc’s monetization

 3 revenues, and did not regard Uniloc as being in default. To the extent Apple argues, contrary to

 4 Fortress’s view, a shortfall in monetization revenues numbers created an “Event of Default” after

 5 May 1, 2017, Uniloc had cured that ostensible “Event of Default” to Fortress’s satisfaction.

 6

 7 Dated: March 13, 2019                                 /s/ James Palmer
                                                         James Palmer
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     SUPPLEMENTAL DECLARATION OF JAMES PALMER        2                           CASE NOS. 3:18-cv-00360-WHA;
                                                                         -00363-WHA; -00365-WHA; -00572-WHA
EXHIBIT S
EXHIBIT T
EXHIBIT U
EXHIBIT V
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 UNILOC 2017 LLC,                                   §
 UNILOC USA, INC.                                   §
                                                    §
                        Plaintiffs,                 §
                                                    §    Civil Case No. 2:18-cv-491, -492, -493,
                v.                                  §    -494, -495, -496, -497, -499, -500,
                                                    §    -501, -502, -503, -504, -548, -550, -551, -
 GOOGLE LLC,                                        §    552, -553
                                                    §
                        Defendant.                  §
                                                    §
                                                    §
                                                    §

       PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, Defendants Google LLC (“Google”), by its attorneys, will take the deposition of Plaintiff

Uniloc 2017 LLC (“Uniloc 2017”) by oral examination using videotape, audiotape, and/or

stenographic means, before a Notary Public or other office authorized by law to administer oaths.

The deposition will begin on September 5, 2019 at 9 a.m. at the offices of Jones Day, 1755

Embarcadero Road, Palo Alto, CA 94303, or at a mutually agreed upon time and location, and will

continue from day to day (excluding weekends and holidays) until completed, or may be continued

until competed at a future date or dates.

       The deposition will be taken by or through one or more of Uniloc 2017’s officers, directors,

managing agents or other persons who are able to testify on Uniloc 2017’s behalf about the matters

set forth in Schedule A pursuant to Rule 30(b)(6). At least two weeks prior to the deposition, Uniloc

2017 is requested to designate in writing to Google the names(s) of the person(s) who will testify on

its behalf concerning the subject matters set forth in Schedule A, and for each such written

designation, the matter(s) as to which that person will testify. Also, at least two weeks prior to the




                                                 -1-
deposition, Uniloc 2017 shall produce all relevant documents in that designee’s possession or

custody.

DATED: July 19, 2019                    /s/ Michael E. Jones
                                        Michael E. Jones
                                        State Bar No. 10929400
                                        POTTER MINTON, P.C.
                                        110 N. College Ave., Suite 500
                                        mikejones@potterminton.com
                                        Tel: (903) 597-8311
                                        Fax: (903) 593-0846
                                        Attorney for Defendant Google LLC in all above-
                                        captioned cases

                                        Michael C. Hendershot
                                        California State Bar No. 211830
                                        JONES DAY
                                        1755 Embarcadero Road
                                        Palo Alto, CA 94303
                                        mhendershot@jonesday.com
                                        Tel: (650) 739-3940
                                        Fax: (650) 739-3900
                                        Attorney for Defendant Google LLC in Civil Case Nos.
                                        2:18-CV-00497, 2:18-CV-00499, 2:18-CV-00501,
                                        2:18-CV-00552




                                             -2-
                                             TOPICS

TOPIC NO. 1:

       The relationships between any Uniloc Entities, between any Fortress Entities, and/or between

any combination of Uniloc Entities and Fortress Entities.

TOPIC NO. 2:

       Any agreements between Fortress Entities, including any amendment, modification,

supplementation, abrogation, or termination of any such agreements.

TOPIC NO. 3:

       Any agreements between Uniloc Entities, including any amendment, modification,

supplementation, abrogation, or termination of any such agreements.

TOPIC NO. 4:

       Any agreements between any combination of Fortress Entities and Uniloc Entities, including

any amendment, modification, supplementation, abrogation, or termination of any such agreements.

TOPIC NO. 5:

       Each person or entity having an ownership interest in Uniloc 2017 or Uniloc USA, or any

other non-public parent companies, direct or indirect, of Uniloc 2017 or Uniloc USA, including the

amount or percentage of each person’s or entity’s interest since the formation of Uniloc 2017 or

Uniloc USA to the present.

TOPIC NO. 6:

       The formation of Uniloc 2017 LLC and Uniloc USA.

TOPIC NO. 7:

       Uniloc USA’s and Uniloc 2017’s officers, directors, and executives from their formation to

the present.




                                                -8-
TOPIC NO. 8:

       Uniloc USA’s and Uniloc 2017’s corporate structure, including any relationship to Uniloc

Corporation PTY Limited, Uniloc Lux, CF Uniloc, Fortress Investment, Fortress, Uniloc USA,

Uniloc 2017, Uniloc Management LLC, and Fortress Credit Corp.

TOPIC NO. 9:

       Communications between any Uniloc Entity and any other party relating to the possibility of

patent litigation, including any actual or potential patent litigation against Google and the Uniloc

2017-Google litigations.

TOPIC NO. 10:

       All licensees, assignees, or other rightsholders of any of the Asserted Patents or Related

Patents and the specific rights held by each such person or entity from September 15, 2018 to the

present.

TOPIC NO. 11:

       CF Uniloc’s rights in any Asserted Patent or Related Patents from September 15, 2018 to the

present.

TOPIC NO. 12:

       All facts supporting Uniloc USA’s or Uniloc 2017’s claim that it has standing to bring the

Uniloc 2017-Google litigations.

TOPIC NO. 13:

       Any royalty obligations or milestones in any agreement between any Uniloc Entity and any

Fortress Entity, including any communications about such obligations or milestones.




                                                -9-
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 UNILOC 2017 LLC,                                §
                                                 §
                      Plaintiff,                 §      Civil Case No. 2:18-cv-491, -492, -493,
                                                 §      -494, -495, -496, -497, -499, -500,
               v.                                §      -501, -502, -503, -504, -548, -550, -551,
                                                 §      -552, -553
 GOOGLE LLC,                                     §
                                                 §
                      Defendant.                 §
                                                 §


  ORDER GRANTING DEFENDANT GOOGLE LLC’S MOTION TO DISMISS FOR
             LACK OF STANDING AND IMPROPER VENUE

       Before the Court is Defendant Google LLC’s Motion to Dismiss for Lack of Standing

and Improper Venue (“Motion”). Having reviewed and considered the Motion and all related

briefings, the Court finds that it should be GRANTED.

       IT IS THEREFORE ORDERED that Google LLC’s Motion to Dismiss for Lack of

Standing and Improper Venue is GRANTED.
